 

--------------------------------------------------------------------------------

Back to Form 8-K [form8k.htm]
Exhibit 10.1

MISCELLANEOUS/CONSULTANT SERVICES
(Award Without Formal Request For Proposal)


STATE AGENCY
New York State Department of Health
Child Health Plus Program
ESP - Corning Tower - Room 1619
Albany, NY 12237
 
 
NYS COMPTROLLER'S NUMBER: C022813
 
ORIGINATING AGENCY CODE: 12000
CONTRACTOR (Name and Address):
Wellcare of New York, Inc.
11 West 19th Street
New York,  NY 10011
 
TYPE OF PROGRAM(S):
 
Child Health Plus Program
 
CHARITIES REGISTRATION NUMBER
N/A
 
FEDERAL TAX IDENTIFICATION NUMBER
14-167443
 
MUNICIPALITY NO. (if applicable)
n/a
 
CONTRACT TERM
 
FROM: January 1, 2008 TO:  December 31,2012
 
FUNDING AMOUNT FOR CONTRACT TERM:        $97,398,000.00
 
STATUS:
CONTRACTOR IS (  ) IS NOT (  ) A SECTARIAN ENTITY
 
CONTRACTOR IS (  ) IS NOT (  ) A NOT-FOR-PROFIT ORGANIZATION
 
CONTRACTOR IS ( x ) IS NOT (  ) A NY STATE BUSINESS ENTERPRISE
IF MARKED HERE, THIS CONTRACT'S RENEWABLE FOR 5   ADDITIONAL ONE-YEAR PERIOD(S)
AT THE SOLE OPTION OF THE STATE AND SUBJECT TO APPROVAL OF THE OFFICE OF THE
STATE COMPTROLLER
   



APPENDICES ATTACHED AND PART OF THIS AGREEMENT


-X-
APPENDIX A     Standard Clauses as required by the Attorney General for all
State contracts.
-X-
APPENDIX X     Modification Agreement Form (to accompany modified appendices for
changes in term or consideration on an existing period or for renewal periods)
___
APPENDIX Q     Modification of Standard Department of Health Contract Language
-X-
STATE OF NEW YORK AGREE MENT
-X-
APPENDIX C     Program Specific Requirements
-X-
  APPENDIX E-l   Proof of Workers' Compensation  coverage
-X-
APPENDIX E-2   Proof of Disability Insurance Coverage
-X-
APPENDIX H     Federal Health Insurance Portability and Accountability Act
("HIPAA") Business Associate Agreement ("Agreement")
___
APPENDIX M    Multi-year Contact Language
___
APPENDIX- ____   :





 
 

--------------------------------------------------------------------------------

 













IN WITNESS THEREOF, the parties hereto have executed or approved this AGREEMENT
on the dates below their signatures.


 
CONTRACTOR
 
STATE AGENCY
BY:   /s/   Todd S. Farha
BY:   /s/  Judith Arnold
Todd S. Farha
 
Judith Arnold
Title: President & CEO
 
 
Title: Director
Division of Coverage and Enrollment
Office of Health Insurance Programs
 
Date: 12/19/07
Date: 12/21/07
 
 
State Agency Certification: "In addition to the acceptance of this contract, I
also certify that original copies of this signature page will be attached to all
other exact copies of this contract."
 
       



On the 19th Day of December in the year 2007, before me, the
undersigned,  personally appeared Todd S. Farha, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual(s) whose
name(s) is(are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their/ capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.
 
  /s/  Sara Gallo
(Signature and office of the individual taking acknowledgement)


 
ATTORNEY GENERAL'S SIGNATURE
STAMP
APPROVED AS TO FORM NYS ATTORNEY GENERAL
Lorraine Remo
STATE COMPTROLLER’S SIGNATURE
  /s/  Illegible   
Title:  Associate Attorney
Title:
Date: 2/12/08
Date: 3/7/08





 
 

--------------------------------------------------------------------------------

 

STATE OF NEW YORK
AGREEMENT


 
This AGREEMENT is hereby made by and between the State of New York agency
(STATE) and the public or private agency (CONTRACTOR) identified on the face
page hereof.


 
WITNESSETH:


 
WHEREAS, the STATE has determined that it is in need of the services described
in Appendix C; and


 
WHEREAS the CONTRACTOR covenants that it is willing and able to undertake the
services and provide the necessary materials, labor and equipment in connection
therewith;


 
NOW THEREFORE, in consideration of the promises, responsibilities and covenants
herein, the STATE and the CONTRACTOR hereby agree as follows:


 
I. Conditions of Agreement


 
A. This AGREEMENT incorporates the face pages attached and all of the
marked appendices identified on the face page hereof.


 
B. The maximum compensation for the contract term of this AGREEMENT shall
not exceed the amount specified on the face page hereof.


 
C. This AGREEMENT may be renewed for additional periods (PERIODS), as
specified on the face page hereof.


 
D. To exercise any renewal option of this AGREEMENT, the parties shall prepare
new appendices, to the extent that any require modification, and a
Modification Agreement (the attached Appendix X is the blank form to be used).
Any terms of this AGREEMENT not modified, shall remain in effect for each PERIOD
of the AGREEMENT.


 
The modification agreement is subject to the approval of the Office of the State
Comptroller.


 
E. Appendix A (Standard Clauses as required by the Attorney General for all
State Contracts) takes precedence over all other parts of the AGREEMENT.


 
F. For the purposes of this AGREEMENT, the term "Proposal" includes all Appendix
C documents as marked on the face page hereof.


 
II. Payment and Reporting


 
A.  The CONTRACTOR shall submit invoices to the STATE'S designated payment
office:
NYS Child Health Plus Program 
Corning Tower, Room 1656 
Empire State Plaza 
Albany, NY 12237 
 
B. Payment of such invoices by the State (NYS Department of Health) shall be
made in accordance with Article XI-A of the New York State Finance Law. Payment
terms will be:


 
3

 
 

--------------------------------------------------------------------------------

 

On a monthly basis, the CONTRACTOR shall download the standard voucher through
the Health Provider Network (HPN) which reflects information contained in the
Knowledge, Information and Data System (KIDS). Such voucher shall be submitted
no later than the 10* business day of the month for which payment is being
claimed.

 
III. Term of Contract

 
A. Upon approval of the NYS Office of the State Comptroller, this AGREEMENT
shall be effective for the term as specified on the cover page.

 
B. This agreement may be cancelled at any time by the STATE giving to the
CONTRACTOR not less than thirty (30) days written notice that on or after a date
therein specified this agreement shall be deemed terminated and cancelled.

 
IV. Proof of Coverage

 
Unless the CONTRACTOR is a political sub-division of New York State, the
CONTRACTOR shall provide proof, completed by the CONTRACTOR'S insurance carrier
and/or the Workers' Compensation Board, of coverage for:

 
Workers' Compensation, for which one of the following is incorporated into this
contract as Appendix E-l:

 
o WC/DB-100, Affidavit For New York Entities And Any Out-Of-State Entities With
No Employees, That New York State Workers' Compensation And/Or Disability
Benefits Insurance Coverage Is Not Required; OR
 
o WC/DB-101, Affidavit That An OUT-OF-STATE Or FOREIGN EMPLOYER Working In New
York State Does Not Require Specific New York State Workers' Compensation And/Or
Disability Benefits Insurance Coverage; OR
 
o C-10S.2 - Certificate of Workers' Compensation Insurance. PLEASE NOTE: The
State Insurance Fund provides its own version of this form, the U-26.3; OR
 
o SI-12 - Certificate of Workers' Compensation Self-Insurance, OR GSI-105.2 -
Certificate of Participation in Workers' Compensation Group Self-Insurance.


Disability Benefits coverage, for which one of the following is incorporated
into this contract as Appendix E-2:

 
o WC/DB-100, Affidavit For New York Entities And Any Out-Of-State Entities With
No Employees, That New York State Workers' Compensation And/Or Disability
Benefits Insurance Coverage Is Not Required; OR

 
o WC/DB-101, Affidavit That An OUT-OF-STATE Or FOREIGN EMPLOYER Working In New
York State Does Not Require Specific New York State Workers' Compensation And/Or
Disability Benefits Insurance Coverage; OR
 
o DB-120.1 - Certificate of Disability Benefits Insurance OR the DB-820/829
Certificate/Cancellation of Insurance; OR
 
o  DB-155 - Certificate of Disability Benefits Self-Insurance


 
4

 
 

--------------------------------------------------------------------------------

 

V.  General Specifications


 
A. The work shall be commenced and shall be actually undertaken within such time
as the Department of Health may direct by notice, whether by mail, telegram, or
other writing, whereupon the CONTRACTOR will give continuous attention to the
work as directed, to the end and with the intent that the work shall be
completed within such reasonable time or times, as the case may be, as the
Department may prescribe.


 
B. The Department reserves the right to stop the work covered by this contract
at any time that the Department of Health deems the CONTRACTOR to be unable or
incapable of performing the work to the satisfaction of the Department of Health
and in the event of such cessation of work, the Department of Health shall have
the right to arrange for the completion of the work in such manner as it may
deem advisable and if the cost thereof exceeds the amount of this contract,
the CONTRACTOR shall be liable to the State of New York for any such cost on
account thereof.


 
C. Contractor will possess, at no cost to the State, all qualifications,
licenses and permits to engage in the required business as may be required
within the jurisdiction where the work specified is to be performed. Workers to
be employed in the performance of this contract will possess the qualifications,
training, licenses and permits as may be required within such jurisdiction.


 
D. Work for Hire Contract
This contract shall be considered a "Work for Hire Contract." The Department
will be the sole owner of all source code and any software which is developed or
included in the application software provided to the Department as a part of
this contract.


 
E. Technology Purchases Notification — The following provisions apply if this
contract procures only "Technology"


 
a. For the purposes of this policy, "technology" applies to all services and
commodities, voice/data/video and/or any related requirement, major software
acquisitions, systems modifications or upgrades, etc., that result in a
technical method of achieving a practical purpose or in improvements of
productivity.   The purchase can be as simple as an order for new or replacement
personal computers, or for a consultant to design a new system, or as complex as
a major systems improvement or innovation that changes how an agency conducts
its business practices.


 
b. If this contract is for procurement of software over $20,000, or other
technology over $50,000, or where the department determines that the potential
exists for coordinating purchases among State agencies and/or the purchase may
be of interest to one or more other State agencies, PRIOR TO APPROVAL by OSC,
this contract is subject to review by the Governor's Task Force on Information
Resource Management.


 
3.   The terms and conditions of this contract may be extended to any other
State agency in New York


 
5

 
 

--------------------------------------------------------------------------------

 

F.   YEAR 2000 WARRANTY


 
1. Definitions


 
For purposes of this warranty, the following definitions shall apply:

 
a. "Product" shall include, without limitation: any piece or component
of equipment, hardware, firmware, middleware, custom or commercial software, or
internal components or subroutines therein which perform any date/ time data
recognition function, calculation, comparing or sequencing. Where services are
being furnished, e.g. consulting, systems integration, code or data conversion
or data entry, the term "Product" shall include resulting deliverables.
 
b. "Vendor's Product" shall include all Product delivered under this
Agreement by Vendor other than Third Party Product.


c. "Third Party Product" shall include product manufactured or developed by
a corporate entity independent from Vendor and provided by Vendor on
a non-exclusive licensing or other distribution Agreement with the third
party manufacturer. "Third Party Product" does not include product where Vendor
is:
a) a corporate subsidiary or affiliate of the third party
manufacturer/developer; and/or
b) the exclusive re-seller or distributor of product manufactured or developed
by said corporate entity.


 
2. Warranty Disclosure


 
At the time of bid, Product order or Product quote, Vendor is required to
disclose the following information in writing to Authorized User:

 
a. For Vendor Product and for Products (including, but not limited to, Vendor
and/or Third-Party Products and/or Authorized User's Installed Product) which
have been specified to perform as a system: Compliance or non-compliance of the
Products individually or as a system with the Warranty Statement set forth
below; and

 
b. For Third Party Product Not Specified as Part of a System: Third
Party Manufacturer's statement of compliance or non-compliance of any
Third Party Product being delivered with Third Party
Manufacturer/Developer's Year 2000 warranty. If such Third Party Product is
represented by Third Party Manufacturer/Developer as compliant with Third
Party Manufacturer/Developer's Year 2000 Warranty, Vendor shall pass through
said third party warranty from the third party manufacturer to the Authorized
User but shall not be liable for the testing or verification of Third Party's
compliance statement.

 
An absence or failure to furnish the required written warranty disclosure shall
be deemed a statement of compliance of the product(s) or system(s) in question
with the year 2000 warranty statement set forth below.


3. Warranty Statement
 
Year 2000 warranty compliance shall be defined in accordance with the following
warranty statement:


 
6

 
 

--------------------------------------------------------------------------------

 

Vendor warrants that Product(s) furnished pursuant to this Agreement shall, when
used in accordance with the Product documentation, be able to accurately process
date/time data (including, but not limited to, calculating, comparing, and
sequencing) from, into, and between the twentieth and twenty-first centuries,
and the years 1999 and 2000, including leap year. calculations. Where a purchase
requires that specific Products must perform as a package or system, this
warranty shall apply to the Products as a system.


 
In the event of any breach of this warranty, Vendor shall restore the Product to
the same level of performance as warranted herein, or repair or replace the
Product with conforming Product so as to minimize interruption to Authorized
User's ongoing business processes, time being of the essence, at Vendor's sole
cost and expense. This warranty does not extend to correction of Authorized
User's errors in data entry or data conversion.


 
This warranty shall survive beyond termination or expiration of the Agreement.
Nothing in this warranty shall be construed to limit any rights or remedies
otherwise available under this Agreement.


 
G. No Subcontracting

 
Subcontracting by the contractor shall not be permitted except by prior written
approval and knowledge of the Department of Health.
 
H.  Superintendence by Contractor
 
The Contractor shall have a representative to provide supervision of the work
which Contractor employees are performing to ensure complete and satisfactory
performance with the terms of the Contract. This representative shall also be
authorized to receive and put into effect promptly all orders, directions and
instructions from the Department of Health. A confirmation in writing of such
orders or directions will be given by the Health Department when so requested
from the Contractor.


I.    Sufficiency of Personnel and Equipment


If the Department of Health is of the opinion that the services required by the
specifications cannot satisfactorily be performed because of insufficiency of
personnel, Department shall have the authority to require the Contractor to use
such additional personnel, to take such steps necessary to perform the services
satisfactorily at no additional cost to the State.


J.   Experience Requirements
 
The Contractor shall submit evidence to the satisfaction of the Department that
it possesses the necessary experience and qualifications to perform the type of
services required under this contract and must show that it is currently
performing similar services. The Contractor shall submit at least two references
to substantiate these qualifications.
 
K.  Contract Amendments
 
This agreement may be amended by written agreement signed by the parties and
subject to the laws and regulations of the State pertaining to contract
amendments. This agreement may not be amended orally.


 
7

 
 

--------------------------------------------------------------------------------

 

The contractor shall not make any changes in the scope of work as outlined
herein at any time without prior authorization in writing from the Department of
Health and without prior approval in writing of the amount of compensation for
such changes.


L.   Provisions Upon Default


1. In the event that the Contractor, through any cause, fails to perform any of
the terms, covenants or promises of this agreement, the Department acting for
and on behalf of the State, shall thereupon have the right to terminate this
agreement by giving notice in writing of the fact and date of such termination
to the Contractor
 
2. If, in the judgment of the Department of Health, the Contractor acts in such
a way which is likely to or does impair or prejudice the interests of the State,
the Department acting on behalf of the State, shall thereupon have the right to
terminate this agreement by giving notice in writing of the fact and date of
such termination to the Contractor. In such case the Contractor shall receive
equitable compensation for such services as shall, in the judgment of the State
Comptroller, have been satisfactorily performed by the Contractor up to the date
of the termination of this agreement, which such compensation shall not exceed
the total cost incurred for the work which the Contractor was engaged in at the
time of such termination, subject to audit by the State Comptroller.


M. Termination Provision
 
Upon termination of this agreement, the following shall occur:


1. Contractor shall make available to the State for examination all data,
records and reports relating to this Contract; and
2. Except as otherwise provided in the Contract, the liability of the State for
payments to the Contractor and the liability of the Contractor for services
hereunder shall cease.


N.  MINORITY AND WOMEN OWNED BUSINESS POLICY STATEMENT
 
The New York State Department of Health recognizes the need to take affirmative
action to ensure that Minority and Women Owned Business Enterprises are given
the opportunity to participate in the performance of the Department of Health's
contracting program.. This opportunity for full participation in our free
enterprise system by traditionally, socially and economically disadvantaged
persons is essential to obtain social and economic equality and improve the
functioning of the State economy.
 
It is the intention of the New York State Department of Health to fully execute
the mandate of Executive Order-21 and provide Minority and Women Owned Business
Enterprises with equal opportunity to bid on contracts awarded by this agency in
accordance with the State Finance Law.
 
To implement this affirmative action policy statement, the contractor agrees to
file with the Department of Health within 10 days of notice of award, a staffing
plan of the anticipated work force to be utilized on this contract or, where
required, information on the contractor's total work force, including
apprentices, broken down by specified ethnic background, gender, and Federal
occupational categories or other appropriate categories specified by the
Department. The form of the staffing shall be supplied by the Department.




 
8

 
 

--------------------------------------------------------------------------------

 

After an award of this contract, the contractor agrees to submit to the
Department a work force utilization report, in a form and manner required by the
Department, of the work force actually utilized on this contract, broken down by
specified ethnic background, gender and Federal occupational categories or other
appropriate. categories specified by the Department.
 
O.  Contract Insurance Requirements
 
1.   The CONTRACTOR must without expense to the State procure and maintain,
until final acceptance by the Department of Health of the work covered by this
contract, insurance of the kinds and in the amounts hereinafter provided, in
insurance companies authorized to do such business in the State of New York
covering all operations under this contract, whether performed by it or by
subcontractors. Before commencing the work, the CONTRACTOR shall furnish to the
Department of Health a certificate or certificates, in a form satisfactory to
said Department, showing that it has complied with the requirements of this
section, which certificate or certificates shall state that the policies shall
not be changed or cancelled until thirty days written notice has been given to
said Department. The kinds and amounts of required insurance are:


a. A policy covering the obligations of the successful bidder in accordance
with the provisions of Chapter 41, Laws of 1914, as amended, known as
the Workers' Compensation Law, and the contract shall be void and of no
effect unless the successful bidder procures such policy and maintains it
until acceptance of the work (reference Appendix E).
 
b. Policies of Bodily Injury Liability and Property Damage Liability Insurance
of the types hereinafter specified, each within limits of not less than
$500,000 for all damages arising out of bodily injury, including death at any
time resulting therefrom sustained by one person in any one occurrence,
and subject to that limit for that person, not less than $1,000,000 for all
damages arising out of bodily injury, including death at any time resulting
therefrom sustained by two or more persons in any one occurrence, and not less
than $500,000 for damages arising out of damage to or destruction of
property during any single occurrence and not less than $1,000,000 aggregate
for damages arising out of damage to or destruction of property during
the policy period.
 
i.       Contractor's Liability Insurance issued to and covering the liability
of the successful bidder with respect to all work performed by it under this
proposal and the contract.
 
ii       Protective Liability Insurance issued to and covering the liability of
the People of the State of New York with respect to all operations under this
proposal and the contract, by the successful bidder or by its subcontractors,
including omissions and supervisory acts of the State.
 
iii      Automobile Liability Insurance issued to and covering the liability of
the People of the State of New York with respect to all operations under this
proposal and the contract, by the successful bidder or by its subcontractors,
including omissions and supervisory acts of the State.


 
9

 
 

--------------------------------------------------------------------------------

 

P. Certification Regarding Debarment and Suspension

 
Regulations of the Department of Health and Human Services, located at Part 16
of Title 45 of the Code of Federal Regulations (CFR), implement Executive Orders
12549 and 12689 concerning debarment and suspension of participants in Federal
program and activities. Executive Order 12549 provides that, to the extent
permitted by law, Executive departments and agencies shall participate in a
government wide system for non-procurement debarment and suspension. Executive
Order 12689 extends the debarment and suspension policy to procurement
activities of the Federal Government. A person who is debarred or suspended by a
Federal agency is excluded from Federal financial and non-financial assistance
and benefits under Federal programs and activities, both directly (primary
covered transaction) and indirectly (lower tier covered transactions). Debarment
or suspension by one Federal agency has government wide effect.
 
Pursuant to the above cited regulations, the New York State Department of Health
(as a participant in a primary covered transaction) may not knowingly do
business with a person who is debarred, suspended, proposed for debarment, or
subject to other government wide exclusion (including and exclusion from
Medicare and State health care program participation on or after August
25,1995), and the Department of Health must require its prospective contractors,
as prospective lower tier participants, to provide the certification in Appendix
B to Part 76 of Title 45 CFR, as set forth below:
 
APPENDIX B TO 45 CFR PART 76-CERTIFICATION REGARDING DEBARMENT, SUSPENSION,
INELIGIBILITY AND VOLUNTARY EXCLUSION-LOWER TIER COVERED TRANSACTIONS
 
Instructions for Certification
 
1. By signing and submitting this proposal, the prospective lower tier
participant is providing the certification set out below.


2. The certification in this clause is a material representation of fact upon
which reliance was placed when this transaction was entered into. If it is later
determined that the prospective lower tier participant knowingly rendered and
erroneous certification, in addition to other remedies available to the Federal
Government the department or agency with which this transaction originated may
pursue available remedies, including suspension and/or debarment.
 
3. The prospective lower tier participant shall provide immediate written notice
to the person to which this proposal is submitted if at any time the prospective
lower tier participant learns that its certification was erroneous when
submitted or had become erroneous by reason of changed circumstances.


4. The terms covered transaction, debarred, suspended, ineligible, lower tier
covered transaction, participant, person, primary covered Transaction,
principal, proposal, and voluntarily excluded, as used in this clause, have the
meaning set out in the Definitions and Coverage sections of rules implementing
Executive Order 12549. You may contact the person to which this proposal is
submitted for assistance in obtaining a copy of those regulations.


5. The prospective lower tier participant agrees by submitting this proposal
that, should the proposed covered transaction be entered into, it shall not
knowingly enter into any lower tier covered transaction with a person who is
proposed for debarment under 48 CFR part 9, subpart 9.4, debarred, suspended,
declared ineligible, or voluntarily excluded from participation in this covered
transaction, unless authorized by the department or agency with which this
transaction originated.


 
10

 
 

--------------------------------------------------------------------------------

 

6. The prospective lower tier participant further agrees by submitting this
proposal that it will include this clause titled "Certification Regarding
Debarment, Suspension, Ineligibility and Voluntary Exclusion-Lower Tier Covered
Transaction," without modification, in all lower tier covered transactions.


7. A participant in a covered transaction may rely upon a certification of a
prospective participant in a lower tier covered transaction that it is not
proposed for debarment under 48 CFRpart 9, subpart 9.4, debarred, suspended,
ineligible, or voluntarily excluded from covered transactions, unless it knows
that the certification is erroneous. A participant may decide the method and
frequency by which it determines the eligibility of its principals. Each
participant may, but is not required to, check the List of parties Excluded from
Federal Procurement and Non-procurement Programs.


8. Nothing contained in the foregoing shall be construed to require
establishment of a system of records in order to render in good faith the
certification required by. this clause. The knowledge and information of a
participant is not required to exceed that which is normally possessed by a
prudent person in the ordinary course of business dealings.


9. Except for transactions authorized under paragraph 5 of these instructions,
if a participant in a covered transaction knowingly enters into a lower tier
covered transaction with a person who is proposed for debarment under 48 CFR
part 9, subpart 9.4, suspended, debarred, ineligible, or voluntarily excluded
from participation in this transaction, in addition to other remedies available
to the Federal Government, the department or agency with which this transaction
originated may pursue available remedies, including suspension and/or debarment.
 
Certification Regarding Debarment, Suspension, Ineligibility and Voluntary
Exclusion - Lower Tier Covered Transactions
 
1. The prospective lower tier participant certifies, by submission of this
proposal, that neither it nor its principals is presently debarred, suspended,
proposed for debarment, declared ineligible, or voluntarily exclude from
participation in this transaction by any Federal department agency.
 
2. Where the prospective lower tier participant is unable to certify to any of
the statements in this certification, such prospective participant shall attach
an explanation to this proposal.


Q. Confidentiality Clauses


1. Any materials, articles, papers, etc., developed by the CONTRACTOR under or
in the course of performing this AGREEMENT shall contain the following, or
similar acknowledgment: "Funded by the New York State Department of Health". Any
such materials must be reviewed and approved by the STATE for conformity with
the policies and guidelines for the New York State Department of Health prior to
dissemination and/or publication. It is agreed that such review will be
conducted in an expeditious manner. Should the review result in any unresolved
disagreements regarding content, the CONTRACTOR shall be free to publish in
scholarly journals along with a disclaimer that the views within the Article or
the policies reflected are not necessarily those of the New York State
Department of Health. The Department reserves the right to disallow funding for
any educational materials not approved through its review process.


2. Any publishable or otherwise reproducible material developed under or in the
course of performing this AGREEMENT, dealing with any aspect of performance
under this AGREEMENT, or of the results and accomplishments attained in such
performance, shall be


 
11

 
 

--------------------------------------------------------------------------------

 

the sole and exclusive property of the STATE, and shall not be published or
otherwise disseminated by the CONTRACTOR to any other party unless prior written
approval is secured from the STATE or under circumstances as indicated in
paragraph 1 above. Any and all net proceeds obtained by the CONTRACTOR resulting
from any such publication shall belong to and be paid over to the STATE. The
STATE shall have a perpetual royalty-free, non-exclusive and irrevocable right
to reproduce, publish or otherwise use, and to authorize others to use, any such
material for governmental purposes.


3. No report, document or other data produced in whole or in part with the funds
provided under this AGREEMENT may be copyrighted by the CONTRACTOR or any of its
employees, nor shall any notice of copyright be registered by the CONTRACTOR or
any of its employees in connection with any report, document or other data
developed pursuant to this AGREEMENT.
 
4. All reports, data sheets, documents, etc. generated under this contract shall
be the sole and exclusive property of the Department of Health. Upon completion
or termination of this AGREEMENT the CONTRACTOR shall deliver to the Department
of Health upon its demand all copies of materials relating to or pertaining to
this AGREEMENT. The CONTRACTOR shall have no right to disclose or use any of
such material and documentation for any purpose whatsoever, without the prior
written approval of the Department of Health or its authorized agents.
 
5. The CONTRACTOR, its officers, agents and employees and subcontractors shall
treat all .    information, which is obtained by it through its performance
under this AGREEMENT, as
confidential information to the extent required by the laws and regulations of
the United States and laws and regulations of the State of New York.
 
6. All subcontracts shall contain provisions specifying:
 
a. that the work performed by the subcontractor must be in accordance with the
terms of this AGREEMENT, and
 
b. that the subcontractor specifically agrees to be bound by the confidentiality
provisions set forth in the AGREEMENT between the STATE and the CONTRACTOR.
 
R.   Provision Related to Consultant Disclosure Legislation


a.   If this contract is for the provision of consulting services as defined in
Subdivision 17 of Section 8 of the State Finance Law, the CONTRACTOR shall
submit a "State Consultant Services Form B, Contractor's Annual Employment
Report" no later than May 15th following the end of each state fiscal year
included in this contract term. This report must be submitted to:


i. The NYS Department of Health, at the STATE'S designated payment office
address included in this AGREEMENT; and


ii. The NYS Office of the State Comptroller, Bureau of Contracts, 110 State
Street, 11th Floor, Albany NY 12236 ATTN: Consultant Reporting - or via fax at
(518) 474-8030 or (518) 473-8808; and 
 
iii. The NYS Department of Civil Service, Alfred E. Smith Office Building,
Albany NY
12239, ATTN: Consultant Reporting.
 
S.   Provision Related to New York State Procurement Lobbying Law


1.   The STATE reserves the right to terminate this AGREEMENT in the event it is
found that the certification filed by the CONTRACTOR in. accordance with New
York State Finance Law §139-k was intentionally false or intentionally
incomplete. Upon such finding, the STATE may exercise its termination right by
providing written notification to the CONTRACTOR in accordance with the written
notification terms of this AGREEMENT.


 
12

 
 

--------------------------------------------------------------------------------

 

T.   Provision Related to New York State Information Security Breach and
Notification Act


1.  CONTRACTOR shall comply with the provisions of the New York State
Information Security Breach and Notification Act (General Business Law Section
899-aa; State Technology Law Section 208).   CONTRACTOR shall be liable for the
costs associated with such breach if caused by CONTRACTOR'S negligent or willful
acts or omissions, or the negligent or willful acts or omissions of CONTRACTOR'S
agents, officers, employees or subcontractors.
 
U.  Accessibility of State Agency Web-based Intranet and Internet Information
and Applications


1.   Any web-based intranet and internet information and applications
development, or
programming delivered pursuant to the contract will comply with NYS Office for
Technology Policy PO4-002, "Accessibility of New York State Web-based Intranet
and Internet Information and Applications", and NYS Mandatory Technology
Standard SO4-001, as such policy or standard may be amended, modified or
superseded, which requires that state agency web-based intranet and internet
information and applications are accessible to persons with disabilities. Web
content must conform to NYS Mandatory Technology Standard SO4-00, as determined
by quality assurance testing. Such quality assurance testing will be conducted
by Department of Health, contractor or other, and the results of such testing
must be satisfactory to the Department of Health before web content will be
considered a qualified deliverable under the contract.
 
V. New York State Tax Law Section 5-a
 
1.   Section 5-a of the Tax Law, as amended, effective April 26, 2006, requires
certain contractors awarded state contracts for commodities, services and
technology valued at more than $100,000 to certify to the New York State
Department of Tax and Finance (DTF) that they are registered to collect New York
State and local sales and compensating use taxes. The law applies to contracts
where the total amount of such contractors' sales delivered into New York State
are in excess of $300,000 for the four quarterly periods immediately preceding
the quarterly period in which the certification is made, and with respect to any
affiliates and subcontractors whose sales delivered into New York State exceeded
$300,000 for the four quarterly periods immediately preceding the quarterly
period in which the certification is made.
 
This law imposes upon certain contractors the obligation to certify whether or
not the contractor, its affiliates, and its subcontractors are required to
register to collect sales and compensating use tax and contractors must certify
to DTF that each affiliate and subcontractor exceeding such sales threshold is
registered with DTF to collect New York State and local sales and compensating
use taxes. The law prohibits the State Comptroller, or other approving agencies,
from approving a contract awarded to an offerer meeting the registration
requirements but who is not so registered in accordance with the law.
 
Contractor must complete and submit directly to the New York State Taxation and
Finance, Contractor Certification Form ST-220-TD. Unless the information upon
which the ST-220-TD is based changes, this form only needs to be filed once with
DTF. If the information changes for the contractor, its affiliate(s), or its
subcontractors), a new form (ST-220-TD) must be filed with DTF.
 
Contractor must complete and submit to the Department of Health the form
ST-220-CA certifying that the contractor filed the ST-220-TD with DTF. Failure
to make either of these filings may render an offerer non-responsive and
non-responsible. Offerers shall take the necessary steps to provide properly
certified forms within a timely manner to ensure compliance with the law.


 
13

 
 

--------------------------------------------------------------------------------

 

Appendix A
 
 
STANDARD CLAUSES AS REQUIRED BY THE ATTORNEY GENERAL FOR ALL STATE CONTRACTS



 
 

--------------------------------------------------------------------------------

 

STANDARD CLAUSES FOR NYS CONTRACTS
The parties to the attached contract, license, lease, amendment or other
agreement of any kind (hereinafter, "the contract* or 'this contract") agree, to
be bound by the following clauses which are hereby made a part of the contract
(the word 'Contractor" herein refers to any party other than the State, whether
a contractor, licenser, licensee, lessor, lessee or any other party):


1. EXECUTORY CLAUSE. In accordance with Section 41 of the State Finance Law, the
State shall have no liability under this contract to the Contractor 01 to anyone
else beyond funds appropriated and available for this contract


2. NON-ASSIGNMENT CLAUSE, la accordance with Section 138 of the State Finance
Law, this contract may not be assigned by the Contractor or its light, title or
interest therein assigned, transferred, conveyed, sublet or otherwise disposed
of-without the previous consent, in writing, of the State and any attempts to
assign the contract without the State's written consent are mill and void. The
Contractor may, however, assign its right to receive payment without the State's
prior "written consent unless this contract concerns Certificates of
Participation pursuant to Article 5-A of the State Finance Law.


3. COMPTROLLER'S APPROVAL. In accordance with Section 112 of the State Finance
Law (or, if this contract is with the State University or City University of New
York, Section 355 or Section 621S of the Education Law), if this contract
exceeds SSO.OOO (or the minimum thresholds agreed to by the Office of the State
Comptroller for certain S.U.N-Y. and C.U.N.Y- contracts), or if this is an
amendment for any amount to a contract which, as so amended, exceeds said
statutory amount, or if. by this contract, the State agrees to give something
other than money when the value or reasonably estimated value of such
consideration exceeds S 10,000, it shall not be valid, effective or binding upon
the State until it has been approved by the State Comptroller and filed in his
office. Comptroller's approval of contracts let by the Office of General
Services is required when such contracts exceed SS5.0O0 (State Finance Law
Section 153.6\a).


4. WORKERS' COMPENSATION BENEFITS. In accordance with Section 142 of the State
Finance Law, this contract shall be void and of no force and effect unless the
Contractor shall provide and maintain coverage during the life of this contract
for the benefit of such employees as are required to be covered by the
provisions of the Workers' Compensation Law.


5. NON-DISCRIMINATION REQUIREMENTS- To the extent required by Article 15 of the
Executive Law (also known as the Human Rights Law) and all other State and
Federal statutory and constitutional non-discrimination provisions, the
Contractor will not discriminate against any employee or applicant for
employment because of race, creed, color, sex, national origin, sexual
orientation, age, disability, genetic predisposition or carrier status, or
marital status. Furthermore, in accordance with Section 120-e of the Labor Law,
if this is a contract for the construction, alteration or repair of any public
building or public work or for the manufacture, sale or distribution of
materials, equipment or supplies, and to the extent that this contract shall be
performed within the State of New York, Contractor agrees that neither it nor
its subcontractors shall by reason of race, creed, color, disability, sex,
or national origin: (a) discriminate in hiring against any New York
State citizen who is qualified and available to perform the work; or
(b) discriminate against or intimidate any employee hired for the performance of
work under this contract. If this is a building service contract as defined in
Section 230 of the Labor Law, then, in accordance with Section 239 thereof,
Contractor agrees that neither it nor its subcontractors shall by reason of
race, creed, color, national origin, age, sex or disability: (a) discriminate in
hiring against any New York State citizen who; is qualified and available to
perform the work; or
(b) discriminate  against  or  intimidate   any  employee   hired  for  the


Page 1


performance of work under this contract. Contractor is subject to fines of
$50.00 per person per day for any violation of Section 220-e or Section 23° as
well as possible termination of this contract and forfeiture of all moneys due
hereunder for a second or subsequent violation.


6.   WAGE AND HOURS PROVISIONS. If this is a public work contract covered by
Article 8 of the Labor Law or a building service contract covered by Article 9
thereof, neither Contractor's employees nor the employees of its subcontractors
may be required or permitted to work more than the number of hours or days
stated in said statutes, except as otherwise provided in the Labor Law and as
set forth in prevailing wage and supplement schedules issued by the State
Labor Department. Furthermore, Contractor and its subcontractors must pay
at least the prevailing wage rate and pay or provide the prevailing supplements,
metering the premium rates for overtime pay, as determined by the State Labor
Department in accordance with the Labor Law.


7.   NON-COLLUSIVE- BIDDING CERTIFICATION. In accordance with Section 139-d of
the State Finance Law. if this contract was awarded based upon the submission of
bids, Contractor affirms, under penalty of perjury, that its bid was arrived at
independently and without collusion aimed at restricting competition. Contractor
farther affirms that, at the time Contractor submitted its bid, an authorized
and responsible person executed and delivered to the State a
non-collusive bidding certification on Contractor's behalf.


8. INTERNATIONAL BOYCOTT PROHIBITION. In accordance with Section 220-f of the
Labor Law and Section 139-h of the State Finance Law, if this contract exceeds
$5,000, the Contractor agrees, as a material condition of the contract, that
neither the Contractor nor any substantially owned or affiliated person, firm,
partnership or corporation has participated, is participating, or shall
participate in an international boycott in violation of the federal Export
Administration Act of 1979 (50 USC App. Sections 2401 et seq.) or regulations
thereunder- If such Contractor, or any of the aforesaid affiliates of
Contractor, is convicted or is otherwise found to have violated said laws or
regulations upon the final determination of the United States Commerce
Department or any other appropriate agency of the United States subsequent to
the contract's execution, such contract, amendment or modification thereto shall
be rendered forfeit and void. The Contractor shall so notify the State
Comptroller within five (5) business days of such conviction, determination or
disposition of appeal (2NYCRB. 105.4).


9.  SET-OFF RIGHTS. The State shall have all of its common law, equitable and
statutory rights of set-off. These rights shall include, but not be limited to.
the State's option to withhold for the purposes of set­ off any moneys due to
the Contractor under this contract up to any other amounts due and owing to the
State with regard to this contract, any other contract with any State department
or agency, including any contract for a term commencing prior to the term of
this contract, plus any amounts due and owing to the State for any other reason
including, without limitation, tax delinquencies, fee delinquencies of monetary
penalties relative thereto- The State shall exercise its set-off rights in
accordance with normal State practices including, in cases of set-off pursuant
to an audit, the finalization of such audit by the State agency, its
representatives, or the State Comptroller.


10.  RECORDS. The Contractor shall establish and maintain complete and accurate
books, records, documents, accounts and other evidence directly pertinent to
performance under this contract (hereinafter, collectively, "the Records"). The
Records must be kept for the balance of the calendar year in which they were
made and for six (6) additional years thereafter. The. State Comptroller, the
Attorney General and any other person or entity authorized to conduct an
examination, as well as the agency or agencies involved in this contract, shall
have access to the Records during normal business hours at an office of the
Contractor
June, 2006
15




within the State of New York or, if no such office is available, at a mutually
agreeable and reasonable venue within the State, for the term specified above
for the purposes of inspection, auditing and copying. The State snail rake
reasonable steps to protect from public disclosure any of the Records which are
exempt from disclosure under Section 87 of the Public Officers Law (the
"Statute") provided that (i) the Contractor shall timely inform an appropriate
State official, in writing, that said records should not be disclosed; and (if)
said records shall be sufficiently identified; and (iii) designation of said
records as exempt under the Statute is reasonable. Nothing contained herein
shall diminish, or in any way adversely affect, the State's right to discovery
in any pending or future litigation.


11. IDENTIFYING INFORMATION AND PRIVACY NOTIFICATION, (a) FEDERAL EMPLOYER.
IDENTIFICATION NUMBER and/or FEDERAL SOCIAL SECURITY NUMBER. All invoices or New
York State standard vouchers submitted for payment for the sate of goods or
services or the lease of real or personal property to a New York State agency
must include the payee's identification number, Le., the seller's or lessor's
identification number. The number is either the payee's Federal employer
identification number or Federal social security number, or both such numbers
when the payee has both such numbers. Failure to include this number or numbers
may delay payment. Where the payee does not have such number or numbers, the
payee, on its invoice or New York State standard voucher, must give the reason
ox reasons why the payee does not have such number or numbers.
(b) PRIVACY NOTIFICATION. (1) The authority to request the above personal
information from a seller of goods or services or a lessor of real or personal
property, and the authority to maintain such information, is found in Section 5
of the State Tax Law. Disclosure of this information by the seller or lessor to
the State is mandatory. The principal purpose for which the information is
collected is to enable the State to identify individuals, businesses and others
who have been delinquent in filing tax returns or may have understated their tax
liabilities and to generally identify persons affected by the taxes administered
by the Commissioner of Taxation and Finance. The information will be used for
tax administration purposes and for any other purpose authorized by law.
(2) The personal information is requested by the purchasing unit of the agency
contracting to purchase the goods or services or lease the real or personal
property covered by this contract or lease. The information is maintained in New
York State's Central Accounting System by the Director of Accounting Operations,
Office of the State Comptroller, 110 State Street, Albany, New York 12236.


12. EQUAL EMPLOYMENT OPPORTUNITIES FOR MINORITIES AND WOMEN. In accordance with
Section 312 of the Executive Law, if this contact is; (i) a written agreement or
purchase order instrument, providing for a total expenditure in excess of
$25,000.00. whereby a contracting agency is committed to expend or does expend
funds in return for labor, services, supplies, equipment, materials or any
combination of the foregoing, to be performed for, or rendered or furnished to
the contracting agency; or (h) a written agreement in excess of S 100,000.00
whereby a contracting agency is committed to expend or does expend funds for the
acquisition, construction, demolition, replacement, major repair or renovation
of real property and improvements thereon; or (iii) a written agreement in
excess of 5100,000.00 whereby the owner of a State assisted housing project is
committed to expend or does expend funds for the acquisition, construction,
demolition, replacement, major repair or renovation of real property and
improvements thereon for such project, them
(a) The Contractor will not discriminate against employees or applicants for
employment because of race, creed, color, national origin, sex, age, disability
or marital status, and will undertake or continue existing programs of
affirmative action to ensure that minority group members and women are afforded
equal employment opportunities without discrimination.    Affirmative action
shall mean recruitment,


Page 2


employment, job assignment, promotion, upgradings, demotion, transfer, layoff,
or termination and rates of pay or other forms of compensation;
(b)           at the request of the contracting agency, the Contractor shall
request each employment agency, labor union, or authorized representative of
workers with which it has a collective bargaining or other agreement or
understanding, to furnish a written statement that such employment agency, labor
union or representative will not discriminate on the basis of race, creed,
color, national origin, sex, age, disability or marital status and that such
union or representative will affirmatively cooperate in the implementation of
the contractor's obligations herein; and
(c)           the Contractor shall state, in all solicitations or advertisements
for employees, that, in the performance of the State contract, all qualified
applicants will be afforded equal employment opportunities without
discrimination because of race, creed, color, national origin, sex, age,
disability or marital status.
Contractor will include the provisions of "a", “b", and “c” above, in every
subcontract wet $25,000.00 for the construction, demolition, replacement, major
repair, renovation, planning or design of real property and improvements thereon
(the "Work*) except where the Work is for the beneficial use of the Contractor.
Section 312 does not apply to: (i) work, goods or services unrelated to this
contract; or (ii) employment outside New York State; or (iii) banking services,
insurance policies or the sale of securities- The State shall consider
compliance by a contractor or subcontractor with the requirements of any federal
law concerning equal employment opportunity which effectuates the purpose of
this section. The contracting agency shall determine whether the imposition of
the requirements of the provisions hereof duplicate or conflict with any such
federal law and if such duplication of conflict exists, the contracting agency
shall waive the applicability of Section 312 to tie extent of such duplication
or conflict. Contractor will comply with all duly promulgated and lawful rules
and regulations of the Governor's Office of Minority and Women's Business
Development pertaining hereto.


13.  CONFLICTING TERMS. In the event of a conflict between the terms of the
contract (including any and all attachments thereto and amendments thereof) and
the terms of this Appendix A, the terms of this Appendix A shall control.


14.  GOVERNING LAW. This contract shall be governed by the laws of the State of
New York except where the Federal supremacy clause requires otherwise.


15. LATE PAYMENT. Timeliness of payment and any interest to be paid to
Contractor for late payment shall be governed by Article I !-A of the State
Finance Law to the extent required by law.


16. NO ARBITRATION. Disputes involving this contract, including the breach or
alleged breach thereof, may not be submitted to binding arbitration (except
where statutorily authorized), but must, instead, be heard in a court of
competent jurisdiction of the State of New York.


17. SERVICE OF PROCESS. In addition to the methods of service allowed by the
State Civil Practice Law & Rules ("CPLR"), Contractor hereby consents to service
of process upon it by registered or certified mail, return receipt requested!
Service hereunder shall be complete upon Contractor's actual receipt of process
or upon the State's receipt of the return thereof by the United States Postal
Service as refused or undeliverable. Contractor must promptly notify the State,
in writing, of each and every change of address to which service of process can
he made. Service by the State to the last known address shall be sufficient.
Contractor will have thirty (30) calendar days after service hereunder is
complete in which to respond.
June, 2006
16



I8. PROHIBITION OX PURCHASE OF TROPICAL HARD TVQODS. The Contractor certifies
and warrants that ail wood products to be used under this contract award will be
in accordance with, bat not limited to, the specifications and provisions of
State Finance Law §165. (Use of Tropical Hardwoods) which prohibits purchase
and. use of tropical hardwoods, unless specifically exempted,, by the State or
any governmental agency or political subdivision or public benefit corporation-
Qualification for an exemption under this law will be me responsibility of the
contractor to establish to meet with the approval of the State.


In addition, when any portion of this contract involving the use of woods,
whether supply or installation, is to be performed by any subcontractor, the
prune Contractor will indicate and certify in the submitted bid proposal that
the subcontractor has been informed and is m compliance with specifications and.
provisions regarding use of tropical hardwoods as detailed k §165 State Finance
Law. Any such use must meet with the approval of the State; otherwise, the bid
may not be considered responsive. Under bidder certifications, proof of
qualification for exemption will be the responsibility of the Contractor to meet
with the approval of the State.


19. MACBRIDE   FAIR   EA1FLOYMENT   PRINCIPLES,      In accordance with the
MacBride Fair Employment Principles (Chapter SQ7 of the Laws of 1992), the
Contractor hereby stipulates that the Contractor either (a) has no business
operations in Northern Ireland, or (b) shall take lawful steps in good faith to
conduct any business operations in Northern Ireland in accordance with the
MacBride Fair Employment Principles (as described in Section 165 of the New York
State Finance Law), and shall permit independent monitoring of compliance with
such principles.


20. OMNIBUS PROCUREMENT ACT OF 1991. It is the polity of New York State to
maximize opportunities for the participation of New York State business
enterprises, including minority and women-owned business enterprises as bidden,
subcontractors and suppliers on its procurement contracts.


Information on the availability of New York State subcontractors and suppliers
is available from:
NY-S Department of Economic Development
Division for Small Business
30 South Pearl St- 7th Floor
Albany, Kew York 12245
Telephone: 51S-2P2-5220
Fax 51S-292-58S4
http: ,www.empire.state-ny.us


A directory of certified minority and women-owned business enterprises is
available from:
KYS Department of Economic Development
Division of Minority and Women's Business Development
30 South Pearl St - 2nd Floor
Albany, New York 12245
Telephone: 51S-292-525Q
Fax: 51S-292-5803
http:.www.empire.state.ny.us


The Omnibus Procurement Act of 1992 requires that by signing this bid proposal
or contract, as applicable, Contractors certify that whenever the total bid
amount is greater than S1 million;


(a) The Contractor has made reasonable efforts to encourage the participation of
New York State Business Enterprises as suppliers and subcontractors, including
certified minority and women-owned business enterprises, on this project, and
has retained the documentation of these efforts to be provided upon request to
the State;
Page 3


(b)   The Contractor has complied with the Federal Equal Opportunity Act of 1972
<PL. 92-261), as amended;
(c)    The Contractor agrees to make reasonable efforts to provide notification
to New York State residents of employment opportunities on this project through
listing any such positions with the Job Service Division of the New York State
Department of Labor, or providing such notification in such manner as is
consistent with existing collective bargaining contracts or agreements. The
Contractor agrees to document these efforts and to provide said documentation to
the State upon request; and
(d)   The Contractor acknowledges notice that the State may seek to
obtain offset credits from foreign countries as a result of this contract
and agrees to cooperate with the State in these efforts,


21. RECIPROCITY AND SANCTIONS PROVISIONS. Bidden are hereby notified that if
their principal place of business is located in a country, nation., province,
state or political subdivision that penalizes New York State vendors, and if the
goods or services they offer will be substantially produced or performed outside
New York State, the Omnibus Procurement Act 1994 and 2000 amendments (Chapter
6S4 and Chapter 3S3, respectively) require that they be denied contracts which
they would otherwise obtain. NOTE: As of May 15, 20O2, the list of
discriminatory jurisdictions subject to this provision includes the states of
South Carolina, Alaska, West Virginia, Wyoming, Louisiana and Hawaii. Contact
NYS Department of Economic Development for a current list of jurisdictions
subject to this provision.


22. PURCHASES OF APPAREL. In accordance with State Finance Law 162 (4-a), the
State shall not purchase any apparel from any vendor unable or unwilling
to certify that: (i) such apparel was manufactured in compliance with all
applicable labor and occupational safety laws, including, but not limited to,
child labor laws, wage and hours laws and workplace safety laws, and (ii) vendor
will supply, with its bid (or, if not a bid situation, prior to or  at the time
of signing a contract with the State)  if known, the names and addresses of each
subcontractor and a list of ail manufacturing plants to be utilized by the
bidder.
June, 2006
17

 
 

--------------------------------------------------------------------------------

 

APPENDIX C
PROGRAM SPECIFIC REQUIREMENTS


 
18

 
 

--------------------------------------------------------------------------------

 

APPENDIX C
PROGRAM SPECIFIC REQUIREMENTS
TABLE OF CONTENTS


Appendix A
14
Standard Clauses as required by the Attorney General for all State Contracts
14
SECTION 1
24
DEFINITIONS
24
SECTION 2
28
BENEFIT PACKAGE
28
2.1 Contractor Responsibilities
28
2.2  Provision of Services through Participating and Non-Participating Providers
28
2.3  Direct Access
28
2.4  Emergency Services
28
ATTACHMENT A BENEFIT PACKAGE MATRIX 
30
SECTION 3 
39
SERVICE AREA
39
3.1 Approved Counties 
39
3.2 Service Area Expansions
40
3.3 Participation Limited to Counties Approved as Medicaid Managed Care
40
3.4 Removal of Counties when Participation in Medicaid Managed Care Stops
40
SECTION 4
41
ELIGIBILITY CRITERIA
41
4.1 Age
41
4.2 New York State Residency
41
4.3 Medicaid Eligibility
41
4.4 Health Insurance
41
4.5 Public Employees 
42
4.6 Inmates of Public Institutions 
42
4.7 Number of Children in the Household and Income
42
4.8 Screen for Eligibility
42
4.9 Twelve Months Continuous Coverage
42
4.10 Crowd-Out 
43
SECTION 5
45
DOCUMENTATION
45
5.1 Age
45
5.2 New York State Residency 
45
5.3 Other Health Insurance Coverage
45
5.4 Income
46
5.5 Date of Status
49
5.6 Date Entered the Country
52
5.7 Dependent Care Costs
53
5.8 Proof of Pregnancy
53
ATTACHMENT A-SELF-DECLARATION OF INCOME FORM
54
ATTACHMENT B - DECLARATION OF NO INCOME FORM
56
SECTION 6 
58
APPLICATION/ENROLLMENT PROCESSING
58
6.1 Application Cut-off Dates
58
6.2 Enrollment Staff 
58
6.3 Enrollment Systems
58
6.4 Subscriber Contract:
58
6.5 Identification Card
58
6.6 Notice of Enrollment Decision
58
SECTION 7 
59
PRESUMPTIVE ENROLLMENT 
59
7.1 Eligibility for Presumptive Enrollment
59
SECTION 8
60
TEMPORARY ENROLLMENT
60
8.1 Eligibility for Temporary Enrollment
60
SECTION 9
61
RECERTIFICATION
61
9.1 Annual Recertification
61
9.2 Recertification Application
61



 
 19

 
 

--------------------------------------------------------------------------------

 

9.3 Recertification Notification 
61
9.4 Information in the Recertification Notification Letter 
61
9.5 Review of the Recertification Application 
61
9.6 Documenting Income at Recertification 
61
9.7 Documentation of Residence at Recertification 
62
9.8 Presumptive Recertification Period 
62
9.9 Temporary Recertification Period
62
9.10 Late Recertification Applications 
62
9.11 Recertification and Changing Plans 
62
9.12 New Child Added at Recertification 
63
9.13 Applicant Provides Range of Income on Recertification Application 
63
9.14 Incomplete Recertification Application 
63
ATTACHMENT A CHILD HEALTH PLUS HEALTH INSURANCE RENWEAL FORM
65
SECTION 10 
68
FAMILY PREMIUM CONTRIBUTION
68
10.1 Family Premium Contribution 
68
10.2 Family Premium Contribution Notice 
68
10.3 Family Contribution Due Date and Disenrollment 
68
10.4 Collection of the Family Premium Contribution 
69
10.5 Request for Review of the Family Premium Contribution 
69
10.6 Disenrollment Notice and Disenrollment for Failure to Pay the Family
Premium Contribution 
70
10.7 American Indians/Alaskan Natives 
70
10.8 Cost Sharing 
71
SECTION 11
72
REQUIRED NOTICES 
72
11.1 Information to Potential Applicants, Applicants and Enrollees 
72
11.2 Public Schedule 
72
11.3 Application and Eligibility Requirements 
72
11.4 Full Medicaid Eligibility Determination 
72
11.5 Medicaid Spend Down Program 
73
11.6 Impartial Review 
73
SECTION 12 
74
DISENROLLMENT 
74
12.1 Enrollee Initiated Disenrollment 
74
12.2 Processing Disenrollment Requests
74
12.3 CONTRACTOR Initiated Disenrollment
74
12.4 CONTRACTOR'S Liability 
75
12.5 Notice of Disenrollment 
75
SECTION 13 
76
FACILITATED ENROLLMENT RESPONSIBILITIES 
76
13.1 Interaction with Community-Based and Other Health Plan Facilitators 
76
13.2 New Facilitated Enrollment Activities 
76
13.3 Service Area 
76
13.4 Accessible and Convenient Sites 
77
13.5 Hours of Operation
77
13.6 Staffing 
77
13.7 Culturally and Linguistically Appropriate Staff 
77
13.8 Compliance with Local Department of Social Services (LDSS) Procedures 
77
13.9 Functions of Facilitators 
77
13.10 Application Review Procedures/Quality Assurance 
78
13.11 Transmitting Information 
78
13.12 Submitting Applications to LDSS and other CHPlus Health Plans 
78
13.13 Services for Visually or Hearing Impaired Applicants 
78
13.14 Application Follow-Up 
79
13.15 Recertification 
79
13.16 Training Programs 
79
13.17 Confidentiality Issues
79
13.18 Federal and State Law Compliance 
79
13.19 Site Visits
80
13.20 Termination of Responsibilities 
80
ATTACHMENT A -00 OMM/ADM 2 FACILITATED ENROLLMENT OF CHILDREN INTO
MEDICAID, CHILD HEALTH PLUS AND WIC 
81



 
20

 
 

--------------------------------------------------------------------------------

 

SECTION 14 
90
FACILITATED ENROLLMENT MONITORING 
90
14.1 Marketing/Facilitated Enrollment Integrity 
90
14.2 Quality Assurance 
90
14.3 Targeted Verification
 91
14.4 Field Monitoring 
93
14.5 Training
94
ATTACHMENT A-QUALITY ASSURANCE CHECKLIST 
95
SECTION 15
97
MARKETING 
97
15.1 Marketing Plan 
97
15.2 CHPlus Logo
97
15.3 Prior Approval of Marketing Materials, Procedures and Subcontracts 
97
15.4 Marketing Material Requirements 
98
15.5 Distribution of Marketing Materials 
98
15.6 Marketing Restrictions 
98
15.7 Use of Vans in New York City
99
15.8 Incentives to Potential Enrollees
99
15.9 Rewards for Completion of Health Goals 
100
15.10 Behavior of Marketing Representatives 
100
15.11 Compensation for Marketing Representatives and Enrollment Facilitators 
100
15.12 Marketing to Enrollees of other Health Plans 
100
15.13 Other Marketing Campaigns 
100
SECTION 16 
101
REPORTING/DATA COLLECTION 
101
16.1 Report Submissions
101
16.2 Reporting Requirements
101
16.3 Timely Reports/Penalties 
103
16.4 Crowd-Out Data 
104
16.5 Additional Data Requirements 
104
16.6 Review of Reports 
104
16.7 Rejection of Reports 
104
16.8 Acceptance of Reports 
104
16.9 Accuracy of Enrollment Data, Claims and Payment Information 
104
16.10 Accuracy of Payment Data
104
SECTION 17 
105
AUDIT and  REVIEW 
105
17.1 First Stage Audit 
105
17.2 Second Stage Audit 
106
17.3 Special Reviews 
107
17.4 Facilitated Enrollment Integrity Reviews 
107
17.5 Quality of Care Reviews 
108
17.6 Fraud and Abuse 
108
17.7 Data Access 
108
17.8 Data Accuracy and Responsibility 
109
SECTION 18 
110
PAYMENTS and BILLING 
110
18.1 Monthly Premium Payment 
110
18.2 Premium Modifications
110
18.3 Payments by the STATE
110
18.4 Annual Funding
110
18.5 Program Enrollment and Annual Funding 
111
18.6 Notification of Annual Enrollment 
111
18.7 Modification of Maximum Funding 
111
18.8 Monthly Updates of KIDS System 
111
18.9 Accurate Information 
111
18.10 Voucher Submission 
112
18.11 Adjustments 
112
18.12 Payment by the Office of the State Comptroller 
112
SECTION 19
113
QUALITY ASSURANCE
113
19.1 Internal Quality Assurance Program 
113



 
21

 
 

--------------------------------------------------------------------------------

 

19.2 Standards of Care 
113
19.3 CHPlus Quality of Care Review
114
19.4 Deficiencies in Quality of Care 
114
SECTION 20
115
MEMBER SERVICES
115
20.1 General Functions 
115
20.2 Translation and Oral Interpretation
115
20.3 Communicating with the Visually, Hearing and Cognitively Impaired 
116
SECTION 21 
117
PROVIDER NETWORKS 
117
21.1 Network Requirements 
117
21.2 Absence of Appropriate Network Provider 
117
21.3 Suspension of Enrollee Assignments to Providers 
118
21.4 Credentialing
118
21.5 STATE Exclusion or Termination of Providers
118
21.6 Application Procedure
119
21.7 Evaluation Information
119
21.8 Choice/Assignment of Primary Care Providers 
119
21.9 Enrollee PCP Changes 
120
21.10 Provider Status Changes 
121
21.11 PCP Responsibilities 
121
21.12 Member to Provider Ratios 
121
21.13 Minimum PCP Office Hours 
122
21.14 Primary Care Practitioners
122
21.15 PCP Teams 
123
21.16 Hospitals 
123
21.17 Dental Networks 
123
21.18 Mental Health and Chemical Dependence Services Providers 
123
21.19 Laboratory Procedures 
124
21.20 Federally Qualified Health Centers (FQHCs) 
124
21.21 Provider Services Function
124
21.22 Pharmacies
124
ATTACHMENT A-GUIDELINES FOR USE OF MEDICAL RESIDENTS 
126
SECTION 22 
130
ACCESS REQUIREMENTS
130
22.1 General Requirement 
130
22.2 Appointment Availability Standards 
130
22.3 Twenty-Four (24) Hour Access 
130
22.4 Appointment Waiting Times 
130
22.5 Travel Time Standards 
130
22.6 Service Continuation 
131
22.7 Standing Referrals 
132
22.8 Specialist as a Coordinator of Primary Care 
132
22.9 Specialty Care Centers
132
22.10 Cultural Competence
132
SECTION 23 
133
SUBCONTRACTS AND PROVIDER AGREEMENTS 
133
23.1 Written Subcontracts 
133
23.2 Permissible Subcontracts 
133
23.3 Provision of Services through Provider Agreements 
133
23.4 Approvals 
133
23.5 Required Components
133
23.6 Timely Payment 
134
23.7 Recovery of Overpayments to Providers 
134
23.8 Restrictions on Disclosure 
134
23.9 Transfer of Liability
135
23.10 Termination of Health Care Professional Agreements 
135
23.11 Health Care Professional Hearings 
136
23.12 Non-Renewal of Provider Agreements
136
23.13 Notice of Participating Provider Termination 
136
23.14 Physician Incentive Plan 
137
SECTION 24 
139


 
 

--------------------------------------------------------------------------------

 

STATE RESPONSIBILITIES 
139
24.1 Monitoring and Evaluation 
139
24.2 Payment and Finance 
139
24.3 Forms, Brochures and Other Materials
139
24.4 Service Area Expansions 
140
SECTION 25 
141
CONVERSION 
141
25.1 Enrollee Relocation 
141
25.2 Enrollee Turns Age Nineteen
141
SECTION 26 
142
TERMINATION 
142
26.1 CONTRACTOR Discontinues Counties in its Service Area 
142
26.2 CONTRACTOR Delay, Failure or Inability to Complete the AGREEMENT 
142
26.3 Sanctions for Non-Compliance Related to Facilitated Enrollment 
142
26.4 CONTRACTOR Initiated Termination 
142
26.5 State Initiated Termination
142
26.6 Transition Process Prior to Termination 
143
APPENDIX E-l
145
PROOF OF WORKERS' COMPENSATION COVERAGE 
145
APPENDIX E-2
146
PROOF OF DISABILITY INSURANCE COVERAGE 
146
APPENDIX H
147
PRIVACY AND CONFIDENTIALITY
147
APPENDIX X 
152





 
23

 
 

--------------------------------------------------------------------------------

 

SECTION 1
DEFINITIONS


 
"Access" shall mean an enrollee's ability to receive needed medical care and
services within the CONTRACTOR'S service area and time-frames prescribed by the
STATE pursuant to section 20 of this Appendix.


 
"Advisory Memoranda" (ADM) shall mean memoranda issued by the STATE that clarify
policy issues.


 
"American Indian and Alaskan Native" (AI/AN) shall mean 1) a member of a
federally recognized Indian tribe, band, or group, or a descendant in the first
or second degree of any such member; 2) an Eskimo or Aleut or other Alaskan
Native enrolled by the Secretary of the Interior pursuant to the Alaska Native
Claims Settlement Act (43 U.S.C. 1601 et seq); 3) a person who is considered by
the Secretary of the Interior to be an Indian for any purpose; 4) a person who
is determined to be an Indian under regulations promulgated by the Secretary of
the Department of Health and Human Services.


 
"Application" shall mean the form entitled, "Growing up Healthy," "Access New
York Health Care" or "Child Health Plus Health Insurance Renewal Form" to be
completed by the applicant or a person on behalf of a child who is applying for
health insurance coverage under this AGREEMENT.


 
"Benefit Package" shall mean the covered health care services described in
section 2 of this Appendix to be provided by or through the CONTRACTOR to the
enrollees.


 
"Child Health Plus " (CHPlus) shall mean the child health insurance program
implemented pursuant to Title 1-A of Article 25 of the N.Y. Public Health Law.


 
"Children's Medicaid" (Medicaid) shall mean the children's Medicaid program
(formerly known as Child Health Plus A) implemented pursuant to Title 11 of
Article 5 of the N.Y. Social Services Law.


 
"CHPlus Manual" shall mean the document issued by the STATE which contains
policies and procedures regarding the CHPlus enrollment process


 
"Contract Manager" shall refer to the individual responsible for the oversight
and monitoring of the CHPlus program on behalf of the STATE.


 
"Crowd-out" shall mean the substitution of employer based health care coverage
with State subsidized health care coverage.


 
"Disenrollment" shall mean the process by which an enrollee's enrollment with
and provision of health insurance coverage by the CONTRACTOR under this
AGREEMENT terminates.


 
"Emergency Medical Condition" shall mean a medical or behavioral condition, the
onset of which is sudden, that manifests itself by symptoms of sufficient
severity, including severe pain, that a prudent layperson, possessing an average
knowledge of medicine and health, could reasonably expect the absence of
immediate medical attention to result in: (i) placing the health of the person
afflicted with such condition in serious jeopardy, or in the case of a
behavioral condition, placing the health of the person or others in serious
jeopardy; or (ii) serious impairment to such person's bodily functions; or (iii)
serious dysfunction of any bodily organ or part of such person; or (iv) serious
disfigurement of such person.


 
"Enrollment" shall mean the process by which a child is enrolled with and
provision of health insurance coverage by the CONTRACTOR under this AGREEMENT
begins.


 
24

 
 

--------------------------------------------------------------------------------

 

"Enrollee" shall mean an eligible child as defined in section 2510 (4) of the
N.Y. Public Health Law who is enrolled in CHPlus.


 
"Facilitated Enrollment" shall mean the enrollment infrastructure and related
services established by the STATE to assist families in applying and
recertifying for Family Health Plus, Medicaid or CHPlus programs using the
applications defined by this section and recertifying for these programs as
allowed by federal and State law and regulation.


 
"Facilitated Enrollment Integrity Plan" shall mean the policies and procedures
the CONTRACTOR has instituted to prevent fraud and abuse by applicants and
marketing and facilitated enrollment staff, including corrective actions to be
taken in a timely fashion against employees engaged in fraud and abuse.


 
"Facilitator" shall mean an individual who assists families in completing the
applications as defined by this section, screens adults and children for
potential Medicaid, CHPlus and Family Health Plus eligibility, conducts the
Medicaid face-to-face interview, assists in collecting required documentation
and assists in the health plan selection process.


 
"Family Premium Contribution" shall mean a premium payment made to the
CONTRACTOR on behalf of an enrollee in accordance with section 10 of this
Appendix and in amounts set forth in section 10.1 of this Appendix or any
subsequent legislation.


 
"Health Care Services" shall mean the services of physicians, optometrists,
nurses, nurse practitioners, midwives and other related professional personnel
which are provided on an inpatient or outpatient basis, including routine
well-child visits; diagnosis and treatment of illness and injury; inpatient
hospital medical or surgical care; laboratory tests; diagnostic x-rays;
prescription drugs and nonprescription drugs; diabetic supplies and equipment;
diabetic education and home visits; maternity care; radiation therapy;
chemotherapy; hemodialysis; ambulatory surgery; durable medical equipment;
physical therapy; emergency room services; home health care services; inpatient
and outpatient mental health, alcohol and substance abuse services; preventive
and routine vision care including eyeglasses); speech and hearing services;
routine and preventive dental services; non-air­borne, pre-hospital emergency
medical services including prompt evaluation and treatment of an emergency
condition and/or non-airborne transportation to a hospital, and hospice
services.


 
"Health Provider Network" "(HPN)" shall mean a closed communication network
dedicated to secure data exchange and distribution of health related information
between various health facility providers, health plans and the STATE. HPN
functions include but shall not be limited to: collection and reporting of
managed care provider networks and the submission of CHPlus reports.


 
"Knowledge, Information and Data System" "(KIDS)" shall mean the database health
plans use to report information regarding individual children enrolled in the
CHPlus program.


 
"Managed Care Organization" "(MCO)" shall mean a health maintenance organization
("HMO") or prepaid health service plan ("PHSP") certified under Article 44 of
the N.Y. Public Health Law, or a corporation licensed pursuant to Article 43 of
the N.Y. Insurance Law.


 
"Marketing" shall mean any activity of the CONTRACTOR, subcontractor or
individuals or entities affiliated with the CONTRACTOR by which information
about the CONTRACTOR is made known to potential enrollees for the purpose of
persuading such persons to enroll with the CONTRACTOR.


 
"Medical Record" shall mean a complete record of care rendered by a provider
documenting the care rendered to the enrollee, including inpatient, outpatient,
and emergency care, in accordance with all applicable federal, State and local
laws, rules and regulations. Such record shall be signed by the medical
professional rendering the services.


 
25

 
 

--------------------------------------------------------------------------------

 

"Medically Necessary" shall mean health care and services that the CONTRACTOR
determines are necessary to prevent, diagnose, manage or treat conditions in the
enrollee that cause acute suffering, endanger life, result in illness or
infirmity, interfere with such enrollee's capacity for normal activity, or
threaten some significant handicap.


 
"Member Handbook" shall mean the publication prepared by the CONTRACTOR, subject
to STATE approval, which is issued to new enrollees to inform them how to access
covered health care services and explains their rights and responsibilities as
an enrollee of the CONTRACTOR.


 
"Meta Data Repository" shall mean the listing of each data item in the KIDS file
layout which includes a description, field length, range, source, type and
acceptable value of each item. The Meta Data Repository also includes the event
type code, edit type, location and requirement for each data item.


 
"Non-Participating Provider" shall mean a provider of medical care and/or
services with which the CONTRACTOR has no provider agreement.


 
"Participating Provider" shall mean a provider of medical care and/or services
that has a provider agreement with the CONTRACTOR.


 
"Physician Incentive Plan" "(PIP)" shall mean any compensation arrangement
between the CONTRACTOR or one of its contracting entities and a physician or
physician group that may directly or indirectly have the effect of reducing or
limiting services furnished to enrollees of the CONTRACTOR.


 
"Premium Payments" shall mean the amounts to be paid to the CONTRACTOR for a
specified period of time for covered health care services provided to enrollees
eligible for insurance under this AGREEMENT.


 
"Presumptive Enrollment" shall mean enrollment of a child who appears eligible
for CHPlus based on a completed and signed application but who is lacking
documentation necessary to support a complete application. An enrollee is
presumptively eligible for a maximum of two calendar months after the initial
date of enrollment. Only one period of presumptive enrollment per lifetime is
allowed.


 
"Presumptive Recertification" shall mean continued enrollment of a child who
appears eligible for CHPlus at recertification but who is lacking a complete
application or documentation necessary to support a full eligibility
determination. An enrollee may be presumptively recertified for a maximum of two
calendar months after the enrollee's recertification date.


 
"Preventive Care" shall mean the care or services rendered to avert
disease/illness and/or its consequences. This shall include primary care such as
immunizations, aimed at preventing disease and secondary care, such as disease
screening programs aimed at early detection of disease. Commonly, the term
"preventive care" is used to designate prevention and early detection programs
rather than treatment programs.


 
"Primary Care Provider" ("PCP") shall mean a qualified physician or certified
nurse practitioner or team of no more than four (4) qualified
physicians/certified nurse practitioners which provides all required primary
care services contained in the benefit package to enrollees.


 
"Provider Agreement" shall mean any written contract between the CONTRACTOR and
participating providers to provide medical care and/or services to CONTRACTOR'S
enrollees.


 
"Public Agency" shall mean any agency of the State, county, city or other type
of municipal agency including entities with which the State contracts. This
definition includes public school districts, transportation districts,
irrigation districts and any other type of public entity.


 
26

 
 

--------------------------------------------------------------------------------

 

"Recertification" shall mean the twelve (12) month period after the date of
initial enrollment (and each twelve (12) month period annually thereafter) at
which an enrollee's eligibility for CHPlus is redetermined and enrollment with
CONTRACTOR is either continued or terminated. All children enrolled in a
household shall have the same recertification date consistent with procedures
described in section 9 of this Appendix.


 
"STATE" shall mean the people of the state of New York acting by and through the
Commissioner of the New York State Department of Health.


 
"State Health Benefits Plan" shall mean a plan that is offered or organized by
the State government on behalf of State employees or other public agency
employees within the State.


 
"Subscriber" shall mean the parent, legally responsible adult, individual, head
of household or enrollee to whom the CONTRACTOR issues a subscriber contract to
obtain health care coverage on behalf of his/her child or children or his or
herself.


 
"Subscriber Contract" shall mean the contract between the CONTRACTOR and a
subscriber approved by the New York State Insurance Department and issued to
each new enrollee by the CONTRACTOR at the time of enrollment which details the
provision of health care coverage under this AGREEMENT.


 
"Subsidy Payment" shall mean the STATE'S share of the premium cost for health
care coverage provided to enrollees under provisions of this AGREEMENT, the
amount of which is subject to approval by the New York State Insurance
Department.


 
"Temporary Enrollment" shall mean enrollment of a child who was enrolled in
CHPlus but appears eligible for Medicaid at recertification based on a completed
and signed application or updated income information but is given a two month
period of enrollment in CHPlus in order to complete the Medicaid application
process. Temporary enrollment shall be granted to an enrollee once in a twelve
month period, with the exceptions noted in the CHPlus manual.


 
27

 
 

--------------------------------------------------------------------------------

 

SECTION 2
BENEFIT PACKAGE


 
2.1 CONTRACTOR Responsibilities
 
 
The CONTRACTOR shall provide health care services to enrollees consistent with
the benefit package set forth in Attachment A of this section and the subscriber
contract approved by the Insurance Department and any subsequent changes in
Attachment A, State statute, ADMs and the CHPlus manual.


 
2.2 Provision of Services through Participating and Non-Participating Providers

 
Health care services provided to enrollees in accordance with the benefit
package set forth in Attachment A of this section shall be provided by the
CONTRACTOR through provider agreements with participating providers. With the
exception of those enrollees covered under a payment rate methodology agreement
negotiated with a general hospital, payment for inpatient hospital services
shall be paid at the same payment rate as the medical assistance program.
However, the CONTRACTOR must pay for services of non-participating providers for
the treatment of emergency medical conditions and shall arrange for medically
necessary specialty services when such specialty services are not available in
the CONTRACTOR'S participating provider network. Specialty services shall be
available and provided to enrollees in accordance with the benefit package to
monitor and treat chronic, complex or serious medical conditions. The CONTRACTOR
shall make a good faith effort to negotiate an acceptable level of reimbursement
for services provided in such instances. The CONTRACTOR shall inform the
provider, as part of the rate negotiation, that the provider is prohibited from
balance billing the enrollee.

 
Nothing in this paragraph shall prohibit the CONTRACTOR from arranging for the
provision of health care services to enrollees by non-participating providers.


 
2.3 Direct Access


 
The CONTRACTOR shall offer female enrollees direct access to primary and
preventive obstetrics and gynecology services, follow-up care as a result of a
primary and preventive visit, and any care related to pregnancy from the
CONTRACTOR'S network providers without referral from the PCP as set forth in
N.Y. Public Health Law Section 4406-b(l).


 
2.4 Emergency Services


 
a.      The CONTRACTOR shall maintain coverage utilizing a toll free telephone
number twenty-four (24) hours per day seven (7) days per week, with an option to
speak to a live person, to advise enrollees of procedures for accessing services
for emergency medical conditions and for accessing services for urgent medical
conditions. Emergency mental health calls shall be triaged via telephone by a
trained mental health professional.


 
b.      The CONTRACTOR shall not require prior authorization for services in a
medical or behavioral health emergency. The CONTRACTOR shall inform its
enrollees that access to emergency services is not restricted and emergency
services may be obtained from a non-participating provider without penalty. The
CONTRACTOR may require enrollees to notify the plan or their PCP within a
specified time frame after receiving emergency care and to obtain prior
authorization for any follow-up care delivered pursuant to the emergency. The
CONTRACTOR shall not deny payment for services to treat an emergency condition
if notification is not timely. The CONTRACTOR shall pay for services for
emergency medical conditions whether provided by a participating provider or a
non-participating provider.


 
28

 
 

--------------------------------------------------------------------------------

 

c.           The CONTRACTOR shall advise its enrollees through the subscriber
contract and/or member handbook, how to obtain emergency services when it is not
feasible for enrollees to receive emergency services from a participating
provider. The CONTRACTOR shall pay the cost of providing emergency services
through non-participating providers, and is prohibited from balance billing the
enrollee. The CONTRACTOR shall make a good faith effort to negotiate payment
rates for emergency services with non-participating providers.


 
d.           The CONTRACTOR shall reimburse all non-airborne emergency ground
transportation based on whether a prudent layperson, possessing an average
knowledge of medical health, could reasonably expect the absence of such
transportation to result in:


 
· placing the health of the person afflicted with such condition in serious
jeopardy;
· serious impairment to such person's bodily functions;
· serious dysfunction of any bodily organ or part of such person; or
· serious disfigurement of such person.


 
29

 
 

--------------------------------------------------------------------------------

 

Section 2
 
 
Attachment A
 
 
BENEFIT PACKAGE MATRIX


 
30

 
 

--------------------------------------------------------------------------------

 

Child Health Plus
 
Benefits Package


 
No Pre-Existing Condition Limitations Permitted
No Co-payments or Deductibles
November 2005


 
General Coverage
Scope of Coverage
Level of Coverage
Pediatric Health Promotion Visits
Well child care visits in accordance with visitation schedule established by
American Academy of Pediatrics, and the Advisory Committee on Immunization
Practices recommended immunization schedule.
Includes all services related to visits. Includes immunizations which must be
provided within 90 days from publication in the Morbidity and Mortality Weekly
Report, well child care, health education, tuberculin testing (mantoux), hearing
testing, dental and developmental screening, clinical laboratory and
radiological tests, eye screening, lead screening, and reproductive health
services, with direct access to such reproductive health services.
Inpatient Hospital or Medical or Surgical Care
As a registered bed patient for treatment of an illness, injury or condition
which cannot be treated on an outpatient basis. The hospital must be a
short-term, acute care facility and New York State licensed.
No benefits will be provided for any out-of-hospital days, or if inpatient care
was not necessary; no benefits are provided after discharge; benefits are paid
in full for accommodations in a semi-private room. A private room will be
covered if medically warranted. Includes 365 days per year coverage for
inpatient hospital services and services provided by physicians and other
professional personnel for covered inpatient services: bed and board, including
special diet and nutritional therapy: general, special and critical care nursing
services, supplies and equipment related to surgical operations, recovery
facilities, anesthesia, and facilities for intensive or special care; oxygen and
other inhalation therapeutic services and supplies; drugs and medications that
are not experimental; sera, biologicals, vaccines, intravenous preparations,
dressings, casts, and materials for diagnostic studies; blood products, except
when participation in a volunteer blood replacement program is available to the
insured or covered person, and services and equipment related to their
administration; facilities, services, supplies and equipment related to
diagnostic studies and the monitoring of physiologic functions, including but
not limited to laboratory, pathology, cardiographic, endoscopic, radiologic and
electro-encephalographic studies and examinations; facilities, services,
supplies and equipment related to radiation and nuclear therapy; facilities,
services, supplies and equipment related to emergency medical care;
chemotherapy; any additional medical, surgical, or related services, supplies
and equipment that are customarily furnished by the hospital.
Inpatient Mental Health and Alcohol and Substance Abuse Services
Services to be provided in a facility operated by OMH under sec. 7.17 of the
Mental Hygiene Law, or a facility issued an operating certificate pursuant to
Article 23 or Article 31 of the Mental Hygiene Law or a general hospital as
defined in Article 28 of the Public Health Law.
A combined 30 days per calendar year for inpatient mental health services,
inpatient detoxification and inpatient rehabilitation.
Inpatient Rehabilitation
Acute care services provided by an Article 28 General Hospital
Services supplies and equipment related to physical medicine and occupational
therapy and short-term
rehabilitation.                                                                                        



 
31

 
 

--------------------------------------------------------------------------------

 

General Coverage
Scope of Coverage
Level of Coverage
Professional Services for Diagnosis and Treatment of Illness and Injury
Provides services on ambulatory basis by a covered provider for medically
necessary diagnosis and treatment of sickness and injury and other conditions.
Includes all services related to visits. Professional services are provided on
outpatient basis and inpatient basis.
No limitations. Includes wound dressing and casts to immobilize fractures for
the immediate treatment of the medical condition. Injections and medications
provided at the time of the office visit or therapy will be covered. Includes
audiometric testing where deemed medically necessary.
Hospice Services and Expenses
Coordinated hospice program of home and inpatient services which provide
non-curative medical and support services for persons certified by a physician
to be terminally ill with a life expectancy of six months or less.
Hospice services include palliative and supportive care provided to a patient to
meet the special needs arising out of physical, psychological, spiritual, social
and economic stress which are experienced during the final stages of illness and
during dying and bereavement. Hospice organizations must be certified under
Article 40 of the NYS Public Health Law. All services must be provided by
qualified employees and volunteers of the hospice or by qualified staff through
contractual arrangements to the extent permitted by federal and state
requirements. All services must be provided according to a written plan of care
which reflects the changing needs of the patient/family. Family members are
eligible for up to five visits for bereavement counseling.
Outpatient Surgery
Procedure performed within the provider's office will be covered as well as
"ambulatory surgery procedures" which may be performed in a hospital-based
ambulatory surgery service or a freestanding ambulatory surgery center.
The utilization review process must ensure that the ambulatory surgery is
appropriately provided.'
Diagnostic and Laboratory Tests
Prescribed ambulatory clinical laboratory tests and diagnostic x-rays.
No limitations.
Durable Medical Equipment (DME), Prosthetic Appliances and Orthotic Devices
Durable Medical Equipment means devices and equipment ordered by a practitioner
for the treatment of a specific medical condition which:
- Can withstand repeated use for a protracted
period of time;
-   Are primarily and customarily used for medical
purposes;
-   Are generally not useful in the absence of illness
or injury; and
-   Are usually not fitted, designed or fashioned for a particular person's use.
DME intended for use by one person may be custom-made or customized.
Includes hospital beds and accessories, oxygen and oxygen supplies, pressure
pads, volume ventilators, therapeutic ventilators, nebulizers and other
equipment for respiratory care, traction equipment, walkers, wheelchairs and
accessories, commode chairs, toilet rails, apnea monitors, patient lifts,
nutrition infusion pumps, ambulatory infusion pumps and other miscellaneous DME.
DME coverage includes equipment servicing (labor and parts). Examples include,
but are not limited to:
Fitted/Customized leg brace
Prosthetic arm
Footplate
Crutches
 Wheelchair
Not fitted/Customized cane
Prosthetic Appliances are those appliances and devices ordered by a qualified
practitioner which replace any missing part of the body.
Covered without limitation except that there is no coverage for cranial
prosthesis {i.e. wigs) and dental prosthesis, except those made necessary due to
accidental injury to sound, natural teeth and provided within twelve months of
the accident, and except for dental prosthesis needed in treatment of congenital
abnormality or as part of reconstructive surgery.



 
32

 
 

--------------------------------------------------------------------------------

 

General Coverage
Scope of Coverage
Level of Coverage
 
Orthotic Devices are those devices which are used to support a weak or deformed
body member or to restrict or eliminate motion in a diseased or injured part of
the body.
No limitations on orthotic devices except that devices prescribed solely for use
during sports are not covered.
Therapeutic Services
Ambulatory radiation therapy, chemotherapy, injections and medications provided
at time of therapy {i.e. chemotherapy) will also be covered.
No limitations. These therapies must be medically necessary and under the
supervision or referral of a licensed physician. Short term physical and
occupational therapies will be covered when ordered by a physician. No procedure
or services considered experimental will be reimbursed.
Hemodialysis
Determination of the need for services and whether home-based or facility-based
treatment is appropriate.
Speech and Hearing Services Including Hearing Aids
Hearing examinations to determine the need for corrective action and speech
therapy performed by an audiologist, language pathologist, a speech therapist
and/or otolaryngologist.
One hearing examination per calendar year is covered. If an auditory deficiency
requires additional hearing exams and follow-up exams, these exams will be
covered. Hearing aids, including batteries and repairs, are covered. If
medically necessary, more than one hearing aid will be covered.
Covered speech therapy services are those required for a condition amenable to
significant clinical improvement within a two-month period, beginning with the
first day of therapy.
Pre-Surgical Testing
All tests (laboratory, x-ray, etc.) necessary prior to inpatient or outpatient
surgery.
Benefits are available if a physician orders the tests: proper diagnosis and
treatment require the tests; and the surgery takes place within seven days after
the testing. If surgery is canceled because of pre-surgical test findings or as
a result of a Second Opinion on Surgery, the cost of the tests will be covered.
Second Surgical Opinion
Provided by a qualified physician.
No limitations.
Second Medical Opinion
Provided by an appropriate specialist, including one affiliated with a specialty
care center.
A second medical opinion is available in the event of a positive or negative
diagnosis of cancer, a recurrence of cancer, or a recommendation of a course of
treatment of cancer.
Outpatient Visits for Mental Health and for the Diagnosis and Treatment of
Alcoholism and Substance Abuse
Services must be provided by certified and/or licensed professionals.
A combined 60 outpatient visits per calendar year. Visits may include family
therapy for alcohol, drug and/or mental health as long as such therapy is
directly related to the enrolled child's alcohol, drug and/or mental health
treatment.
Home Health Care Services
The care and treatment of a covered person who is under the care of a physician
but only if hospitalization or confinement in a skilled nursing facility would
otherwise have been required if home care was not provided and the plan covering
the home health service is established and provided in writing by such
physician,
Home care shall be provided by a certified home health agency possessing a valid
certificate of approval issued pursuant to Article 36 of the Public Health Law.
Home care shall consist of one or more of the following: part-time or
intermittent home health aide services which consist primarily of caring for the
patient, physical, occupational, or speech therapy if provided by the home
health agency and medical supplies, drugs and medications prescribed by a
physician, and laboratory services by or on behalf of a certified home health
agency to the extent such items would have been covered or provided under the
contract if the covered person had been hospitalized or confined in a skilled
nursing facility. The contract must provide 40 such visits in any calendar year,
if such visits are medically necessary.



 
33

 
 

--------------------------------------------------------------------------------

 

General Coverage
Scope of Coverage
Level of Coverage
Prescription and Non-Prescription Drugs
Prescription and non-prescription medications must be authorized by a
professional licensed to write prescriptions.
Prescriptions must be medically necessary. May be limited to generic medications
where medically acceptable. Includes family planning or contraceptive
medications or devices. All medications used for preventive and therapeutic
purposes will be covered. Vitamins are not covered except when necessary to
treat a diagnosed illness or condition. Coverage includes enteral formulas for
home use for which a physician or other provider authorized to prescribe has
issued a written order. Enteral formulas for the treatment of specific diseases
shall be distinguished from nutritional supplements taken electively. Coverage
for certain inherited diseases of amino acid and organic acid metabolism shall
include modified solid food products that are low-protein or which contain
modified protein. Coverage for such modified solid food products shall not
exceed $2500 per calendar year.
Emergency Medical Services
For services to treat an emergency medical condition in hospital facilities. For
the purpose of this provision, "emergency condition" means a medical or
behavioral condition, the onset of which is sudden, that manifests itself by
symptoms of sufficient severity, including severe pain, that a prudent
layperson, possessing an average knowledge of medicine and health, could
reasonably expect the absence of immediate medical attention to result in:
is   Placing the health of the person afflicted with such condition in serious
jeopardy, or in the case of a behavioral condition placing the health of such
person or others in serious jeopardy; us   Serious impairment to such person's
bodily
functions; B   Serious dysfunction of any bodily organ or part
of such person; or b   Serious disfigurement of such person.
No limitations.



 
34

 
 

--------------------------------------------------------------------------------

 

General Coverage
Scope of Coverage
Level of Coverage
Ambulance Services
Pre-hospital emergency medical services, including prompt evaluation and
treatment of an emergency condition and/or non-airborne transportation to a
hospital.
Services must be provided by an ambulance service issued a certificate to
operate pursuant to Section 3005 of the Public Health Law.
Evaluation and treatment services must be for an emergency condition defined as
a medical or behavioral condition, the onset of which is sudden, that manifests
itself by symptoms of sufficient severity, including severe pain, that a prudent
layperson, possessing an average knowledge of medicine and health, could
reasonably expect the absence of immediate medical attention to result in:
- Placing the health of the person afflicted with such condition in serious
jeopardy, or in the case of a behavioral condition placing the health of such
person or others in serious jeopardy;
- Serious impairment to such person's bodily functions;
- Serious dysfunction of any bodily organ or part of such person; or
- Serious disfigurement of such person.
Coverage for non-airborne emergency transportation is based on whether a prudent
layperson, possessing an average knowledge of medicine and health, could
reasonable expect the absence of such transportation to result in:
- Placing the health of the person afflicted with such condition in serious
jeopardy;
-  Serious impairment to such person's bodily functions;
- Serious dysfunction of any bodily organ or part of such person; or
-  Serious disfigurement of such person.
Maternity Care
Inpatient hospital coverage for at least 48 hours after childbirth for any
delivery other than a C-Section and in at least 96 hours following a C-section.
Also coverage of parent education, assistance and training in breast and bottle
feeding and any necessary maternal and newborn clinical assessments. The mother
shall have the option to be discharged earlier than the 48/96 hours, provided
that at least one home care visit is covered post-discharge. Prenatal, labor and
delivery is covered.
No limitations; (however subsidized children requiring maternity care services
will be referred to Medicaid).
Diabetic Supplies and Equipment
Coverage includes insulin, blood glucose monitors, blood glucose monitors for
visually impaired, data management systems, test strips for monitors and visual
reading, urine test strips, insulin, injection aids, cartridges for visually
impaired, syringes, insulin pumps and appurtenances thereto, insulin infusion
devices, oral agents.
As prescribed by a physician or other licensed health care provider legally
authorized to prescribe under title eight of the education law.



 
35

 
 

--------------------------------------------------------------------------------

 

General Coverage
Scope of Coverage
Level of Coverage
Diabetic Education and Home Visits
Diabetes self-management education (including diet); reeducation or refresher.
Home visits for diabetic monitoring and/or education.
Limited to visits medically necessary where a physician diagnoses a significant
change in the patient's symptoms or conditions which necessitate changes in a
patient's self-management or where reeducation is necessary. May be provided by
a physician or other licensed health care provider legally authorized to
prescribe under title eight of the education law, or their staff, as part of an
office visit for diabetes diagnosis or treatment, or by a certified diabetes
nurse educator, certified diagnosis nutritionist, certified dietician or
registered dietician upon the referral of a physician or other licensed health
care provider legally authorized to prescribe under title eight of the education
law and may be limited to group settings wherever practicable.
Emergency, Preventive and Routine Vision Care
Vision examinations performed by a physician, or optometrist for the purpose of
determining the need for corrective lenses, and if needed, to provide a
prescription.
The vision examination may include, but is not limited to:
-  Case history
-  Internal and External examination of the eye
-  Opthalmoscopic exam
-  Determination of refractive status
- Binocular balance
-  Tonometry tests for glaucoma
-  Gross visual fields and color vision testing
-  Summary findings and recommendations for corrective lenses
Prescribed Lenses
At a minimum, quality standard prescription lenses provided by a physician,
optometrist or optician are to be covered once in any twelve month period,
unless required more frequently with appropriate documentation. The lenses may
be glass or plastic lenses.
Frames
At a minimum, standard frames adequate to hold lenses will be covered once in
any twelve month period, unless required more frequently with appropriate
documentation.
If medically warranted, more than one pair of glasses will be covered.
Contact Lenses
Covered when medically necessary.
Emergency, Preventive and Routine Dental Care
Emergency Dental Care
Includes emergency treatment required to alleviate pain and suffering caused by
dental disease or trauma.
Preventive Dental Care
Includes procedures which help prevent oral disease from occurring, including
but not limited to:
-  Prophylaxis: scaling and polishing the teeth at 6 month intervals
-  Topical fluoride application at 6 month intervals where local water supply is
not
fluoridated
-  Sealants on unrestored permanent molar teeth.
-  Space Maintenance: unilateral or bilateral space maintainers will be covered
for placement in a restored deciduous and/or mixed detention to maintain space
for normally developing permanent teeth.



 
36

 
 

--------------------------------------------------------------------------------

 

General Coverage
Scope of Coverage
Level of Coverage
 
Routine Dental Care
-  Dental examinations, visits and consultations covered once within 6 month
consecutive period (when primary teeth erupt)
-  X-ray, full mouth x-rays at 36 month intervals, if necessary, bitewing x-rays
at 6-12
month intervals, or panoramic x-rays at 36"month intervals if necessary; and
other
x-rays as required (once primary teeth erupt)
-  All necessary procedures for simple extractions and other routine dental
surgery
not requiring hospitalization including preoperative care and postoperative care
b   In office conscious sedation
-  Amalgam, composite restorations and stainless steel crowns
-  Other restorative materials appropriate for children
Endodontics
Includes all necessary procedures for treatment of diseased pulp chamber and
pulp canals, where hospitalization is not required!
Prosthodontics
Removable: Complete or partial dentures including six months follow-up care.
Additional services include insertion of identification slips, repairs, relines
and rebases and treatment of cleft palate.
Fixed: Fixed bridges are not covered unless
1) Required for replacement of a single upper anterior (central/lateral incisor
or cuspid) in a patient with an otherwise full complement of natural, functional
and/or restored teeth;
2) Required for cleft-palate treatment or stabilization;
3) Required, as demonstrated by medical documentation, due to the presence of
any neurologic or physiologic condition that would preclude the placement of
a removable prosthesis.
 
NOTE: Refer to the Medicaid Management Information System (MMIS) Dental Provider
Manual for a more detailed description of services.



 
37

 
 

--------------------------------------------------------------------------------

 

SECTION 3


SERVICE AREA


 
3.1       Approved Counties


 
For purposes of this AGREEMENT, the CONTRACTOR'S service area shall consist of
the following counties:


 
Albany, Bronx, Columbia, Dutchess, Greene, Kings, New York, Orange, Queens,
Rensselaer, Rockland, and Ulster


 
39

 
 

--------------------------------------------------------------------------------

 
3.2 Service Area Expansions


 
The CONTRACTOR may request approval to expand and enhance its existing provider
network to provide services under CHPlus to areas of New York State for which
the CONTRACTOR is certified as a corporation or health maintenance organization
licensed under Article 43 of the Insurance Law and/or a health maintenance
organization or comprehensive health service organization certified under
Article 44 of the Public Health Law; however, in no event may the CONTRACTOR
provide services to an expanded service area beyond the currently authorized
counties under this AGREEMENT without prior written approval from the STATE.


 
3.3 Participation Limited to Counties Approved as Medicaid Managed Care


 
The STATE reserves the right to limit the CONTRACTOR'S participation in CHPlus
to those counties where the CONTRACTOR is approved as a Medicaid managed care
plan under section 364-j of the Social Services Law.


 
3.4 Removal of Counties when Participation in Medicaid Managed Care Stops


 
The STATE reserves the right to remove a county from the CONTRACTOR'S approved
CHPlus service area if the CONTRACTOR stops participating in Medicaid managed
care in that county.


 
40

 
 

--------------------------------------------------------------------------------

 

SECTION 4
ELIGIBILITY CRITERIA


 
The CONTRACTOR must determine that a child meets the following criteria to be
eligible for subsidized CHPlus coverage:


 
4.1 Age


 
The child must be under nineteen years of age. Age must be documented at initial
enrollment, consistent with documentation requirements in section 5 of this
Appendix and the CHPlus Manual.


 
4.2 New York State Residency


 
The child must be a New York State resident. New York State residency must be
documented at initial enrollment, consistent with documentation requirements in
section 5 of this Appendix and the CHPlus manual.


 
4.3 Medicaid Eligibility


 
The child must not be enrolled in or eligible for Medicaid.


 
A child who has not yet become Medicaid eligible through Medicaid spend down is
eligible for CHPlus. As soon as the child meets his/her monthly spend down such
that he/she is eligible for Medicaid, he/she is no longer eligible for CHPlus.


 
4.4 Health Insurance


 
The child must not have other health insurance coverage unless the policy is one
of the "Excepted Benefits" set forth in the federal Public Health Service Act.
These exceptions are as follows:


 
A. Accident-only coverage or disability income insurance;
B. Coverage issued as a supplement to liability insurance;
C. Liability insurance, including auto insurance;
D. Workers' compensation or similar insurance;
E. Automobile medical payment insurance;
F. Credit-only insurance;
G. Coverage for on-site medical clinics;
H. Dental-only, vision-only, or long term care insurance;
I. Specified disease coverage;
J. Hospital indemnity or other fixed dollar indemnity coverage; or
K. Medicare supplemental only or CHAMPUS supplemental coverage.


 
Additional exceptions for otherwise eligible children are:


 
• Participation in the Physically Handicapped Children's Program;


 
• Health insurance by a non-custodial parent in an area other than the child's
county of residence; or


 
• Enrollment in the Medicaid Family Planning Benefit program.


 
Children with other health insurance products are not eligible for CHPlus
including, but not limited to:


 
• A child with Medicare coverage; or


 
• A child insured with a college health insurance policy.


 
41

 
 

--------------------------------------------------------------------------------

 

4.5 Public Employees


 
The parent or guardian of the applicant child shall not be a public employee of
the State or a public agency with access to family health insurance coverage by
a state health benefits plan and the State or public agency pays all or part of
the cost of the family health insurance coverage. The CONTRACTOR may use the
following website to determine if the public agency has access to a state health
benefits plan: www.cs.state.ny.us/ebd/ebdonlinecenter/pamarket/directory.cfm. If
the CONTRACTOR is uncertain if a parent has access to such coverage, the
CONTRACTOR must contact the applicant's parent or guardian to find out if the
health insurance available to the family is that described in this paragraph.


 
4.6 Inmates of Public Institutions


 
The child must not be an inmate of a public institution as defined at 42 CFR
§435.1009 or a patient of an institution for mental diseases, as defined at 42
CFR §435.1009 at the time of initial application or any redetermination of
eligibility.


 
4.7 Number of Children in the Household and Income


 
Once the CONTRACTOR determines that a child meets the above eligibility criteria
for CHPlus, the CONTRACTOR shall use the number of children in the household who
are enrolled in CHPlus and the family income to calculate the required family
contribution.


 
4.8 Screen for Eligibility


 
The CONTRACTOR shall comply with the following steps to assure that children are
screened for Medicaid or CHPlus eligibility.


 
New Applications


 
The CONTRACTOR must screen all new applications for Medicaid eligibility using
the STATE developed eligibility screening worksheet or a CONTRACTOR developed
eligibility worksheet approved by the STATE. CONTRACTORS shall only enroll
children who appear eligible for Medicaid based on the screening worksheet in
CHPlus on a temporary basis, as described in section 8 of this Appendix and the
CHPlus manual.


 
If the screen indicates the child is not eligible for Medicaid, otherwise
eligible children residing in households with gross income at or below 250
percent of the non-farm federal poverty level are eligible for subsidized
coverage under CHPlus. Children residing in households with gross income over
250 percent of the non-farm federal poverty level are not eligible for
subsidized coverage under CHPlus but may be enrolled in CHPlus providing that
they pay the full premium amount for the health plan in which they are enrolled.


 
4.9 Twelve Months Continuous Coverage


 
If the CONTRACTOR finds a child to be CHPlus eligible, the CONTRACTOR shall
enroll the child in CHPlus. The period of eligibility shall begin on the first
day of the month an eligible child is enrolled or recertified for enrollment on
an annual basis, based on all required documentation, and shall continue for
twelve (12) months ending on the last day of the twelfth month. Presumptive
enrollees are not eligible for 12 months of continuous coverage until all
required documentation is submitted and a child is determined fully eligible for
CHPlus at which time the 12 months of continuous coverage shall run from the
date presumptive eligibility began.
 
42

 
 

--------------------------------------------------------------------------------

 

The 12-month period of continuous coverage is subject to the following
exclusions:


 
a. The child no longer resides in New York State.
b. The child turns 19 years of age.
c. The child has obtained other health insurance coverage.
d. The child has access to a State Health Benefits Plan.
e. The required family premium contribution is not received in accordance with
section 10 of this Appendix.
f. The child becomes Medicaid eligible.
g. The child was not eligible either because the health plan did not comply
with program rules or because the eligibility determination was based on
fraudulent information.


 
Households are not required to report a change in income within the 12-month
period of continuous coverage, however:


 
a. If a household reports an increase in income within the 12 month period of
continuous coverage, the CONTRACTOR shall not redetermine eligibility or the
required family premium contribution.


 
b. If a household reports a decrease in income within the 12 month period of
continuous coverage, the CONTRACTOR shall screen the child(ren) for Medicaid
eligibility and redetermine the required family premium contribution.


 
4.10      Crowd-Out


 
If the STATE determines that crowd-out is occurring in excess of a percentage
specified in the State Child Health Plan established under Title XXI of the
federal Social Security Act or as may be specified by the Secretary of the
federal Department of Health and Human Services based on data collected pursuant
to section 16.4 of this Appendix, the following eligibility criterion shall be
implemented for a child residing in a household with gross income at or below
two hundred fifty percent of the non-farm federal poverty level.


 
The child must not have been covered by a group health plan based upon a family
member's employment during the six (6) month period prior to the date of
application unless one of the following exceptions applies:


 
• Loss of employment is due to factors other than voluntary separation;


 
• Death of the family member which results in termination of coverage under a
group health plan under which the child is covered;


 
• Change to a new employer that does not provide an option for comprehensive
health benefits coverage;


 
• Change of residence so that no employer-based comprehensive health benefits
coverage is available;


 
• Discontinuation of comprehensive health benefits coverage to all employees of
the applicant's employer;


 
• Expiration of the coverage periods established by COBRA or the provisions of
sections 322 l(m), 4304(k) and 4305(e) of the Insurance Law;


 
43

 
 

--------------------------------------------------------------------------------

 

•  Termination of comprehensive health benefits coverage due to long-term
disability;
 
•  Cost of employment-based health insurance is more than five percent of the
family's income;
 
•  A child applying for coverage is pregnant; or
 
•  A child applying for coverage is at or below the age of five (5).
Implementation of this exception is subject to federal approval of the State's
Child health plan in accordance with Title XXI of the federal social security
act.


 
44

 
 

--------------------------------------------------------------------------------

 

SECTION 5
DOCUMENTATION


 
The CONTRACTOR shall maintain the following documentation in the child's
enrollment file:


 
5.1 Age


 
Age shall be documented by one of the following if it includes a date of birth:
birth certificate (does not have to include the first name of the child),
driver's license, official photo identification issued by Federal, state or
local government (which includes a school) that contains the date of birth and
either a photograph of the individual or other identifying information of the
individual such as name, age, sex, race, height and weight or eye color,
passport, baptismal/other religious certificate, official school record,
adoption' record, official hospital/doctor/midwife birth record, a
naturalization certificate, a marriage certificate or a New York State Medicaid
card.


 
The CONTRACTOR shall process an application if Section B lists a name for a
child which is known to be a nickname for the given name on the documentation.
The CONTRACTOR must enter the name of the child on the documentation on the KIDS
system. The CONTRACTOR may accept birth certificates that do not include the
first name of the applying child.


 
The following are not acceptable documentation of date of birth: an
Acknowledgement of Paternity form or a NY State Birth Certificate and Statewide
Perinatal Data System Quality Improvement Information form.


 
5.2 New York State Residency


 
Proof of residency must match the home address in Section A of the Growing Up
Healthy or Access New York Health Care application and must be dated within six
(6) months of the application. Proof of residency shall be documented by the
following: an identification card with address, a postmarked envelope or
postcard with name and date (this cannot be used if sent to a P.O. Box), a
driver's license, a utility bill (including oil, gas or electric, water, cable,
or telephone) that includes the street address and zip code for the service (the
city name is not required on the bill), letters/correspondence from a federal,
state or local government agency, a letter or rent receipt containing the name
and street of the tenant and the amount paid each month, as well as the name and
address from the landlord and the landlord's signature, a valid lease that
contains the applicant's name, address and amount of rent from the landlord,
property tax records or a mortgage statement.


 
The CONTRACTOR shall not accept cell-phone bills, magazine labels, bank
statements, an envelope or postcard without a street address (just a P.O. Box),
an envelope with a forwarding label from the Post Office, a window envelope or
Federal or state tax returns.


 
5.3 Other Health Insurance Coverage


 
Other health insurance, if applicable, shall be documented by a copy of the
insurance policy, a certificate of insurance, a copy of the insurance card or a
copy of the Medicare card.


 
Documentation of health insurance is necessary for CHPlus to determine if a
child's coverage or access to coverage makes them ineligible for the program.
Documentation of other health insurance is necessary for Medicaid and Family
Health Plus as a possible deduction when calculating eligibility and for
coverage of future medical bills. If the applicant indicates he/she has other
health insurance coverage, the health plan shall obtain documentation of such
coverage at initial enrollment and if different than what was stated on the
initial application, at recertification.


 
If the CONTRACTOR receives a paycheck stub as documentation of income that
includes a deduction for health insurance, the CONTRACTOR must ask the applicant
who is covered through


 
45

 
 

--------------------------------------------------------------------------------

 

the employer based policy and note the response on the stub. If the child is
covered, in most cases, the child is not eligible for CHPlus. If only the parent
is covered, the child is eligible for CHPlus.


 
In most cases, if an applicant presents a State paycheck stub, the person will
have access to the State health benefits plan and the child will be ineligible
for CHPlus. If a person is employed by a local government or is a teacher, they
may have access to the State health benefits plan also. The CONTRACTOR must
determine if such coverage is through a State health benefits plan to determine
if a child is eligible for CHPlus. The CONTRACTOR may use the following website
to determine if the public agency has access to a State health benefits plan:


 
www.es.state.ny.us/ebd/ebdonlinecenter/pamarket/directory.cfm. If the CONTRACTOR
is uncertain, the CONTRACTOR shall call the applicant or the employer to
determine if the child has access to the State health benefits program.


 
5.4 Income


 
Income documentation must be provided for all household members listed in
section B of the Growing up Healthy or Access New York Health Care application
who have income. Income documentation must be provided for all categories listed
below that apply. The CONTRACTOR must obtain documentation of the gross income
for the four weeks preceding the application signature date for all individuals
included in the household. Unearned income that varies from month to month (i.e.
interest income) must also be documented for the four weeks prior to
application. Documentation of unearned income which does not vary on a month to
month basis does not have to be dated within the four weeks prior the
application as long as it reflects the current amount. Applicants may provide,
at recertification, their social security number in lieu of income
documentation. Income shall be documented by the following:


 
a. Wages and Salary:


 
1. Paycheck stubs for the four (4) consecutive weeks preceding the application
signature date. Paychecks may only be used if they include all information
typically contained on a pay stub, including net and gross income and
deductions;
2. In cases where the CONTRACTOR receives three weeks of paycheck stubs and is
missing one in between, the CONTRACTOR shall use the year to date income on the
subsequent paycheck to calculate the amount of the missing paycheck stub. In
this instance, the CONTRACTOR shall accept three paycheck stubs rather than
four;
3. Letter from the employer on company letterhead which is signed and dated and
includes the employer's name, address and phone number and the employee's name
and gross income. If the applicant indicates their employer does not have
letterhead, the CONTRACTOR shall accept a letter without it and note on the
letter that according to the applicant, letterhead does not exist;
4. Signed and dated income tax return (Federal form 1040) if used for
applications prior to April 1 of the following year; or
5. Business/payroll records.


 
The following are not acceptable documentation of earned income: quarterly wage
statements, W-2s and 1099s.


 
If a person has recently begun a new job or receiving some regular income and
therefore cannot document income for the last four weeks, the CONTRACTOR shall
follow the instructions in section 7 of this Appendix, presumptive eligibility.
This will involve documenting only what they have and obtaining further
documentation when the income is received.


 
A joint tax return must be signed by both filers. If an electronic tax return is
used, the family may bring a signed copy of the tax return. If the return is
filed electronically, a copy of the


 
46

 
 

--------------------------------------------------------------------------------

 

acknowledgement form from the Internal Revenue Service, which includes a DCN
number that verifies that tax return was accepted electronically is acceptable.


 
The CONTRACTOR shall not accept a letter from an employer that states an
"approximate" or "average" income.


 
b. Self-Employment Income:

 
1. Signed and dated income tax return and all schedules including Schedule C for
sole owners of a business, Schedule E for rental real estate, partnerships and S
corporations or Schedule F for farmers, Schedule K-l (Form 1065) and Form 1065
for Partnerships, and Schedule K-l (Form 1120S) and Form 1120S for S
Corporations; (See paragraph above on electronic returns); or
2. Records of earnings and expenses/business records. The three month
"Self-Employment worksheet" used by many local social services districts may be
used as acceptable proof as long as it is consistent with other information on
the application and appears internally consistent.
3. If no other form of documentation is available, a self-declaration of income.


 
c. Unemployment Benefits:

 
1. Award letter or certificate;
2. A monthly benefit statement from the New York State Department of Labor;
3. A printout of the recipient's account information from the New York State
Department of Labor's website (www.labor.state.ny.us); or
4. Correspondence from the New York State Department of Labor.


 
The CONTRACTOR shall not accept the monetary determination letter as
documentation of unemployment as it is not necessarily what the person will
receive in income. If the applicant does not have any of the above, the
CONTRACTOR shall enroll the child presumptively in accordance with section 7 of
this Appendix and follow-up accordingly.


 
d. Private Pensions/Annuities:


 
1.   Statement from pension/annuity.


 
e. Social Security Retirement/Survivors/Disability Insurance:
1. Award letter/certificate;
2. Benefit check stub; or
3. Correspondence from the Social Security Administration.


 
The CONTRACTOR shall not accept bank statements as documentation of this amount
since they show only net income.


 
f. Child Support/Alimony


 
1. Letter from person providing support which includes the name and address of
the person providing the support, the amount of the support being provided, the
name of the person receiving the support and who the support is for. The letter
must be signed and dated;
2. Letter from court;
3. Child support/alimony check stub. If the same amount of support is received
each time and it is consistent with the child support order, it is not necessary
to obtain four weeks of check stubs. If there is any dispute or discrepancy, and
the


 
47

 
 

--------------------------------------------------------------------------------

 

child support is not received on a consistent basis from week to week, four
weeks worth of check stubs must be submitted and averaged;
 
4. Monthly bank statement for those recipients that choose direct deposit for
their child support; or
 
5. A copy of their child support account information from the following website:
www.newyorkchildsupportcom.


 
g.   Worker's Compensation

 
1. Award letter; or
2. Check stub.


 
h.   Veteran's Benefits

 
1. Award letter;
2. Benefit check stub; or
3. Correspondence from the Veteran's Administration.


 
i.    Military Pay

 
1. Award letter; or
2. Check stub.


 
j.    Interest/Dividends/Royalties

 
1.   Recent statement from bank, credit union or financial institution;
2. Letter from broker;
3. Letter from Agent; or
4. A 1099 or tax return if no other documentation is available.


 
k.   Income from Rent or Room/Board

 
1. Letter from roomer, boarder or tenant including the name and address of the
tenant, roomer/boarder, the name of the landlord and the amount paid. The letter
must be signed and dated; or
2. Check stub.

 
1.    Support from other Family members
1.   Signed statement or letter from family member.
 
m.  Self Declaration of Income
 
1.   CONTRACTOR shall accept a Self-Declaration of Income form found in
Attachment A of this section if the applicant has no other way to document
his/her income. The form must be completed in full and may only be accepted if
no other income documentation is available.


n.   Student Stipends
 
1.   A letter from the school/organization providing the stipend which must
include the amount being given and any restrictions on the use of the money, if
any.


 
48

 
 

--------------------------------------------------------------------------------

 

o.   Non-Monetary Compensation


 
1. A letter from the person providing non-monetary compensation, in lieu of
wages, including the name of the person providing the service, what service is
being provided, the type of compensation being provided (i.e. rent), the value
of the compensation on the open market and the name, signature and date of the
person providing the compensation.


 
p.   No income


 
1. A statement on the application or on the Declaration of No Income form found
in Attachment B of this section indicating how the person is supporting
him/herself with no income.
2. This form should only be used when a household has no income. It is not to be
used if one person in the household has income and one person in the household
does not.


 
5.5 Date of Status


 
Documentation of date of status (DOS) must be obtained for applicants who
indicate they are a qualified immigrant (those who identify as one of the "A"
categories in Section D of the Growing Up Healthy or Access New York Health Care
application). The date of status shall reflect the date when the person became a
qualified immigrant, which is not necessarily the date they entered the country.
Acceptable documentation shall include but not be limited to the following:


 
a) Lawful Permanent Resident
1. Permanent Resident Card (Form 1-551) ("green card");
2. Re-entry permit (Form 1-327);
3. Foreign Passport with an 1-551 stamp showing temporary evidence of Lawful
Permanent Residency;
4. Form I-94/the Arrival/Departure Record; or
5. Memorandum of Creation of Lawful Permanent Residence with approval stamp
(1-181).


 
b) Refugee


 
1. 1-94 Arrival/Departure Record or foreign passport with stamp indicating
refugee status under section 207 of the INA coded "Section 207", "Refugee,"
"RE1," "RE2," "RE3," or "RE4" and date of entry;
2. Determination letter from USCIS or immigration judge stating final approval
for refugee status;
3. I - 68 8B Employment Authorization Card annotated "8 C.F.R. 274a. 12(a)(3)";
4. I - 766 Employment Authorization Document annotated A-3;
5. I - 571 (Refugee Travel Document); or
6. 1-551 Permanent Resident Card coded "R-8-6," "RE6," "RE7," "RE8," "RE9."


 
c) Victims of Trafficking


 
1. Certification letter (for adults) or eligibility letter (for children younger
than 18) issued by the Office of Refugee Settlement. The LDSS worker must call
the Trafficking Verification Line at 1-866-401-5510 to verify the letter;
2. 1-94 Arrival/Departure Record coded "T-l," "T-2," "T-3," "T-4" or "T-5"
stating admission under Section 212(d)(5) of the INA if status is granted for at
least one year; or
3. 1-797 Notice of Action acknowledging receipt of an 1-914, Application for T
Nonimmigrant status.


 
d) Asylee

 
1. 1-94 showing grant of asylum under section 208 of the INA coded "Section 208"
or "asylee";


 
49

 
 

--------------------------------------------------------------------------------

 

2. Grant letter/order from the USCIS Asylum Office or immigration judge granting
asylum;
3. I - 688B Employment Authorization Card annotated "8 C.F.R. 274a. 12(a)(5)";
4. I - 766 Employment Authorization Document annotated A-5;
5. 1-551 Permanent Resident Card coded AS1, AS2, AS3, AS6, AS7 or AS8; or
6. 1-571 Refugee Travel Document.


 
e. Granted Withholding of Deportation or Removal

 
1. 1-94 Arrival/Departure Record or foreign passport stamped "243(h)" or
"Section 241(b)(3)";
2. 1-571 Refugee Travel Document;
3. I-688B Employment Authorization Card annotated "8 C.F.R. 274a.l2(a)(10)";
4. 1-766 Employment Authorization Document annotated "A-10"; or


 
5. Letter/order from USCIS or immigration judge showing the date deportation was
withheld under Section 243(h) of the INA as in effect prior to April 1,1997 or
removal withheld under Section 41(b)(3) of the INA.


 
f. Cuban/Haitian Entrant


 
1. 1-94 Arrival/Departure Record with annotation "Cuban/Haitian entrant" section
212(d)(5) of the INA, CU-6 or CU-7or any other notation indicating "parole"
under 212(d)(5) on or after 10/10/80 and satisfactory evidence that the parolee
has been a citizen of Cuba or Haiti;
2. 1-551 Permanent Resident Card coded "CU-6," "CU-7," "CH-6," "CN-P," "LB-2,"
"LB-6" or LB-7;"
3. I-688-B Employment Authorization Card annotated "8 C.F.R. 274a. 12(c)(8)" and
satisfactory evidence that the parolee has been a citizen of Cuba or Haiti;
4. 1-766 Employment Authorization document annotated "C-8" and satisfactory
evidence that the person has been a citizen of Cuba or Haiti;
5. Order to Show Cause (OSC), I-221S or Notice to Appear (NTA), 1-862 indicating
pending exclusion, removal or deportation proceedings and satisfactory evidence
that the parolee has been a citizen of Cuba or Haiti; or
6. Any USCIS document indicating^ pending asylum application or filing of 1-589,
Application for Asylum, and satisfactory evidence on the document that the
person has been a citizen of Cuba or Haiti.


 
g. Parolees admitted into the United States for at least one year


 
1. 1-94 with annotation "Paroled Pursuant to section 212(d)(5)" or "parole" or
"PIP" or "public interest" with the date of entry and date of expiration
indicating at least one year;
2. I - 688B Employment Authorization Card annotated "8 C.F.R. 274a. 12(a)(4)" or
274a.l2(c)(l 1); or
3. 1-766 Employment Authorization Document annotated "A4" or "C-11".


 
h.   Battered or Subject to extreme cruelty in the U.S.


 
The term "battered qualified alien" includes the following immigrants described
at 8 U.S.C. §1641 c":
1. An alien who has been battered or subjected to extreme cruelty ("abused") in
the U.S. by a spouse or parent or by a member of the spouse's or parent's family
residing in the same household as the alien;


 
2. The parent of a battered or abused child; or
3. The child of a battered or abused parent.


 
There are three additional requirements for obtaining battered qualified alien
status: (1) the applicant must have been battered or subjected to extreme
cruelty (abuse) in the U.S. by a spouse, parent or by a member of the spouse's
or parent's family residing in the same household; (2) there must be a
substantial connection between the battery or abuse and the applicant's need for
Medicaid; and (3) the applicant must no longer be living with the abuser.


 
50

 
 

--------------------------------------------------------------------------------

 

A battered or abused alien may possess a variety of documents that prove or
support evidence that the alien has been battered or abused. The following list
includes, but is not limited to, acceptable forms of documentation to support
battery or abuse. The date of qualified status may be determined from one or
more of the following:


 
1. 1-797 Notice of Action indicating that the alien has an approved 1-3 60 self
petition (Do not refer to DVL);
2. 1-797 Notice of Action indicating that the alien has a pending 1-360
self-petition that has established a prima facie case (Do not refer to DVL);
3. Order from the Executive Office for Immigration Review ("EOIR") granting or
finding a prima facie case for granting, suspension of deportation or
cancellation of removal (Do not refer to DVL);
4. 1-797 Notice of Action indicating that the alien has a pending 1-360 self
petition AND credible evidence of battery or abuse (Request alien's permission
to refer to DVL);
5. 1-797 Notice of Action indicating the alien is the beneficiary of a pending
or approved 1-130 petition and credible evidence of battery and/or abuse
(Request alien's permission to refer to DVL);
6. 1-94 coded K3, K4, VI V2 or V3 and credible evidence of battery or abuse
(Request alien's permission to refer to DVL);
7. Any other USCIS document indicating the alien has a K or V visa and a pending
or approved 1-130 petition with credible evidence of battery or abuse (Request
alien's permission to refer to DVL);
8. 1-94 or Foreign passport annotated CR1, CR2, CR6, CR7 with credible evidence
of battery or abuse (Request alien's permission to refer to DVL);
9. 1-6 8 8B Employment Authorization Card annotated 274a. 12(a)(9)-children of
USC or LPR (K or V visa); 274a.l2(a)(15)-spouses and dependents of LPR (K or V
visa); 274a.l2(c)(10)-applicant for suspension of deportation with credible
evidence of battery or abuse (Request alien's permission to refer to DVL); or
10. 1-766 Employment Authorization Document annotated A9, A15 or C10 with
credible evidence of battery or abuse (Request alien's permission to refer to
DVL).


 
Referral to a domestic violence liaison (DVL): Medicaid-only offices must refer
alien applicants and recipients who must demonstrate that they are credible
victims of domestic violence to be considered qualified for Medical assistance
as "battered aliens" to the DVL for a credibility assessment. Those applicants
and recipients who cannot document eligibility in any other category and cannot
document that the United States citizenship and Immigration Services (USCIS) or
immigration court has determined the immigrant has in fact been subject to
battery or extreme cruelty will need to see the district's DVL for a credibility
determination. If districts are unable to verify that an acceptable immigration
document has been filed with USCIS, districts can accept the alien's written
attestation and then refer the alien to an immigration attorney or legal
services for assistance. The DVL does not have the authority to determine
eligibility for assistance.


 
i.    Amerasian


 
1. 1-94 Arrival/Departure Record or Vietnamese passport or exit visa stamped
"AMI," "AM2," "AM3," "AM6," "AM7," or "AM8". Derive date entered country from
date of inspection on stamp;
2. 1-551 Permanent Resident Card coded "AMI," "AM2," "AM3," "AM6," "AM7" or
"AM8;
3. Temporary 1-551 stamp in Vietnamese passport coded "AMI," "AM2," "AM3,"
"AM6," "AM7," or "AM8;" or
4. 1-571 Refugee Travel Document.


 
j.    Conditional Entrant (Status granted to refugees before 1980)


 
1.   1-94 Arrival/Departure Record stamped "Section 203(a)(7)," or otherwise
indicating status as a conditional entrant;


 
51

 
 

--------------------------------------------------------------------------------

 

2. I-688B Employment Authorization Card coded "274a. 12(a)(3)"; or
3. 1-766 Employment Authorization Document coded "A-3."


 
k.   Native American born in Canada who is at least 50% Native American

 
1. 1-94 Arrival/Departure Record coded "S1-3";
2. 1-551 Permanent Resident Card coded "Sl-3";
3. . Temporary 1-551 stamp coded "Sl-3" in a Canadian passport;
4. Tribal document certifying at least 50% American Indian blood as required by
Section 289 of the INA or documented member of a federally recognized tribe and
satisfactory evidence of birth in Canada, such as a birth or baptismal
certificate issued on a reservation, a letter from the Canadian Department of
Indian Affairs or school records.


 
1.    Members of a federally recognized Native American tribe born outside of
the U. S.


 
1. Membership card or other tribal document (i.e. tribal card) membership in a
U.S. federally recognized Indian tribe under Section 4(e) of the Indian
Self-Determination and Education Assistance Act.


 
m. Persons on Active Duty in the U.S. Armed Forces:


 
This category includes aliens who are on current, full-time active duty (other
than active duty for training) in a branch of the U.S. Armed Forces (Army, Navy,
Air Force, Marine Corps or Coast Guard). Also included are the alien's spouse,
un-remarried surviving spouse and unmarried dependent children. Immediate family
members must document their relationship to the alien on active duty.


 
1. Military Identification Card - DD Form 2 (active); or
2. Original or notarized copy of current orders showing the person is on
full-time duty in U.S. Armed forces.


 
n.   Veterans of the U.S. Armed Services or their immediate family members will
typically possess and acceptable documentation of date of status may include one
or more of the following :


 
1. Form DD-214, Discharge Certificate, showing "Honorable" discharge and not on
account of immigration status and not a character of discharge "Under Honorable
Conditions;" or
2. Original or notarized copy of the veteran's discharge papers.


 
5.6 Date Entered the Country


 
Documentation of date entered country (DEC), the date the applicant physically
entered the country, must be provided for applicants who claim to have arrived
in the country earlier than the date the DOS was established. Acceptable
documentation shall include but not be limited to the following:


 
1. prior dated bills;


 
2. rent receipts; or
3. correspondence with a government agency showing an address for the applicant
in the United States.


 
Note: Documentation of DOS is not required for CHPlus but is required for
Medicaid. An applicant does not have to prove DEC separately from DOS unless
he/she claims to have arrived in the country earlier than he/she established
DOS.


 
52

 
 

--------------------------------------------------------------------------------

 

5.7 Dependent Care Costs


 
Documentation of dependent care costs must be obtained to perform the Medicaid
eligibility screen. Documentation of dependent care costs shall include but not
be limited to a written statement from a daycare center or other child/adult
care provider or a copy of cancelled checks or receipts for dependent care.


 
5.8 Proof of Pregnancy


 
Documentation of pregnancy, if applicable, must be obtained to count the
pregnant woman as two people in the household. Proof of pregnancy shall include
but not be limited to a presumptive eligibility screening worksheet completed by
a qualified provider, a statement from a medical professional with expected date
of delivery or a WIC Medical Referral form. The CONTRACTOR shall maintain such
documentation in the child's enrollment file.
 
 
53

 
 

--------------------------------------------------------------------------------

 

Attachment A
Self-Declaration of Income Form

 
 

--------------------------------------------------------------------------------

 

Attachment A Self-Declaration of Income


Name:
Phone:_____________________
Address:
 
City, State, Zip:_______________________________________________
 
Complete only if you have no other means to document your income. Failure to
complete this form in full will result in deferral or rejection of your
application for Child Health Plus.
 
Check all boxes that apply to you.
 
□ I do not get pay checks
□ I did not file a tax return last year
□ I do not get pay stubs
□ I cannot get a letter from my employer (explain why)
   
Explain where you work and how you earn your money.
 
 
My cash income is $
How often (weekly, monthly etc.,
Social Security Number:________________________
 
 
□ I do not have a Social Security Number
 
 



 




 
Applicants must read the following and sign below


 
I certify that I have no other way to document the above income and that all of
the above information is true and correct. I understand that this information is
to be used to determine eligibility for all public health insurance programs. I
understand that program officials may verify information on this form. I also
understand that if I intentionally misrepresent my income, I may have to repay
benefits received and may be subject to prosecution under State law.


 
Signature of
applicant:                                                                                           Date:                                             ;


 
Facilitators must read the following and sign below


 
I certify that I asked the applicant about all sources of income received by the
household and, before using this form, used best efforts to obtain other
possible sources of documentation. The information provided on this form was
provided solely by the applicant. I did not modify the information in. any way.
I understand that if I intentionally falsified information on this form that I
may lose my job and be prosecuted under State law.


 
Signature of
facilitator:                                                                                           Date:                                                


 
55

 
 

--------------------------------------------------------------------------------

 

Attachment B
 
 
DECLARATION OF NO INCOME FORM


 
56

 
 

--------------------------------------------------------------------------------

 

ATTACHMENT B


Health Insurance Program Declaration of No Income


This form should only be used by people who have no source of income to explain
how they support themselves and others dependant upon them.


Name:
Phone:_____________________
Address:
 
City, State, Zip:______________________________________________
 
Please write a statement below explaining how the person is supported:
                   









Applicants must read and sign the following:


 
I certify that I have no other way to document the above information and that
all of the above information is true and correct. I understand that this
information is to be used to determine eligibility for public health insurance
programs. I understand that program officials may verify information on this
form. I also understand that if I intentionally misrepresent my income, I may
have to repay benefits received and may be subject to prosecution under state
law.


 
Signature:                                                                                Date:                                    


 
57

 
 

--------------------------------------------------------------------------------

 

SECTION 6
APPLICATION/ENROLLMENT PROCESSING


 
6.1           Application Cut-off Dates


 
The CONTRACTOR shall process applications received by the 20th of the month for
an enrollment effective date of the first day of the following month. The
CONTRACTOR may process applications received after the 20th of the month but
before the first of the next month for the first day of the following month or
the first day of the subsequent month. If the 20th of the month falls on a
weekend or a holiday, the CONTRACTOR shall process applications received by the
next business day after the 20th of the month for an enrollment effective date
of the first of the following month. In no instance shall the CONTRACTOR
determine eligibility later than 45 days after receipt of a complete
application. The CONTRACTOR must include, in a case file, evidence of the date
an application was received, through a date stamp, and the date of enrollment
which shall be subject to audit.


 
6.2           Enrollment Staff


 
The CONTRACTOR shall hire and train staff, as necessary, to process applications
and recertifications within the timeframes included in this Appendix.


 
6.3           Enrollment Systems


 
The CONTRACTOR shall design, maintain and update eligibility determination
mechanisms and systems in order to process applications in accordance with this
AGREEMENT.


 
6.4           Subscriber Contract


 
The CONTRACTOR shall issue a subscriber contract to each enrollee consistent
with the current benefit package as defined in section 2 of this Appendix, and
as modified and approved by the New York State Department of Health and the
State Insurance Department. The subscriber contract shall be subject to the
approval of the State Insurance Department and shall meet all appropriate
statutory and regulatory requirements imposed by the New York State Departments
of Health and Insurance. The Subscriber Contract must include information on how
to request a review of the family premium contribution.


 
6.5           Identification Card


 
The CONTRACTOR shall issue an identification card to each enrollee that
identifies the CHPlus program through use of a, group number. The CHPlus name
and/or logo may not be displayed on the card. This card must be mailed to the
enrollee within fourteen days of the enrollee's initial enrollment with the
CONTRACTOR. The CONTRACTOR must include, in a case file, evidence of the date
the card was mailed to the family and shall be subject to audit.


 
6.6           Notice of Enrollment Decision


 
The CONTRACTOR must provide each applicant and/or enrollee with a written notice
of any eligibility determination, in a form and manner to be developed by the
CONTRACTOR and approved by the STATE. Such notice must comply with the
provisions of 42 C.F.R. §457.340(e) (1) and (2).


 
58

 
 

--------------------------------------------------------------------------------

 

SECTION 7
PRESUMPTIVE ENROLLMENT


 
7.1        Eligibility for Presumptive Enrollment


 
Presumptive eligibility provides health care coverage for a child who appears
eligible for CHPlus based upon a completed and signed application but is lacking
documentation necessary to make a complete eligibility determination. A child
may be enrolled presumptively for a maximum of two (2) calendar months from the
initial date of enrollment. Necessary documentation shall be accepted by the
CONTRACTOR through the last day of the second month of the presumptive
eligibility period. Failure to provide all necessary documentation within the
two month period shall be cause for disenrollment from CHPlus effective midnight
the last day of the month of the presumptive eligibility period. A child that
was enrolled, subsequently disenrolled and reapplies for coverage with the same
' health plan may not have another presumptive eligibility period if he/she was
previously presumptively enrolled. The only exception to this is that the health
plan may enroll a child presumptively because the child's income will increase
from Medicaid to CHPlus eligibility levels by the effective date of enrollment.
The CONTRACTOR may enroll a child presumptively even if the child has been
enrolled presumptively before. The period of enrollment for a child enrolled in
CHPlus beyond the presumptive period shall be inclusive of the two month
presumptive eligibility period and the child's annual recertification date shall
be based on the initial enrollment date.


 
The CONTRACTOR shall not enroll a child presumptively if the application
indicates the child or the child's parent(s) are in the country on a temporary
worker (H) visa but does not include documentation of the H visa status.


 
59

 
 

--------------------------------------------------------------------------------

 

SECTION 8
TEMPORARY ENROLLMENT


 
8.1        Eligibility for Temporary Enrollment


 
The CONTRACTOR shall enroll a child in CHPlus on a temporary basis if the child
appears to be eligible for Medicaid at recertification in CHPlus as described in
the CHPlus manual.










60

 
 

--------------------------------------------------------------------------------

 

SECTION 9
RECERTIFICATION


 
9.1           Annual Recertification


 
On an annual basis, the CONTRACTOR shall recertify all children enrolled with
the CONTRACTOR for CHPlus. eligibility. The CONTRACTOR shall recertify a child
whenever they receive a complete application and supporting documentation,
regardless of when it is submitted.


 
9.2           Recertification Application


 
The CONTRACTOR shall use the STATE'S CHPlus recertification application to
recertify children. The CONTRACTOR shall include the CHPlus recertification
application with its recertification notice enrollees.


 
The CHPlus recertification application shall not be submitted to a LDSS if the
child(ren) appears Medicaid eligible. In those cases, a Growing Up Healthy or
Access New York Health Care application is required.


 
The CONTRACTOR shall process a Growing Up Healthy or Access New York Health Care
application received in the mail in lieu of the CHPlus recertification
application if the information required for renewal is provided.


 
9.3           Recertification Notification


 
The CONTRACTOR shall send the family written notice of the child's need to
recertify for CHPlus 90 days prior to the end of the child's 12 month coverage
period unless the CONTRACTOR receives approval from the STATE to use a different
method for notification. The CONTRACTOR shall submit to the STATE for approval a
draft of the recertification letter or other written notification and any
subsequent changes, other than changes to the recertification due date.


 
9.4           Information in the Recertification Notification Letter


 
The CONTRACTOR shall advise the family, via the recertification letter, that the
recertification application and all required documentation must be received by
the CONTRACTOR one month prior to the end of the child's 12 month coverage
period to avoid the risk of a lapse in coverage. However, the CONTRACTOR shall
accept and process a recertification application received up through the last
day of coverage. If the last day of the month falls on a weekend or holiday, the
CONTRACTOR must process applications received by the next business day for
coverage effective the first of the following month.


 
9.5           Review of the Recertification Application


 
The CONTRACTOR shall review the recertification application and documentation
within 10 business days from the date of receipt of the recertification
application.


 
9.6           Documenting Income at Recertification


 
The CONTRACTOR shall give each parent and/or legally responsible adult who is a
member of the child(ren)'s household and whose income is available to the
child(ren), the option to provide their social security number in lieu of income
documentation. If the parent/ responsible adult chooses not to provide their
social security number(s), the CONTRACTOR shall collect appropriate income
documentation.   The CONTRACTOR shall not require the provision of social
security numbers as a condition of a child's enrollment or eligibility for the
program.


 
61

 
 

--------------------------------------------------------------------------------

 

9.7 Documentation of Residence at Recertification


 
The CONTRACTOR shall not require documentation of residence at recertification
for CHPlus. The CONTRACTOR shall accept the address provided on the
recertification application as the enrollee's attestation of his/her current
address.


 
9.8 Presumptive Recertification Period


 
The CONTRACTOR shall provide a two-month presumptive period at recertification
for enrollees who appear CHPlus eligible but are missing documentation or
certain sections of the application are incomplete as noted in the chart set
forth in Attachment A of this section. The CONTRACTOR shall disenroll the child
effective the first day of the month following the two month presumptive period
if the CONTRACTOR does not receive the missing documentation and/or information
by the end of the presumptive period. The CONTRACTOR shall send the family a
written notification regarding the missing documentation and/or information and
potential disenrollment from CHPlus if the information is not received by the
end of the presumptive period. A child may have a presumptive recertification
period on an annual basis, even if he/she was initially presumptively enrolled.


 
9.9 Temporary Recertification Period


 
If the CONTRACTOR receives a completed recertification application with or
without all required documentation, and the child appears eligible for Medicaid,
the CONTRACTOR shall enroll the child temporarily in CHPlus.   The CONTRACTOR
shall comply with requirements in the CHPlus manual regarding temporary
enrollment and required notification.


 
9.10 Late Recertification Applications


 
If a recertification application and/or required documentation is submitted
after the child's recertification date (the last day of the 12th month of
coverage) but before the 20th of the next month or before the CONTRACTOR'S cut
off date, which shall be no later than the end of the month following the
recertification date, the CONTRACTOR shall recertify the child in the CHPlus
program without a new application. The enrollee will have a one-month lapse in
coverage but will not be required to reapply to the program.


 
9.11 Recertification and Changing Plans


 
If the CONTRACTOR receives a recertification application, processes it and
enters information into the KIDS system before the 16th day of the last month of
the child's coverage period, the child will remain with the CONTRACTOR'S plan
and no other plan may enroll the child for the next month.


 
If by the 16th day of the last month of the child's coverage, the CONTRACTOR has
not reenrolled the child in CHPlus and entered the necessary data into the KIDS
system, that child may be enrolled by another health plan based upon a new
application, effective the first day of the month after the child's last month
of coverage. The CONTRACTOR must affirmatively disenroll the child after the
coverage period ends.


 
If a CONTRACTOR receives a complete recertification application for a child,
including documentation, by the last day of the child's coverage period, and the
child has not submitted an application to another health plan, the CONTRACTOR
may still process the recertification application. This information must be
submitted to the KIDS system no later than the 10th business day of the
following month in order for the CONTRACTOR to receive payment for the child in
that month.


 
62

 
 

--------------------------------------------------------------------------------

 

If a family submits both a recertification application to the CONTRACTOR and a
new application to another health plan, the first plan to submit recertification
or initial enrollment information to the KIDS system on or after the 16th day of
the last month of the child's coverage period (12th month) will be allowed to
enroll the child.


 
9.12     New Child Added at Recertification


 
If a CONTRACTOR receives a completed recertification application from a family
that includes an additional child not currently enrolled in CHPlus, the
CONTRACTOR shall process the application for the existing enrollees only. The
CONTRACTOR shall not enroll new child(ren) until the CONTRACTOR receives from
the family a completed Growing up Healthy or Access New York Health Care
application for the new child(ren). The CONTRACTOR must send a blank Growing Up
Healthy or Access New York Health Care application and a letter to the family
informing them that the child may not be enrolled until the application is
completed and required documentation for the new child is received. When the
CONTRACTOR receives the application for the new child, the CONTRACTOR shall use
that income to determine eligibility for all children on the application.


 
If a CONTRACTOR receives a completed recertification application that provides a
social security number in lieu of documentation along with a completed
application for a new child(ren), the CONTRACTOR shall use the documented income
from the new application to assess the eligibility of both children.


 
If the children are eligible for subsidized CHPlus coverage, the CONTRACTOR
shall move the effective date of children already enrolled to match the
recertification date of the newly enrolled children.


 
If the children appear Medicaid eligible, the CONTRACTOR shall follow the
procedures for temporary enrollment in section 8 of this Appendix and the CHPlus
manual.


 
If the newly applying child(ren) are not eligible for subsidized CHPlus coverage
because household income is too high, the CONTRACTOR shall only enroll the
child(ren) if the family pays the full premium amount. The currently enrolled
child's coverage will not be affected by the increase in income because CHPlus
coverage is continued for 12 months.


 
9.13   Applicant Provides Range of Income on Recertification Application


 
If a CONTRACTOR receives a recertification application that provides a range of
income along with the relevant social security numbers in lieu of documentation
of income, the CONTRACTOR shall use the low end of the range to determine
eligibility. The CONTRACTOR must send the family a letter informing them the
child has been recertified presumptively for a two month period and that for the
child to remain enrolled beyond that date, a specific dollar amount of the
household income must be provided within the two months. The CONTRACTOR must
send the family a copy of the recertification application and request that the
family add the specific income, initial and date the information and submit the
application back to the CONTRACTOR within the required timeframe.


 
9.14     Incomplete Recertification Application


 
In order for the CONTRACTOR to process an incomplete recertification application
and enroll a child presumptively in accordance with section 9.8, the family is
required to provide certain information on the application but may leave certain
sections blank (specified below and organized by section of the CHPlus
Recertification Application). The CONTRACTOR shall collect information in
accordance with the chart found in Attachment A of this section, and then
process applications in accordance with section 9.8, if appropriate.


 
63

 
 

--------------------------------------------------------------------------------

 

If a recertification application is missing information and the child is not
enrolled presumptively, the CONTRACTOR must return the original application to
the parent/guardian for completion. If the application is not completed and
returned by the last day of the month prior to the end of the 12 month coverage
period, the CONTRACTOR must disenroll the child effective the first day of the
month following the 12 month coverage period.






64

 
 

--------------------------------------------------------------------------------

 

ATTACHMENT A
INCOMPLETE CHILD HEALTH PLUS HEALTH INSURANCE RENEWAL FORM

 
 

--------------------------------------------------------------------------------

 

ATTACHMENT A INCOMPLETE CHILD HEALTH PLUS HEALTH INSURANCE RENEWAL FORM


 
Section on Recert Application
Must be Returned/ App Not Processed
Can be Left Blank/ Presumptive Recert
Can be Left Blank/ Process Application
About You
     
Contact Info
     
First Name
X
   
Middle Initial
   
X
Last Name
X
   
Primary Lang.
   
X
Daytime Phone
   
X
Other Phone
   
X
Home Address
     
Street Address
X
   
Apt. Number
   
X
City
X
   
State
X
   
Zip Code
 
X1
X1
County
 
X1
X1
Mailing Address
     
Street Address
 
X1
X1
Apt. Number
 
X1
X1
City
 
X1
X1
State
 
X1
X1
Zip Code
 
X1
X1
County
 
X1
X1
About Your HH
     
Name of HOH
X
   
DOB
   
X
Pregnant
   
X
Renewing CHPlus
   
X
SS#
   
X
Names of Others in HH
X
   
Relationship to HOH
X
   



 
1 As long as this information can be determined from information already
available at the CONTRACTOR. If the applicant reports a different mailing
address than the one in the enrollee's file, the child shall be presumptively
enrolled for two months while the information is obtained.


 
66

 
 

--------------------------------------------------------------------------------

 

Section on Recert Application
Must be Returned/ App Not Processed
Can be Left Blank/ Presumptive Recert
Can be Left Blank/ Process Application
Household Income
     
Name
X
   
Social Security #
   
X2
Income Source
 
X
 
Amount Rec'd
X3
 
X3
How Often
X3
 
X3
No Income
X4
 
X4
Child/Dependent Care and Other Expenses
     
Dependent Care
     
Name of Person
 
X5
X5
Amount Paid
 
X5
X5
Frequency
 
X5
X5
Health Insurance
     
Name of Person
 
X5
X5
Amount Paid
 
X5
X5
Frequency
 
X5
X5
Other Changes Since Last App
     
Health Insurance
     
Name
X6
 
X6
Children Covered
X6
 
X6
Insurance Co.
X6
 
X6
Group/Policy #
     
Public Employee
X6
 
X6
Immigration Status
     
Name of Child
X6
 
X6
Immigration Status
X6
 
X6





 
2
If left blank, must document income.

 
3
May be left blank if family supplied documentation but failed to write
information on the application.

 
4
If family has no income and left the no income section blank but submitted the
Declaration of No Income form, the application shall be processed.

 
5
If the whole is section left blank, the application shall be processed. If
applicant answers part of the question, child(ren) shall be enrolled for a two
month presumptive period while other information is obtained.

 
6
If the whole section is left blank, the application shall be processed. If
applicant answers part of the question, the application cannot be processed and
must be returned for completion as these questions directly impact
program eligibility.



 
67

 
 

--------------------------------------------------------------------------------

 

SECTION 10
FAMILY PREMIUM CONTRIBUTION


 
10.1 Family Premium Contribution


 
The CONTRACTOR shall collect from subscribers any required family premium
contribution. There is no family premium contribution for children whose gross
household income is less than 160 percent of the non-farm federal poverty level
or for children who are American Indians or Alaskan Natives (AI/AN) whose gross
household income is less than 250 percent of the non-farm federal poverty level.


 
The family premium contribution for children whose gross household income is
between 160 percent and 222 percent of the non-farm federal poverty level is $9
per child, with a family maximum of $27 per month.


 
The family premium contribution for children whose gross household income is
between 223 percent and 250 percent of the non-farm federal poverty level is $15
per child, with a family maximum of $45 per month.


 
The family premium contribution for children whose gross income is more than 250
percent of the non-farm federal poverty level varies by health plan, subject to
the approval of the New York State Departments of Insurance and Health.


 
10.2 Family Premium Contribution Notice


 
The CONTRACTOR shall mail a bill for the family premium contribution 60 days
prior to the first day of the month of coverage with the exception of the first
month of coverage when the family premium contribution shall be collected at the
time of application and the second month of coverage for which the CONTRACTOR
shall mail the bill prior to the start of the second month of coverage. The bill
shall indicate that the required family contribution is due on the last day of
the month prior to the month of coverage.


 
10.3  Family Contribution Due Date and Disenrollment


 
The CONTRACTOR shall not disenroll the child as long as the required family
contribution is received by the last day of the month of coverage. This applies
to every month of coverage including the month in which a child is due to
recertify. The CONTRACTOR shall disenroll the child effective the first day of
the month following the month of coverage if payment is not received by the last
day of the month of coverage. The CONTRACTOR shall not retroactively disenroll
the child if the family contribution is not received by such date. The
CONTRACTOR shall absorb the loss of the family contribution for that month and
shall pay for covered health care services provided to the enrollee during that
month. The STATE shall pay the applicable subsidy payment to the CONTRACTOR for
the month of coverage.


 
The grace period described above does not apply to non-subsidized enrollees. The
CONTRACTOR may choose to offer a grace period to this population as long as the
CONTRACTOR agrees to absorb the loss of the one month of premium and pays for
covered health care services provided to the enrollee during that month. Under
no circumstances shall the CONTRACTOR retroactively disenroll the child if the
family premium contribution is not received within the grace period. If the
CONTRACTOR elects not to provide a grace period for non-subsidized enrollees,
the CONTRACTOR shall disenroll the child at the end month which the child is
paid.


 
68

 
 

--------------------------------------------------------------------------------

 

10.4     Collection of the Family Premium Contribution


 
The CONTRACTOR shall be responsible for collecting the family premium
contribution on behalf of an enrolled child or children.


 
10.5     Requests for Review of the Family Premium Contribution


 
a. The CONTRACTOR shall provide enrollees with an opportunity to show that the
family income has declined prior to disenrollment for failure to pay the
required family premium contribution.
The CONTRACTOR shall include in its subscriber contract a notice to families
that provides the following information:


 
1. If their income or household size has changed which may result in a revision
to the required family premium contribution, they may request a review of such
change by filling out a form which shall be available by calling the
CONTRACTOR'S 800 number or the Child Health Plus Hotline (1-800-698-4543).


 
2. Documentation of their new income or household size must be submitted along
with the form so the CONTRACTOR is able to reevaluate the required family
premium contribution. CONTRACTOR must include, in its subscriber contract, an
explanation of the income documentation requirements for a change in household
income.


 
3. The family may receive assistance with their request for review or receive a
chart of CHPlus income levels by calling the CONTRACTOR'S 800 number or the
Child Health Plus Hotline (1-800-698-4543).


 
b. If the CONTRACTOR receives the form requesting a review of the family premium
contribution, including the required income documentation, the CONTRACTOR shall:


 
• Screen the potential enrollee for Medicaid or CHPlus eligibility; and


 
• Within 10 business days, send the family a written notice of the results of
the review,
including information regarding any required family contribution. The CONTRACTOR
may provide this information to a family by telephone in addition to in writing.


 
c. If the enrollee screens potentially eligible for Medicaid, the CONTRACTOR
shall follow the procedures for temporary enrollment in accordance with section
8 of this Appendix and the CHPlus manual. CONTRACTOR shall also comply with the
following procedures:


 
1. If the LDSS-determines the enrollee is ineligible for Medicaid based on the
revised income, the CONTRACTOR must notify the enrollee of his/her continued
enrollment in CHPlus and the amount of his/her required family premium
contribution once the CONTRACTOR is notified of such determination by the LDSS.


 
2. If the review results in no change to the required family premium
contribution, the CONTRACTOR must notify the family of such within 10 business
days from receipt of the form and require payment of the family premium
contribution by the end of the month of coverage as required by sections 10.2
and 10.3. If the CONTRACTOR does not receive payment by the last day of the
month, the CONTRACTOR must disenroll the child effective the last day of that
month.


 
3. If the review results in a lower family contribution, the CONTRACTOR must
notify the family of the lower contribution within 10 business days from receipt
of the form and apply the new amount to coverage beginning the first day of the
subsequent month. The


 
69

 
 

--------------------------------------------------------------------------------

 

CONTRACTOR must also notify the family that the bill they receive for the
following month's coverage may be incorrect and they should pay the new amount
provided in the notice. If the CONTRACTOR does not receive payment by the last
day of the month of coverage, the CONTRACTOR must disenroll the child effective
the last day of that month.


 
4. If the income review results in no family contribution, the CONTRACTOR must
notify the family within 10 business days from receipt of the form that they are
no longer required to make a family premium contribution. The CONTRACTOR must
also notify the family that the bill they receive for the following month's
coverage may be incorrect and that they should disregard that bill and any
further bills received.


 
5. If the CONTRACTOR receives a request for review that does not include the
required income documentation, the CONTRACTOR must notify the family that the
review will not be performed until the missing documentation is received. If the
missing documentation is received within one month from the date of the notice,
the CONTRACTOR shall keep the child(ren) enrolled and process the review for the
next month. If the missing income documentation is not received within the one
month period, and the family premium contribution is not paid by the end of the
month of coverage for which a family premium contribution is due, the CONTRACTOR
shall disenroll the child(ren) at the end of that month of coverage and the
family must reapply for coverage using a new application.


 
10.6 Disenrollment Notice and Disenrollment for Failure to Pay the Family
Premium Contribution


 
If the CONTRACTOR does not receive the appropriate family premium contribution
by the first day of the month before the month of coverage, the CONTRACTOR must
send a disenrollment notice to the enrollee's family approximately 15 days prior
to the beginning of the month of coverage. The notice must state that the child
will be disenrolled if payment is not received by the last day of the month of
coverage. If the CONTRACTOR has not received the required family premium
contribution by the last day of the month of coverage, the CONTRACTOR shall
disenroll the enrollee effective the last day of the month of coverage and an
additional disenrollment notice by the CONTRACTOR is not required. If the
CONTRACTOR receives the payment for the enrollee by the last day of the month of
coverage, the CONTRACTOR must continue CHPlus coverage for the enrollee.


 
10.7 American Indians/Alaskan Natives


 
The CONTRACTOR shall exempt eligible American Indians or Alaskan Natives whose
gross household income is less than 250% of the non-farm federal poverty level
from family premium contributions set forth in this section. To determine
whether an eligible child is an American Indian or Alaskan Native for purposes
of the exemption, the CONTRACTOR is required to collect at least one of the
following documents:


 
• Identification card from the Bureau of Indian Affairs, Tribal Health,
Resolution, Long House or Canadian Department of Indian Affairs.


 
• Documentation of roll or band number.


 
• Documentation of parents' or grandparents' roll or band number together with
the applicant's birth certificate or baptismal record indicating descendence
from the parent or grandparent.


 
• Notarized letter from a federally or state recognized American Indian/Alaska
Native Tribe or village office stating heritage.


 
• A birth certificate indicating heritage.


 
70

 
 

--------------------------------------------------------------------------------

 

The child may be enrolled presumptively if the above documentation is missing
but is required to pay the required family premium contribution based on income
until the documentation of American Indian/Alaskan Native status is provided.
Once the parent/guardian provides documentation of the American Indian/Alaskan
Native status, the CONTRACTOR shall refund the family premium contribution to
the family and submit a billing adjustment to the STATE for the difference.


 
10.8 Cost Sharing


 
The CONTRACTOR shall not charge an enrollee any amount other than the required
family premium contribution.






71

 
 

--------------------------------------------------------------------------------

 

SECTION 11
REQUIRED NOTICES


 
11.1 Information to Potential Applicants, Applicants and Enrollees


 
The CONTRACTOR shall provide the following information to potential applicants,
applicants and enrollees in accordance with guidance issued by the STATE:


 
• The types of benefits and amount, duration and scope of benefits available;
• Information concerning cost sharing under the program;
• The names and locations of current participating providers;


 
• A description of the procedures relating to an enrollment cap or waiting list
including the process for deciding which children will be given priority for
enrollment, how children will be informed of their status on a waiting list and
the circumstances under which enrollment will reopen, if an enrollment cap or
waiting list is in effect;


 
•   Information on physician incentive plans; and


 
• Review processes available.


 
Information must be provided in a linguistically appropriate manner and written
materials must be available in alternative formats such as large print, Braille
or audio/video cassette.


 
11.2 Public Schedule


 
The CONTRACTOR shall distribute a public schedule in accordance with guidance
issued by the STATE, which contains the following information:


 
• Current family premium contribution levels;
• Enrollee groups subject to the family premium contribution;
• Cumulative cost-sharing maximums;
• Mechanisms for making payments for required family premium contributions; and
• The consequences for an applicant or enrollee who does not pay the required
family premium contribution, including disenrollment protections.


 
The public schedule must be available to: enrollees at the time of enrollment
and recertification and when cost-sharing charges and cumulative cost-sharing
maximums are revised; applicants at the time of application and the general
public upon request. If the public schedule is given at the time of application,
it does not have to be given again at enrollment.


 
11.3 Application and Eligibility Requirements


 
At the time of application, the CONTRACTOR must inform applicants, in writing
and orally if appropriate, about the application and eligibility requirements,
the time frame for determining eligibility and the right to review eligibility
determinations in accordance with guidance issued by the STATE. The CONTRACTOR
must provide written notice of eligibility determinations to all applicants.


 
11.4 Full Medicaid Eligibility Determination


 
At the time of application, the CONTRACTOR must inform each applicant about
their right to a full Medicaid eligibility determination in a form and manner to
be developed or approved by the STATE.


 
72

 
 

--------------------------------------------------------------------------------

 

11.5 Medicaid Spend Down Program


 
At the time of application, the CONTRACTOR shall inform each applicant about the
medically needy spend down program in a form and manner to be developed or
approved by the STATE.


 
11.6  Impartial Review


 
The CONTRACTOR must inform applicants and enrollees of the opportunity to have
an impartial review of a denial of eligibility, the CONTRACTOR'S failure to make
a timely eligibility determination and suspension or termination of enrollment,
including disenrollment for failure to pay a family contribution. The CONTRACTOR
shall inform the applicant or enrollee of their right to an impartial review and
the process to be followed to request such a review in accordance with guidance
issued by the STATE.

 
 

--------------------------------------------------------------------------------

 

SECTION 12
DISENROLLMENT


 
12.1 Enrollee Initiated Disenrollment
 
Enrollees may request disenrollment for any reason at any time.
 
12.2 Processing Disenrollment Requests


If the enrollee requests disenrollment, the CONTRACTOR shall promptly process
the request effective the first day of the month following receipt of the
enrollee's request or effective on a future date if requested by the enrollee.
The CONTRACTOR shall update the KIDS system to reflect the disenrollment in
accordance with procedures defined by the STATE.


 
12.3 CONTRACTOR Initiated Disenrollment


 
The CONTRACTOR shall disenroll an enrollee under any of the following
conditions:


 
a. Enrollee fails to pay family premium contribution as described in section 16
of this Appendix;
b. Enrollee becomes enrolled in Medicaid;
c. Enrollee fails to apply for Medicaid coverage within the two month
temporary enrollment period;
d. Enrollee gains access to a state health benefits plan or becomes enrolled in
other health insurance;
e. Enrollee fails to comply with documentation requirements at the end of the
two month presumptive or presumptive recertification period;
f. Enrollee fails to recertify his or her eligibility prior to the 12 month
enrollment period;
g. Enrollee reaches age 19. In this case, the enrollee shall be disenrolled on
the first day of the month following his/her 19th birthday;
h. Enrollee moves outside the CONTRACTOR'S service area;
i. Enrollee is enrolled based on fraudulent information or documentation;
j. Enrollee becomes an inmate of a public institution as defined at 42 CFR
§435.1009 or a patient in an institution for mental diseases, as defined at 42
CFR §435.1009;
k. Enrollee dies.


 
The CONTRACTOR shall disenroll a child for reasons b, d, h, i, j and k (defined
above) effective the first day of the month following the CONTRACTOR'S receipt
of the information. Under no circumstance shall the CONTRACTOR retroactively
disenroll a child.


 
The CONTRACTOR shall not disenroll a child because of an adverse change in the
enrollee's health status, or because of the enrollee's utilization of medical
services, diminished mental capacity, or uncooperative or disruptive behavior
resulting from the enrollee's special needs (except where continued enrollment
in the CONTRACTOR'S plan seriously impairs the CONTRACTOR'S ability . to furnish
services to either the enrollee or other enrollees).


 
74

 
 

--------------------------------------------------------------------------------

 

12.4 CONTRACTOR'S Liability


 
The CONTRACTOR is not responsible for providing benefits set forth in section 2
of this Appendix after the effective date of disenrollment, except as
hereinafter provided:


 
The CONTRACTOR shall be liable for the cost of a hospital stay for an enrollee
who is admitted to the hospital prior to the effective date of disenrollment in
the CONTRACTOR's plan and who remains hospitalized on the effective date of
disenrollment. The CONTRACTOR'S liability shall end when the former enrollee is
transferred to a different level of care in the same facility or to a new
facility.


 
12.5 Notice of Disenrollment


 
The CONTRACTOR shall provide written notice to the enrollee about his or her
pending disenrollment in accordance with section 10.6 of this Appendix.


 
The CONTRACTOR shall provide final notice of disenrollment in addition to any
other notice sent to the enrollee's family. Such final notice must be provided
no earlier than 15 days prior to the effective date of disenrollment. The notice
must include the reason that the enrollee will be terminated including, but not
limited to, failure to complete the recertification process, failure to comply
with the documentation requirements for presumptive eligibility within two
months, failure to complete the Medicaid application process within two months
if temporarily enrolled, the child is dually enrolled in CHPlus and
Medicaid,   failure to pay the family premium contribution, the child is
enrolled with more than one CHPlus health plan, the child obtains other health
insurance coverage making him/her ineligible for CHPlus coverage or the child
ages out of the program. The notice must include the date by which the plan must
receive a response and necessary information to remain enrolled beyond the date
of disenrollment noted in the letter. The notice must inform the family how to
re-apply for coverage in the event that the child is disenrolled and that if a
new application is received by the 20th of the month following the termination,
coverage will be reinstated on the first day of the following month.


 
75

 
 

--------------------------------------------------------------------------------

 

SECTION 13
FACILITATED ENROLLMENT RESPONSIBILITIES


 
13.1 Interaction with Community-Based and Other Health Plan Facilitators


 
The CONTRACTOR shall work with other facilitators regardless of whether the
CONTRACTOR elects to perform facilitated enrollment, as follows:


 
A CONTRACTOR shall:


 
• Accept and process applications set forth and defined in Section 1 of this
Appendix, received from community-based and health plan facilitators.


 
• Provide feedback to facilitated enrollment lead organizations and health plan
facilitators, as appropriate, regarding incomplete or incorrect applications.


 
• Provide material about the health plan, including provider directories, to
facilitated enrollment lead organizations as specified by the STATE.


 
• Provide the names and addresses of all facilitators in the plan's area to
applicants that are referred to them.


 
• Provide facilitators with the status of CHPlus applications.


 
• Provide facilitators with a contact person to receive applications and
coordinate with organizations in developing a process and schedule for the
acceptance of applications.


 
13.2 New Facilitated Enrollment Activities


 
Prior to commencement and/or expansion of the CONTRACTOR'S facilitated
enrollment activities, the CONTRACTOR shall:


 
a. Establish policies satisfactory to the STATE regarding the processing of
applications, communications, contact persons and interactions with health
plans, if applicable.


 
b. Provide schedules of sites and times, staffing and facilitated enrollment
locations for STATE approval.


 
c. Ensure that all facilitators have undergone the required training.


 
d. Submit a written protocol between the CONTRACTOR and the appropriate LDSS
for STATE approval.


 
e. Submit the CONTRACTOR's written internal quality assurance protocol for
facilitated enrollment for STATE approval.


 
A CONTRACTOR that performs facilitated enrollment for the Medicaid and CHPlus
programs shall meet the following requirements:


 
13.3 Service Area


 
The CONTRACTOR shall provide facilitated enrollment for children in each county
of the CONTRACTOR'S CHPlus service area in a manner approved by the STATE. The
CONTRACTOR is not required to dedicate full time facilitators in each county of
their service area but shall have the service available in every county of their
service area.


 
76

 
 

--------------------------------------------------------------------------------

 

13.4     Accessible and Convenient Sites


 
The CONTRACTOR shall provide enrollment facilitation services at sites that are
accessible and convenient to the population being served. The CONTRACTOR shall
provide services in a wide range of sites that attract as many families as
possible, including vulnerable and hard-to-reach populations. The CONTRACTOR
shall provide the STATE with a list of the fixed sites at which it intends to
offer facilitated enrollment, including the days and hours during which
facilitators will be available at the sites. The CONTRACTOR shall report monthly
all changes in enrollment sites including changes in the days and hours of
operation of ongoing sites and on new sites or those no longer available. The
CONTRACTOR shall report to the STATE all changes in the site schedule by the
20th day of the month preceding the change. Nothing herein shall prevent the
CONTRACTOR from offering facilitated enrollment at additional sites not provided
on the above referenced list, or if circumstances warrant, from modifying the
previously scheduled fixed enrollment facilitation activities.


 
13.5 Hours of Operation


 
In addition to weekday hours, the CONTRACTOR shall provide facilitated
enrollment services • during early morning, evening and/or weekend hours.


 
13.6 Staffing


 
The CONTRACTOR shall limit staff involved in the facilitated enrollment process
to the following:


 
1. 150 full time equivalents (FTEs) for health plans in New York City;
2. 75 FTEs for health plans that serve counties outside of New York City; and
3. 225 FTEs for health plans that serve both New York City and counties outside
of New York City, with no more than 150 operating in New York City.


 
13.7 Culturally and Linguistically Appropriate Staff


 
The CONTRACTOR shall ensure that facilitators are culturally and linguistically
reflective of the population being served.


 
13.8 Compliance with Local Department of Social Services (LDSS) Procedures


 
The CONTRACTOR shall comply with procedures that have been developed by the
STATE to assure that facilitators are authorized to perform the Medicaid
face-to-face interview.


 
13.9 Functions of Facilitators


 
The CONTRACTOR shall perform the following functions:


 
• Assist families in completing the applications set forth and defined in
Section 1 of this Appendix;
 
• Screen children for Medicaid or CHPlus program eligibility, as appropriate;
 
• Explain documentation requirements for Medicaid and CHPlus and assist families
in obtaining such documentation;
 
• Complete the face-to-face interview for Medicaid in accordance with Medicaid
requirements, policies and procedures. For those LDSS offices that do not
delegate the face-to-face interview to the facilitator, the facilitator shall
act as the applicant's authorized representative at the interview with LDSS
staff.
 
• Follow-up with applicants and families to complete the application process;
 
• Educate families about managed care and how to access benefits in a managed
care environment including (1) the role of the Primary Care Provider (PCP) and
(2) the benefits


 
77

 
 

--------------------------------------------------------------------------------

 

of preventive care. This includes the responsibility to distribute brochures and
information developed by the STATE about managed care and how to access benefits
in a managed care environment;


 
• Assist families in selecting either a Medicaid managed care or CHPlus health
plan. As part of this function, facilitators are required to
(1) inquire about existing provider relationships, (2) identify the health plans
in which such providers participate to the extent such information is available
to the CONTRACTOR, and (3) describe the full choice of health plans available to
the family. The CONTRACTOR shall ensure that information is available about
providers who participate in each health plan's product that is available in the
applicant's service area;


 
• Distribute to potential enrollees at the time of application, informational
materials including brochures developed by the STATE to explain insurance
coverage options available through the Medicaid and CHPlus programs and various
other public programs designed to support self-sufficiency;


 
• Provide applicants with information about the right to complain to the LDSS or
health plan about eligibility determinations; Verbally inform each family with a
Medicaid eligible child about the availability of services under the Medicaid
Child/Teen Health Plan;


 
• Provide information on other State programs such as Healthy New York, for
which applicants may be eligible;


 
• Provide applicants with general counseling on the potential for Medicaid
spenddown, when appropriate. An applicant whose income is above the Medicaid
level, but who has on-going medical needs, may benefit from spenddown as their
monthly income may be reduced by their monthly medical expenses to a level that
makes them eligible for Medicaid; and


 
• Refer to the LDSS, those applicants who indicate they are blind or disabled
and who do not appear Medicaid eligible. The facilitator will provide the
applicant with information about the potential benefit of a full Medicaid
assessment by the LDSS.


 
13.10 Application Review Procedures/Quality Assurance


 
The CONTRACTOR shall review all applications for quality and completeness prior
to submission to the appropriate entity responsible for determining Medicaid or
CHPlus eligibility. The CONTRACTOR shall establish procedures necessary to
perform the quality reviews, approved by the STATE, including mechanisms for
identifying and rectifying deficiencies.


 
13.11 Transmitting Information


 
The CONTRACTOR shall comply with the appropriate LDSS protocols and procedures
established for transmitting a child's Medicaid managed health care plan choice
directly to the LDSS or enrollment brokers where applicable.


 
13.12    Submitting Applications to LDSS and other CHPlus Health Plans


 
The CONTRACTOR shall submit completed applications to the appropriate LDSS or
CHPlus health plan. The CONTRACTOR must follow the written protocols for the
appropriate LDSS, including the delivery and processing of completed
applications in accordance with SDOH Administrative Directives (ADM) 00
OMM/ADM-2 included in Attachment A of this Section.


 
13.13    Services for Visually or Hearing Impaired Applicants


 
The CONTRACTOR shall have mechanisms in place to communicate effectively with
applicants who are vision or hearing impaired,- e.g. the services of an
interpreter, including sign language assistance for applicants who require such
assistance, telecommunication devices for the deaf (TTY) etc. The STATE does not
expect the CONTRACTOR to have such devices in every community office but must
have such mechanisms available when requested.


 
78

 
 

--------------------------------------------------------------------------------

 

13.14 Application Follow-Up


 
The CONTRACTOR shall collect documentation required for a pending Medicaid
application. The CONTRACTOR shall follow up on the status of all pending
Medicaid applications with the appropriate LDSS on a monthly basis. Follow up
shall begin on or about two months from the submission of a completed Medicaid
application, including documentation.


 
The CONTRACTOR shall also follow up on CHPlus applications with the appropriate
health plans to ensure applications are being processed.


 
13.15 Recertification


 
The CONTRACTOR may assist families of children enrolled in Medicaid or CHPlus in
recertifying for those programs prior to the expiration of their 12-month
enrollment period when an enrollee seeks a facilitator's assistance with
renewal. Such assistance shall be provided in accordance with LDSS established
protocols. The facilitator may provide assistance in completing the
recertification application and any required documentation and return it to the
enrollee for submission.


 
13.16 Training Programs


 
The CONTRACTOR shall ensure that all facilitators participate in the
STATE-sponsored training program or other training required by the STATE. The
CONTRACTOR must ensure that its facilitators are trained either by the STATE or
by the CONTRACTOR prior to providing assistance. The CONTRACTOR shall provide
ongoing program updates, training support and technical assistance to
facilitators through regularly scheduled sessions.


 
13.17 Confidentiality Issues


 
The CONTRACTOR shall maintain confidentiality of applicant and enrollee
information in accordance with protocols developed by the CONTRACTOR and
approved by the STATE. Information obtained on the Growing Up Healthy, Access
New York Health Care or Medicaid or CHPlus Health Insurance Renewal Form and
information concerning the determination of eligibility for Medicaid may be
shared by the CONTRACTOR, its subcontractors and the programs and agencies
identified in Section H of the Application, provided that the applicant has
given appropriate written authorization on the application and provided that the
release is for the purposes of determining eligibility or evaluating the success
of the program.


 
The CONTRACTOR agrees that there will be no further disclosure of Medicaid
Confidential Data (MCD) without prior, written approval of the New York State
Department of Health, Medicaid Confidentiality Data Review Committee (MCDRC).
The CONTRACTOR shall require and ensure that any approved agreement, contract or
document contains a statement that the subcontractor or other party may not
further disclose the MCD without the prior written approval of the New York
State Department of Health, MCDRC. The CONTRACTOR shall assure that all persons
performing activities under this contract receive appropriate training in
confidentiality and that procedures are in place to sanction any such person for
violations of confidentiality.


 
Upon termination of this AGREEMENT for any reason, the CONTRACTOR shall ensure
that program data reporting is complete and shall certify that any electronic or
paper copies of MCD collected or maintained in connection with this AGREEMENT
have been removed and destroyed.


 
13.18 Federal and State Law Compliance


 
The CONTRACTOR shall comply with any applicable federal or State law, regulation
and administrative guidance issued by the STATE which may supplement or
supersede the provisions set forth in this AGREEMENT.


 
79

 
 

--------------------------------------------------------------------------------

 

13.19 Site Visits


 
The CONTRACTOR shall cooperate with STATE monitoring efforts, including
unannounced site visits.


 
13.20 Termination of Responsibilities


 
The CONTRACTOR may terminate its facilitated enrollment responsibilities under
this AGREEMENT by providing at least 60 days written notice to the STATE. The
STATE may immediately suspend or terminate facilitated enrollment
responsibilities for due cause. Termination of facilitated enrollment
responsibilities under this section shall result in removal of the CHPlus
premium add-on associated with those functions.


 
80

 
 

--------------------------------------------------------------------------------

 

Section 13 Attachment A


 
00 OMM/ADM 2
FACILITATED ENROLLMENT OF CHILDREN INTO MEDICAID, CHILD HEALTH PLUS AND WIC






81







--------------------------------------------------------------------------------






STATE OF NEW YORK
DEPARTMENT OF HEALTH


Corning Tower   The Governor Nelson A. Rockefeller Empire State Plaza  Albany,
New York 12237


Antonia C. Novello, M.D., M.P.H
Commissioner
 
Dennis P. Whalen
Executive Deputy Commissioner
 
To: Commissioners of Social Services
 
Division: Office of Medicaid Management
 
Date: May 4, 2000
Subject: Facilitated Enrollment of Children into Medicaid, Child Health Plus and
WIC
 
Suggested Distribution:
Commissioners
Medicaid Directors
Medicaid Staff
Managed Care Staff
Staff Development Coordinators
 
Contact Person:
Medicaid Local District Liaison: (518) 474-9130
New York City Representative: (212) 268-6855
Managed Care County Relations Staff: (518) 473-1134
 
Attachments:
Attachment I: DOH-4133 (Growing Up Healthy Application)
Attachment II: DOH-4134 (Growing Up Healthy Documentation Checklist)
Attachment III: Statewide List of Facilitated Enrollees
 
FILING REFERENCES
 
Previous ADMs/INFs
Releases Cancelled
Dept. Regs
Soc. Serv. Law & Other Regal Ref.
Manual Ref.
Misc. Ref
98 OMM/ADM-3
91 ADM-28
91 ADM-18
98 OMM/ADM-3
360-2.1
360-2.2
360-2.4
PL 105-33 Public Health Law Section 2511 (9)
   


 
 

--------------------------------------------------------------------------------

 





Date: May 4, 2000
Trans. No.  00  OMM/ADM - 2

 
Page No. 2
I. PURPOSE


The purpose of this Office of Medicaid Management/Administrative Directive
(OMH/ADM) is to:


 
- advise local social services districts (LDSS) of the requirement to coordinate
their application processes with approved community-based organizations
contracting Kith the Department to provide "facilitated enrollment" assistance
to families in applying for Medicaid, Child Health Plus (CHPlus) and the Special
Supplemental Food Program for Women, Infants, and Children (KIG) for their
eligible children? and,


 
- introduce the revised DOH-413 3, Growing Up Healthy Application.


 
II.   BACKGROUND


 
In 1997, the U.S. Congress passed the Balanced Budget Act (BPA), Public r>aw
105-3 3, which contains several provisions relating to children's health care
coverage.  These provisions, including the newly created Title XXI of the Social
Security Act, contain the framework for states to establish state child Health
Insurance Plans (SCHIPs), to vastly expand outreach and enrollment efforts for
both Medicaid and the new SCHIPs, and to foster close coordination between the
two programs, Enhanced federal financial participation is available for these
efforts,


 
Hew York State has had its own children's health insurance program since 1990.
This program, child Health plus (CHPlus), contracts with private insurers to
supply- low-cost or free health insurance to low income children.  The BBA
recognized New York's CHPlus program, which was previously funded with
State-only money, as an acceptable SCHIF program.


 
In New York State, Chapter 2 of the Laws of 1998 was enacted to provide
authority for the Department to implement the BBA.  Chapter 2 requires the
Department to implement locally-tailored public education, outreach and
facilitated enrollment strategies targeted to children who may be eligible for
benefits under CHPlus and Medicaid.  In response, the Department released a
Request for Proposals (RFP} in March 1999, to solicit proposals from
community-based organizations to facilitate enrollment in CHPlus and Medicaid.
As a result, 34 "lead organizations" (also called lead agencies} were selected
to coordinate facilitated enrollment in community-based settings. Many of them
have sub-contracted with other community-based organizations to which they will
provide oversight. CHPlus insurers have also been given an opportunity to
facilitate enrollment in these programs.


 
83

 
 

--------------------------------------------------------------------------------

 

Date:  May 4, 2000
Trans. No.  00 OMM/ADM-2    

 
                                                                                                      Page
No.3


 
Additionally, the State has revised the Growing Up Healthy application
(DOH-4133, Attachment I) which has been in use in pilot sites as a joint
application for CHPlua, Medicaid and WIG. This application, which includes a
documentation checklist, will be used by facilitators to assist children in
accessing the appropriate program (s).


 
II.   EB.0ORRH IMPLICATIONS:


 
Facilitators will be placed in various locations in the community, such as
hospitals, clinics, day care centers, and community centers. Chapter 2 of the
Laws of 1998 requires facilitators to be available evenings and weekends.


 
Facilitators will assist families in applying for Medicaid or CHPlus and HIC.
"this assistance will include screening the applicant for the appropriate
program, completing the application, collecting the required documentation,
submitting the completed application and necessary documentation to the
appropriate program, and follow-up with families to ensure they complete the
application process. Local districts may delegate to the facilitator the
authority to conduct the Medicaid face-to-face interview with the applying
family, or they may require the facilitator to act as the family's authorized
representative during the face-to-face interview at the LOSS. The family cannot
be required to come into the LESS for the face-to-face interview. The
facilitator will also assist families in choosing a health plan for CHPlus. For
Medicaid, facilitators may assist families in pre-selecting a health plan, at
the families' option.


 
The goal of facilitated enrollment is to maximize the enrollment of eligible
children in the appropriate program and ultimately, demonstrate improved access
to care and health outcomes.  The role of the LOSS is critical to the success of
facilitated enrollment.  Some LDSs have already been involved in the development
of facilitated enrollment proposals with organizations in their communities,
while others may not have had a direct role. In either event, LDSSs are
responsible for working with approved organizations in the facilitated
enrollment process. Districts, in conjunction with the lead organizations, may
design processes/procedures which meet local needs while accommodating
applications received from facilitators.


 
IV.   REQUIRED ACTION:


 
A,   Local District Responsibilities


 
The LDSS must coordinate the application process with the approved facilitated
enrollment organizations working in their communities, it is also anticipated
that recipients who enroll in Medicaid through a facilitator will be assisted in
the recertification process by such facilitator. Attachment II provides a
Statewide listing of approved lead agencies.  The responsibilities of the LDSS
in the facilitated enrollment process include the following:


 
1.   Work with the lead organizations to develop protocols for the
receipt and processing of applications and recertifications. This includes
developing processes for notifying the lead organization and the applicant when
additional documentation is required and of


 
84

 
 

--------------------------------------------------------------------------------

 

Date: May 4, 2000
Trans. No. 00 OMM/ADK-2  

 
                                                                                                            Page
No.4


 
the final eligibility determination,  such procedure must allow for the
submission of the DOH-4133 by the lead organizations.


 
2.  When needed, provide information to lead organizations to assist
facilitators in determining a health care provider's participation in Medicaid
Managed Care, as described in Section B of this directive.


 
3.  Accept completed applications (DOH-4133) from the lead organizations and
process applications in a timely manner, but in no event later than 30 days from
the date of application. Districts must also provide notice of the results of
the eligibility determination to the applicant, and the lead organization and/or
health plan.


 
4.  Accept Medicaid Managed care enrollment forma from the facilitators, pending
the enrollment until eligibility has been established and managed care
enrollment can be completed in the PCP subsystem .


 
5.  Provide prompt feedback to the lead organization on incomplete or incorrect
applications, so that problems can be addressed in a timely fashion.


 
6.  Delegate the Medicaid face-to-face interview to the facilitators, or
establish procedures which allow the lead organization to act as the authorized
representative for the applicant, for purposes of the face-to-face interview
with LESS staff.


 
Where the LDSS agrees to delegate the face-to-face interview to a facilitator,
the facilitator is responsible for informing the applicant of his/her rights and
responsibilities, as required by 18 NYCRR,360-2.2{f).  Where the LESS retains
responsibility for the face-to-face interview, interviews with staff from the
lead organizations should be scheduled in such a manner that several interviews
may be conducted during one appointment.


 
The date that the application is completed and signed with the facilitator is
considered the date of application for Medicaid purposes. Applications may be
signed by the applicant, or anyone the applicant designates to represent him/her
in the application process.


 
NOTE:  if there is a delay in the receipt of a completed application from a lead
organization such that the thirty day timeframe for the Medicaid determination
is compromised, local districts are advised to document this circumstance in the
case record.  This will serve to hold the district harmless in the event of an
audit or other administrative review.


 
The lead organizations and the UBSS  must describe the above procedures, in
writing, and such procedures will be made a part of the lead organization’s
contract with the Department.  These procedures may include any standards of
performance- and/or quality control measures agreed to by both parties, and
actions to be taken by the district to correct performance that does not meet
the agreed upon standards.


 
85

 
 

--------------------------------------------------------------------------------

 

Date: May 4, 2000
Trans. Ho.  00 OHM/ADM-2  

 
                                                                                                        Page
No. 5


 
Children who apply and are found fully eligible for Medicaid through the
facilitated enrollment process will be authorized for no less than 12 months of
Medicaid coverage, or through the end of the month in which their 19th birthday
occurs, whichever is earlier.  Upon being notified of the need to recertify
eligibility, such children will have the option of recertifying with the LD&S or
they may return to the facilitator to recertify, using the DOH-4133.  (See
Systems Implications for instructions for identification of these cases.)


 
NOTE: Pregnant women may also apply for Medicaid using the DQH-4133. Generally,,
such pregnant women are provided coverage only until the end of the 60 day
poet-partum period and are required to recertify in order for coverage to
continue beyond such period, Procedures for authorizing coverage for pregnant
women are not changing under the facilitated enrollment process. It is
recommended that a separate case be maintained for the pregnant woman in order
to ensure recertification at the appropriate time.


 
It is anticipated that a significant number of adults may be identified as
potentially eligible for Medicaid by facilitators. Such individuals cannot
complete the application with a facilitator and should be referred by the
facilitator to the IJDSS to initiate the application process.  It is recommended
that districts establish procedures to coordinate the processing of such adult
applications with the applications received from the lead organizations for
their children.


 
B.   Managed Care Implications


 
Facilitators may be assisting Medicaid applicants in choosing a Medicaid Managed
Care plan, when appropriate. In doing so, they will be inquiring about existing
provider relationships, in an effort to identify health plans in which a child's
current provider participates. The facilitator will be responsible for providing
complete and impartial information about all participating insurers, to allow a
family to make an informed choice of which plan will meet its needs. a, primary
goal is to retain the child's current relationship with a primary care provider,
if one exists.


 
Districts must be prepared to assist lead organizations to set up procedures for
access to information regarding the most current managed care plan provider
network. Where a family has chosen a plan, the enrollment will be forwarded to
the LDSS, using the prescribed BDOH enrollment form (EOH-4175 or DOH-4097) ,
along with the EOH-4133. Districts must have a written process in place,
approved by the Office of Managed Care, to pend the enrollment until such time
as the child is determined eligible for Medicaid.  (in New York City, managed
care enrollments will be forwarded to Maximus and processed only after Medicaid
eligibility has been established.)
Districts' written procedures must include provision for monitoring the
education process of the lead organizations to ensure the following]


 
- In mandatory counties, the education process must ensure the enrollee has
sufficient information to make an informed choice and understand the provisions
of mandatory enrollment. This may include dissemination by the facilitator of
the county's enrollment packet or other educational materials as agreed upon in
the lead agency/LDSS protocol.


 
86

 
 

--------------------------------------------------------------------------------

 

Date: May 4, 200O
Trans. No. 00 OMM/RDM-2

 
                                                                                                                Page
No.6


 
Note 1115 counties must make assurance s that all terms and conditions mandated
by the Health Care Financing Administration will be adhered to.


 
- In voluntary counties, the education process must ensure informed choice, as
well as convey the voluntary nature of the program.


 
- all counties must have a protocol for follow-up in instances of biased
marketing, incomplete, or incorrect information disseminated by facilitators.


 
In situations when an applicant does not choose a Managed care plan during the
interaction with the facilitator, the district's existing processes for
enrolling the individual in a managed care plan upon establishment of
eligibility are followed.


 
C.   Transition of Medicaid Eligible Children from chpLUS


 
Title XXI prohibits Medicaid eligible children from being enrolled in CHPlus.
under the Department's approved Title XXI State Plan, the State is required to
ensure efficient and effective coordination between the Medicaid and CHPlus
programs. Districts were notified in 98 ONK/ADM-3, "Medicaid Referrals from the
Child Health Plus program," of procedures whereby CHPlus insurers screen
families at the time of application and yearly recertification and, where it
appears the family income is below the Medicaid standard, refer the family to
the LDSB. As an interim process, monthly lists of families so referred have been
provided to the districts. Districts were then required to forward Medicaid
application packages to each family on the list. with the implementation of
facilitated enrollment, these processes will change.


 
CHPlus plans will identify children who appear to be Medicaid eligible based on
the previous year's income.  At least 60 days prior to the child's annual
recertification for CHPlus, the family will be instructed via a letter from
their CHPlus insurer that, unless the family income has increased, the child
must apply for Medicaid prior to the recertification due date.  Further, the
family will be informed that failure to apply for Medicaid will result in
disenrollment from CHPlus. The recertification packets will include a list of
facilitated enrollment locations and the documentation requirements for
Medicaid. Facilitators will complete the Medicaid application process with the
family (including the face-to-face interview, when the authority has been
delegated by the LOSS), provide information on all available Medicaid Managed
care plans the applicant may choose from, and complete the state-prescribed
managed care enrollment form, when appropriate, The application package will
then be forwarded to the LDSS for the eligibility determination.


 
A similar process will be followed for new CHPlus applications mailed directly
to CHPlus insurers, when the child appears Medicaid eligible.


 
Districts are required to provide a copy of the Medicaid decision notice to the
facilitator and/or CHPlus insurer.  It is necessary for the LDSS to notify the
facilitators and the CHPlus insurers of the results of the Medicaid
determination, to enable them to follow up with applicants who have not
submitted all required documentation and to


 
87

 
 

--------------------------------------------------------------------------------

 

Data3 May 4, 200O
Trans. No. 00 OMM/RDM-2

 
                                                                                                             Page
No.7


 
disenroll from CHPlus children who have become Medicaid eligible, and children
whose families have failed to comply with the application process.


 
The joint application has a specific consent provision to share applicants'
Medicaid status with CHPlus insurers. Districts are permitted to release
information to facilitators under the provisions of Social Services Law, Section
13 6, which allows disclosure to an authorized representative,  The lead
organizations are under contract with the Department, and are subject to Sand
have been trained on) the same standards of confidentiality as LDSS staff,


 
D,           Revised DQH-4133


 
The DQH-4133, "Growing up Healthy Application," which was provided to districts
in 99 OMM/AEM-l, has undergone substantial revisions as a result of
recommendations from the pilot sites. These revisions are primarily a reordering
of the existing questions. However, there are several notable changes:


 
-              The shelter information includes questions regarding whether the
housing payment includes heat, and if not, the type of heat, Completion of these
questions is optional on the part of the applicant. However, when answered, it
will allow LDSS staff to determine eligibility using Low income Family
{isle)  budgeting. If the questions are not answered, eligibility is determined
using the appropriate poverty level budgeting methodology,


 
-              The question requesting information about absent parents has been
removed from the application,  Instead, applicants will be given information
regarding the availability of child support services and the benefits to their
children of establishing paternity and/or pursuing cash/medical support from the
absent parent.


 
-              Information for non-citizens has been expanded,


 
The revised doh-4133 is included in this Directive as Attachment I. It will
eventually replace the DSS-2921-P.  Local districts should accept both
applications until further notice,


 
E,           Revised DOH-417S and EOH-40 97


 
The DOH-4097, "Medicaid Managed care Program Enrollment Form" and DQH-4175,
"Medicaid Managed care Enrollment Form {voluntary counties)" are the prescribed
enrollment forms for use in the Medicaid Managed Care Program in voluntary and
mandatory counties. For voluntary counties, use of the DOH-4175 will negate the
need for a separate client attestation, as previously required with the plan
specific enrollment forms,


 
V.           SYSTEM IMPLICATIONS:


 
A.   Upstate;


 
As discussed in Section IV of this directive, children who apply and are found
eligible for Medicaid through the facilitated enrollment process will be given
the option of recertifying with the LDSS, or with a facilitator, using the
DOH-4133,  A new recert call in letter and


 
88

 
 

--------------------------------------------------------------------------------

 

Date:  May 4, 2 00O
Trans. No:  00 OMM/ADK-2    

 
                                                                                                             Page
No.3


 
reason code is under development for the client Notices System (CUB) which will
advise the recipient of the need to recertify, and will include the DOH-4133 and
language explaining the recertification process,  In order to ensure such cases
are appropriately identified, a unique identifier must be entered in the welfare
Management system (WMS) for these cases.


 
Districts should assign their own identifier.  This may be either a unique Unit
Identifier or worker Identifier, whichever option is used, districts should be
aware of the hierarchy of the sort order of the Recertification Report (WIMR
41335.  Creating a new Unit Identifier will cause all cases with that identifier
to appear together, regardless of the worker assigned to the case,  Creating a
new Worker Identifier will designate facilitated enrollment cases by worker, and
integrate these cases into the existing unit to which the worker is
assigned,  creation of new unit/Worker Identifiers requires districts to update
their CNS Contact Data, so that the recert call in letter will print the proper
unit/Worker information,


 
B.   New York City:


 
Hew York City procedures for identifying cases which enter the agency through
facilitated enrollment will be transmitted under separate cover.


 
VI.   EFFECTIVE DATE:


 
Districts will be notified to begin processing applications from the approved
agencies once the contract between the Department and the agency has bean signed
by both parties and approved by the Office of the State Comptroller.








_____________________________________
Kathryn Kuhmerker, Deputy Commissioner
Office of Medicaid Management


 
89

 
 

--------------------------------------------------------------------------------

 

SECTION 14
FACILITATED ENROLLMENT MONITORING


 
14.1 Marketing/Facilitated Enrollment Integrity


 
The CONTRACTOR shall institute policies and procedures to prevent fraud and
abuse by applicants and marketing/facilitated enrollment staff and take
corrective action in a timely fashion against employees engaged in fraud and
abuse.


 
14.2 Quality Assurance


 
The CONTRACTOR shall review all new and recertification applications for
Medicaid, Family Health Plus and CHPlus for completeness and logic. This
includes those taken by health plan marketing representatives/facilitators,
those submitted by outside facilitators, and those mailed in by applicants.
Specifically, the CONTRACTOR'S quality assurance reviewers must confirm that:


 
• All sections of the application are complete and the application is signed.


 
• The appropriate documents are included with the application.


 
• The signature on the application appears to match the signature on any
supporting documentation, if applicable. The applicant signature must not appear
to match the signature of the marketer/facilitator in the "For Office Use Only"
section of the application.


 
• No white out was used on any documents and that information pertinent to
eligibility was not changed in any way without being initialed by the applicant.
If pertinent information has been changed without being initialed by the
applicant, the CONTRACTOR shall verify the change with the applicant prior to
enrollment. The CONTRACTOR may change and initial an applicant-initiated change
to the application provided they send the changed, initialed page to the
applicant and can document having done so. This requirement does not apply to
applications received in the mail directly from the member.


 
• For CHPlus applicants listed as undocumented immigrants, the CONTRACTOR must
review the application and supporting documentation for a Social Security
Number. If a Social Security Number for the applying child is found, the
CONTRACTOR shall verify the undocumented status with the applicant. If a Social
Security Number is listed, but the family confirms that the child is
undocumented, the CONTRACTOR may accept the family's word and note it on the
application. The CONTRACTOR shall refer any such case to the STATE for review of
the Social Security Number.


 
• The individuals listed in Section B (Household Information) are consistent
with those listed in Section E (Household Income) to be certain that income was
not overlooked. The CONTRACTOR must include an explanation on the application
(Section E) if a parent or caretaker relative listed in Section B does not have
income listed in Section E. This requirement does not apply to applications
received in the mail directly from the enrollee.
 


• For all applications, including child only applications, the CONTRACTOR shall
check that the household income is adequate to support the monthly housing
payment listed on the application. The question on monthly housing payments is
now required for all applicants, with the exception of mail in applications
until such time as the Growing up Healthy, Access New York Health Care and/or
Child Health Plus Health Insurance Renewal applications are revised to
incorporate this requirement. The CONTRACTOR must, prior to processing
applications that indicate the monthly housing payment is more than 50 percent
of the total monthly income, further review the application to determine how the
household is meeting its basic financial needs. This includes contacting the
family for an explanation. The CONTRACTOR must include an explanation on a


 
90

 
 

--------------------------------------------------------------------------------

 

comment sheet included with the application as to how the household is meeting
its financial obligations.


 
• For single parent households, the CONTRACTOR shall ensure that child support
payments are listed, or if not, that there is a notation in the unearned income
part of Section E that the custodial parent does not receive child support. This
requirement does not apply to applications received in the mail directly from
the enrollee.


 
If any item above is incomplete or suspect, the CONTRACTOR shall resolve the
issue as described above prior to forwarding the application for eligibility
determination within the CONTRACTOR'S plan, another health plan or to an LDSS.
If the application is signed, but the applicant appears ineligible for any
program, it must be forwarded to the appropriate eligibility determining entity
batched with the ineligible applications.


 
For applications received from other facilitated enrollment organizations (e.g.,
another plan, provider, or community-based organization), the quality assurance
review described above is the responsibility of the entity that assisted in
completing the application. In these cases, where the CONTRACTOR receives an
application from an entity that acted as a facilitator on behalf of a family,
the CONTRACTOR shall review the application for logic and completeness according
to the criteria above. However, any applications requiring verification with the
family or an employer shall be returned to the originating facilitated
enrollment entity as an incomplete application.


 
The CONTRACTOR shall attach to the application a quality assurance check list
developed by the STATE and signed by the CONTRACTOR as an attestation of
completing a quality assurance review process. The checklist shall be included
with all applications submitted to the LDSS or other health plans. The
CONTRACTOR shall maintain a copy of the checklist for their files. For CHPlus
enrollees, the check list should be included in the file which will be subject
to review at audit. Alternatively, for CHPlus applications, the CONTRACTOR may
utilize its own electronic quality assurance checklist that shall be available
for STATE review during an audit.


 
14.3  Targeted Verification


 
The CONTRACTOR shall verify the information taken by their
marketers/facilitators with the family or employer (if applicable), using a
sample of applications, which include the following three categories:


 
• Applications with non-applying children or adults (if applicable) that impact
eligibility.


 
• Applications with a self-declaration of income.


 
• Applications with a declaration of no income/letter of support. THE CONTRACTOR
is not required to conduct a verification call for households that have income
and a letter of support.


 
CONTRACTORS that do not take applications from applicants other than through the
mail shall not be required to conduct verification phone calls provided such
applications do not contain a high volume of the above three categories as
determined by the STATE. The STATE will conduct special audits of the
applications taken by these plans through the mail to determine whether
additional verification is required.


 
The CONTRACTOR shall conduct verification phone calls on a stratified sample of
applications to confirm the information provided by the applicant prior to its
being submitted to the LDSS, another health plan, or enrolled in CHPlus. The
CONTRACTOR may develop its own process for conducting the verification phone
calls. The sample may be drawn monthly or quarterly. For large plans (more than
300 applications completed by facilitators per month) the sample shall be at
least 10 percent of all applications in the period (month or quarter). Smaller
plans (less than 300 per month) will need to verify 30 applications in these
categories, collectively, per period. The CONTRACTOR is not required to track


 
91

 
 

--------------------------------------------------------------------------------

 

applications by the three categories above. That is one option for drawing the
sample. Another option is to take a random sample of all applications at a
percent believed to be high enough that the sample captures applications from
each of the three categories above. The CONTRACTOR'S methodology for completing
the verification phone calls shall be approved by the STATE prior to
implementation and must be based on a projected number of applications to be
received within each category.


 
The CONTRACTOR shall over sample in the categories to be verified to permit
replacement of those the plan is unable to reach. The CONTRACTOR may drop and
replace applicants they are unable to verify due to an inability to reach the
family after three attempts. There is no limit on the number that can be
replaced as long as the final sample meets the number agreed upon in the
CONTRACTOR'S plan approved by the STATE that shall be submitted pursuant to this
AGREEMENT. The CONTRACTOR is required to provide information to the STATE on the
dropped cases including the number dropped in a period, the reasons for
replacement (e.g., unable to contact, refused to cooperate). The CONTRACTOR
shall make at least three attempts to contact the family at different times of
the day (e.g., morning, afternoon, evening) prior to dropping the case. The
replacement case shall fall within the same category as the sample case. For
example, if the dropped case includes non-applying people affecting eligibility,
the replacement case shall include non-applying people.


 
Applications must be verified by the CONTRACTOR on a prospective basis, however,
the CONTRACTOR is prohibited from delaying enrollment in order to implement such
verification. The CONTRACTOR shall determine the sample and conduct the calls on
an ongoing basis so as not to delay enrollment. The CONTRACTOR shall develop a
methodology to conduct verification, based on the expected number of
applications in each category.


 
If the applicant concurs with all the information on the application, the
CONTRACTOR is not required to take additional steps to verify the information.
The CONTRACTOR must still complete the checklist.


 
If the CONTRACTOR, through a verification phone call, finds that the application
includes inaccurate information or misrepresentation of the applicant's
circumstances, the CONTRACTOR must make best efforts to determine if the
inaccuracy was due to actions of the marketer/facilitator. The CONTRACTOR must
investigate if the marketer/facilitator acted with the intent to falsify the
application. The CONTRACTOR must not enroll the applicant if the new information
renders them ineligible.


 
If the CONTRACTOR finds that the marketer/facilitator's action did result in
false information on the application, the CONTRACTOR shall remove the employee
as a facilitator immediately and follow the CONTRACTOR'S process for employee
disciplinary action. In addition, the CONTRACTOR shall review one month of prior
applications taken by that marketer/facilitator. If evidence of fraud is found
on any one of those applications, the CONTRACTOR shall review an additional two
months of prior applications taken by the marketer/facilitator.


 
If the intent is unclear or it is determined the marketer/facilitator made a
mistake, the CONTRACTOR shall re-train the employee immediately.. The CONTRACTOR
shall review all subsequent applications submitted by the marketer/facilitator
for the next month to ensure compliance. If continued mistakes are found on
those applications, the CONTRACTOR shall remove the employee as a facilitator
immediately and follow the CONTRACTOR'S employee disciplinary action procedures.
The review of individual marketer/facilitator applications shall encompass all
applications for the period and does not need to be sorted into the three
categories above.


 
Verification of a specific facilitator's applications cannot substitute for the
CONTRACTOR'S sample review required by this section of the AGREEMENT. The
CONTRACTOR must make the appropriate adjustments to claims for CHPlus
applications found to be ineligible and must report their findings to the STATE.
If Medicaid or FHPlus applicants appear ineligible for those programs, the
CONTRACTOR shall refer those cases to the appropriate LDSS for review and
action.


 
The CONTRACTOR shall protect applicants who have been subjected to facilitator
fraud. For those applications that are verified prior to enrollment the
CONTRACTOR shall:


 
92

 
 

--------------------------------------------------------------------------------

 

• Enroll applicants or forward to the LDSS those applications in which the
information is verified by the applicant.


 
• Enroll applicants or forward with corrections to the LDSS those applications
in which information was omitted by the facilitator, but the individual is still
eligible. The CONTRACTOR may obtain the corrected information over the phone,
initial the application, and send a copy of the updated information to the
applicant.


 
• Forward all signed Medicaid applications to LDSS batched according to whether
applicants appear eligible or ineligible.


 
For cases in which the CONTRACTOR retroactively reviewed the applications of a
facilitator found to have committed fraud, the CONTRACTOR shall:


 
• Do nothing with enrollees who confirm the information on the application.


 
• Inform the LDSS of any Medicaid enrollees who may not be eligible based on the
retrospective review.


 
•  Allow CHPlus enrollees to reapply if it appears that they may still be
eligible for coverage. Coverage for a CHPlus enrollee may be continued for two
months while the new application is completed and processed. During this time
any CHPlus applicant found to be eligible in a higher family contribution
category will be permitted to remain enrolled provided they remit the
appropriate family contribution. A new code will be added to the KIDS system to
permit the CONTRACTOR to track these children.


 
•    Forward all new Medicaid and FHPlus applications to the LDSS with an
explanation of the results of the verification.


 
If during the course of the verification process, the CONTRACTOR identifies
cases of fraud committed by applicants and/or enrollees, those cases, with
supporting evidence, shall be submitted to the STATE.


 
14.4     Field Monitoring


 
The CONTRACTOR shall conduct field monitoring of their marketers/facilitators,
including announced and unannounced observed interviews between
marketers/facilitators and applicants. If the CONTRACTOR does not have field
marketers, it shall develop a process for observing the actions of their
marketers when assisting applicants (e.g., over the telephone). This process
must be reviewed and approved by the STATE.


 
The CONTRACTOR shall conduct secret shopping of their marketers/facilitators to
ensure that marketers/facilitators are following the rules and do not coach or
condone applicants to falsify information. The CONTRACTOR may use its employees
as secret shoppers or may contract with another entity for such services. If all
application assistance by the CONTRACTOR is provided over the telephone, the
CONTRACTOR may meet the secret shopping requirement by recording telephone
conversations to ensure the accuracy of the information provided.


 
The CONTRACTOR must immediately remove from facilitated enrollment activities
any marketing representative or facilitator found to be coaching or condoning
applicants to falsify information. The CONTRACTOR must review all applications
of any employee found to be engaged in fraud for the prior three months, make
the appropriate adjustments to claims for applicants found to be ineligible, and
report such findings to the STATE and the LDSS, if applicable.


 
93

 
 

--------------------------------------------------------------------------------

 

The CONTRACTOR shall submit its secret shopping plan to the STATE for approval
prior to implementation.


 
14.5 Training


 
All facilitated enrollment staff hired by the CONTRACTOR after the date of this
amendment must attend the STATE sponsored training. If STATE training is not
available at that specific time, new employees may be trained by the CONTRACTOR
using the training materials developed by the STATE. New employees may begin
facilitated enrollment activities only after they are trained by the CONTRACTOR
or the STATE. Those who begin facilitated enrollment activities following
training by the CONTRACTOR shall attend the next scheduled STATE training. The
CONTRACTOR shall continue to provide semi-annual refresher training.
Additionally, the CONTRACTOR'S facilitated enrollment staff must attend any
mandatory LDSS "Integrity Training" programs. The CONTRACTOR'S training must
include:


 
• Classroom training
• Field training
• Refresher training
• Field monitoring
• Probationary period for new marketers/enrollers
• Facilitator exam


 
The CONTRACTOR shall require all marketers/facilitators to sign an attestation
that they attended training and that they fully understand the rules before
being permitted to provide application assistance. This applies to new employees
as well as marketers/facilitators who have been taking applications prior to the
effective date of this amendment. This attestation shall include rules about
program integrity (e.g., the facilitator knows all income must be reported
including any off the books income). The CONTRACTOR shall retain a copy of this
form in the employee's employment records. The CONTRACTOR'S attestation form
shall be approved by the STATE.


 
94

 
 

--------------------------------------------------------------------------------

 

Section 14




Attachment A




QUALITY ASSURANCE CHECKLIST

 
 

--------------------------------------------------------------------------------

 

Quality Assurance Checklist
 
 
This checklist must be completed and signed by Quality Assurance Staff or the
Facilitator Supervisor.

 
□ All required sections of the application are complete
□ All required documents are included with the application
□ Signature match review completed
□ Information pertinent to eligibility is not altered without applicant initials
or facilitator initials and notice to the applicant, as necessary


 
Internal consistency checks completed:


 
□ Household Composition/Reported Income review and verification
□ Housing expenses review and verification
□ Child support income review and verification
□ Undocumented immigrant review


 
Signature of Reviewer:  ____________________________


 
Print Name:  __________________________________


 
FE Organization: _____________________________


 
Date: ______________________________________


 
96

 
 

--------------------------------------------------------------------------------

 

SECTION 15
MARKETING


 
15.1 Marketing Plan


 
The CONTRACTOR shall submit a marketing plan to the STATE for approval on an
annual basis. The marketing plan is due sixty (60) days prior to the beginning
of the calendar year. Any subsequent change to the marketing plan must be
submitted to the STATE at least thirty (30) days prior to implementation and
must be approved by the STATE prior to implementation.


 
a. Medicaid Managed Care Organizations


 
A CONTRACTOR that participates in Medicaid managed care is not required to
submit a separate CHPlus marketing plan. Instead, the CONTRACTOR must submit to
the STATE an addendum to its most recently approved Medicaid managed care/Family
Health Plus marketing plan that includes specific strategies and activities used
to reach eligible children.


 
b. Non-Medicaid Managed Care Organizations


 
A CONTRACTOR that does not participate in the Medicaid managed care program must
include the following information in its marketing plan: a stated marketing goal
and strategies, marketing activities, and staff training, development and
responsibilities. If marketing materials are to be used, the marketing plan must
include the following: distribution methods, primary marketing locations, and a
listing of the kinds of community service events the CONTRACTOR anticipates
sponsoring and/or participating in, during which it will provide information
and/or distribute marketing materials.


 
The CONTRACTOR- must also include how it will meet the informational needs,
related to marketing, for the physical and cultural diversity of its potential
membership. This may include, but not be limited to, a description of the
CONTRACTOR'S other-than English language provisions, interpreter services,
alternate communication mechanisms including sign language, Braille, audio tapes
and/or the use of Telecommunications Devise for the Deaf (TDD)/TTY services.


 
The marketing plan must include measures for monitoring and enforcing compliance
with the guidelines by its marketing representatives and its providers
including: the prohibition of door-to-door solicitation and cold-call
telephoning, a description of how the CONTRACTOR develops mailing lists and
ensures that health and other information is kept confidential, the selection
and distribution of pre-enrollment gifts and incentives to consumers, and a
description of the training, compensation and supervision of its marketing
representatives.


 
15.2 CHPlus Logo


 
The CONTRACTOR shall use the STATE designated logo of the CHPlus program in
marketing and outreach activities including any printed materials. The logo must
also be included on CHPlus applications. In no instance shall the acronym "CHP"
be used to identify the CHPlus program. The full name of "Child Health Plus" or
"CHPlus" must be used in all promotional activities, and an acknowledgment
stating that the program is administered through the New York State Department
of Health shall be used in all published promotional activities and materials.


 
15.3 Prior Approval of Marketing Materials, Procedures and Subcontracts


 
The CONTRACTOR shall submit all subcontracts, procedures and materials related
to marketing to the STATE for prior approval (with the exception of subcontracts
for the purpose of printing marketing materials). Marketing materials include
any information that references the CHPlus program, is intended for general
distribution, and is produced in a variety of print, broadcast, and


 
97

 
 

--------------------------------------------------------------------------------

 

direct marketing mediums. These generally include: radio, television,
billboards, newspapers, leaflets, informational brochures, videos, telephone
book yellow page ads, letters, and posters. Additional materials requiring
marketing approval include a listing of items to be provided as nominal gifts or
incentives. The CONTRACTOR shall not enter into any subcontracts or use any
marketing subcontractors, procedures or materials that the STATE has not
approved (with the exception of subcontracts for the purposes of printing
marketing materials).


 
15.4 Marketing Material Requirements


 
a. Marketing materials must be written in prose that is understood at a
fourth-to sixth-grade reading level and must be printed in at least ten-(10)
point type.


 
b. The CONTRACTOR must make available written marketing and other
informational materials (e.g., member handbooks) in languages other than English
whenever at least five percent (5%) of the potential enrollees of the CONTRACTOR
in any county of the service area speak a particular language and do not speak
English as a first language. Marketing materials to be translated include those
key materials, such as informational brochures, that are produced for routine
distribution, and which are included within the CONTRACTOR'S marketing plan.


 
c. Alternate forms of communications must be provided for persons with visual,
hearing, speech, physical, or developmental disabilities. These alternate forms
include Braille or audiotapes for the visually impaired, TTY access for those
with certified speech or hearing disabilities, and use of American Sign Language
and/or integrative technologies.


 
d. The CONTRACTOR'S name, mailing address (and location, if different), and toll
free phone number must be prominently displayed on the marketing materials.


 
e. Marketing materials must not contain false, misleading, or ambiguous
information-such as "You have been pre-approved for the XYZ Health Plan" or "You
get free, unlimited visits".


 
f. The material must accurately reflect general information which would be
applicable to a CHPlus enrollee.


 
g. The CONTRACTOR may not use logos or wording used by government agencies if
such use could imply or cause confusion about a connection between a
governmental agency and the CONTRACTOR.


 
h. Marketing materials may not make reference to incentives that may be
available to enrollees after they join a plan, such as "If you join the XYZ
Plan, you will receive a gift card to XYZ Store after your child completes
his/her childhood immunizations."


 
15.5 Distribution of Marketing Materials


 
The CONTRACTOR may distribute marketing materials in local community centers and
gathering places, markets, pharmacies, provider sites, hospitals, schools,
health fairs and other areas where potential applicants or enrollees are likely
to gather.


 
15.6 Marketing Restrictions


 
a. The CONTRACTOR is prohibited from door-to-door solicitation of potential
enrollees or distribution of material, and may not engage in "cold calling"
inquiries or solicitation.

 
 

--------------------------------------------------------------------------------

 

b. The CONTRACTOR is prohibited from direct marketing or distribution of
material in hospital emergency rooms including emergency room waiting areas.
Marketing may not take place in patient rooms or treatment areas (except for
waiting areas) or other prohibited sites unless requested by the individual. The
CONTRACTOR may not market in individual homes without permission of the
individual.


 
c. The CONTRACTOR may not require its participating providers to
distribute CONTRACTOR-prepared communications to their patients.


 
d. The CONTRACTOR is prohibited from misrepresenting the CHPlus program or
policy requirements of the STATE.


 
e. The CONTRACTOR is prohibited from purchasing or otherwise acquiring or using
mailing lists of CHPlus enrollees of other health plans from third party
vendors, including providers.


 
f. The CONTRACTOR is prohibited from using raffle tickets and event attendance
or sign-in sheets to develop mailing lists of potential enrollees.


 
g. The CONTRACTOR shall not discriminate against a potential enrollee based on
his/her current health status or anticipated need for future health care. The
CONTRACTOR may not discriminate on the basis of disability or perceived
disability of an enrollee or their family member. Health assessments may not be
performed by the CONTRACTOR prior to enrollment. The CONTRACTOR shall inquire
about existing primary care relationships of the applicant and explain whether
and how such relationships may be maintained. Upon request, each potential
enrollee shall be provided with a listing of all participating
providers including specialists and facilities in the CONTRACTOR'S network. The
CONTRACTOR may respond to a potential enrollee's question about whether a
particular specialist is in the network. However, the CONTRACTOR is prohibited
from inquiring about the types of specialists utilized by the potential
enrollee.


 
For NYC Plans Only


 
15.7 Use of Vans in New York City


 
The number of vans (RVs, small vans and trailers) that may be used for marketing
and facilitated enrollment activities shall be limited to five (5) (one per
borough). The CONTRACTOR may re­deploy vans from one borough to another, subject
to approval by the New York City Department of Health and Mental Hygiene (NYS
DOHMH), except that no more than one van may be utilized in Manhattan on any
given day. In addition, van activity shall be limited to where community
enrollment offices have been opened. Vans may be used for non-marketing
purposes.


 
15.8 Incentives to Potential Enrollees


 
The CONTRACTOR may not offer incentives of any kind to potential enrollees of
CHPlus to join a health plan. The CONTRACTOR may not offer incentives of any
kind to potential CHPlus enrollees to recertify their coverage. Incentives are
defined as any type of inducement, either monetary or in-kind which might
reasonably be expected to result in the person receiving it to join a plan. The
CONTRACTOR may offer nominal gifts of not more than five dollars ($5.00) in
value as part of a health fair or other promotional activity to stimulate
interest in the CHPlus program. These nominal gifts must be given to everyone
who requests them regardless of whether or not they intend to enroll in the
plan. The CONTRACTOR must submit a listing of intended items to be distributed
at marketing activities as nominal gifts. The submission of actual samples or
photographs of intended nominal gifts will not be routinely required, but must
be made available upon request by the STATE. Listings of item donors or
co-sponsors must be submitted along with the description of items.


 
99

 
 

--------------------------------------------------------------------------------

 

15.9 Rewards for Completion of Health Goals


 
The CONTRACTOR may offer its enrollees rewards for completing a health goal,
such as participating in a smoking cessation program or timely completion of
immunizations or other health related programs. Such rewards may not exceed
$50.00 in fair-market value per enrollee over a twelve (12) month period, and
must be related to a health goal. The CONTRACTOR may not make reference to these
rewards in their pre-enrollment marketing materials or discussions.


 
15.10 Behavior of Marketing Representatives


 
The CONTRACTOR is responsible for ensuring that their marketing representatives
engage in professional and courteous behavior in their interactions with staff
from other health plans and CHPlus enrollees and their families.   Examples of
inappropriate behavior include interfering with other health plan presentations
or talking negatively about another health plan.


 
15.11 Compensation for Marketing Representatives and Enrollment Facilitators


 
The CONTRACTOR shall limit salary adjustments for marketing
representatives/facilitators to annual adjustments except where the adjustment
occurs during the first year of employment after a traditional
trainee/probationary period or in the event of a company wide adjustment. Any
annual salary adjustment that is linked to performance must comply with the same
restrictions as are applicable to bonuses and the ten percent cap described
below would apply to the combination of performance based bonuses or salary
increases.


 
The CONTRACTOR is prohibited from reducing base salaries based on failure to
meet enrollment/productivity targets.


 
All bonuses are subject to a ten percent maximum (based on regular salary
exclusive of overtime). Bonuses shall be distributed no more than quarterly and,
where enrollment/productivity is a factor in the bonus determination, shall be
structured in such a way that productivity carries a weight of no more than
thirty percent of the total bonus and that application quality/accuracy carries
a weight equal to or greater than the productivity component.


 
The CONTRACTOR is prohibited from offering sign-on bonuses.


 
The CONTRACTOR is required to have human resources policies and procedures for
earning and payment of overtime and must be able to provide documentation (such
as time sheets) to support overtime compensation.


 
The CONTRACTOR is prohibited from offering non-monetary compensation such as
gifts and trips.


 
15.12 Marketing to Enrollees of other Health Plans


 
The CONTRACTOR is prohibited from marketing to enrollees of other health plans.
As soon as the CONTRACTOR becomes aware during a marketing encounter that the
individual is enrolled in another health plan, it must terminate the marketing
encounter.


 
15.13 Other Marketing Campaigns


 
The CONTRACTOR shall continue enrollment and marketing programs as needed in
cooperation with other STATE contractors and any STATE mass media marketing
campaign, as directed by the STATE.


 
100

 
 

--------------------------------------------------------------------------------

 

SECTION 16
REPORTING/DATA COLLECTION


 
16.1 Report Submissions


 
The CONTRACTOR shall maintain program reports, as described in this section,
including financial, administrative, and utilization data set forth in a manner
which allows the STATE to identify expenditures, revenue and utilization
associated with health care services provided to CHPlus
enrollees.


 
Records containing the information described in this section, including
patient-specific records, shall be available at reasonable times to the STATE
upon request, and shall be subject to audit. Patient and provider records shall
be held by the CONTRACTOR in compliance with relevant STATE and federal statutes
and regulations including the Personal Privacy Protection Act (Public Officer's
Law Article 6-A).


 
16.2 Reporting Requirements


 
The CONTRACTOR is responsible for submitting reports to the STATE as defined
below. Additional reporting requirements may be imposed based on need or State
or federal legislative requirements. The following reports are currently
required:


 
Six Month Operations Report must include an enrollment summary by income and age
group, disenrollment information, statement of revenue and expenses, and
utilization/visit data. This report is due September 15 of each year in a format
supplied by the STATE.


 
Annual Operations Report must include the same data requirements as the Six
Month Operations Report. This report is due by April 30th of each year in a
format supplied by the STATE.


 
Annual Certified Financial Statements


 
Not-for-profit health plan: Certified financial statements shall be prepared in
accordance with the requirements of the Federal Office of Management and Budget
(OMB) circular number A-133 and submitted to the Department no later than nine
months after the close of the CONTRACTOR'S fiscal year.


 
For-profit health plan: Certified financial statements shall be prepared in
accordance with accounting principles generally accepted in the United States of
America and must include a supplementary report of CHPlus revenue and expenses.
In lieu of these statements, a for-profit health plan may opt to submit
certified financial statements in accordance with the not-for-profit
requirements outlined above. The statements must be submitted no later than nine
months after the close of the CONTRACTOR'S fiscal year.


 
Monthly Vouchers must include the billing file and adjustments, if necessary.
These vouchers are due by the tenth business day of each month. The process for
submitting vouchers is set forth in section 18 of this Appendix.


 
Annual Marketing Plan - For Medicaid managed care plans, the CONTRACTOR shall
submit an addendum to the most currently approved Medicaid managed care/Family
Health Plus marketing plan which includes specific marketing activities and
strategies aimed at reaching children eligible for CHPlus. For health plans that
do not participate in Medicaid managed care, a separate marketing plan shall be
submitted for CHPlus. The content of the marketing plan shall be consistent with
that required by the Office of Managed Care (OMC) for Medicaid managed care
plans and as set forth in section 15 of this Appendix. This plan is due each
year by November 1st and shall be submitted simultaneously to the OMC (if the
health plan participates in Medicaid managed care) and the CHPlus program.


 
101

 
 

--------------------------------------------------------------------------------

 

Monitoring Results - The CONTRACTOR shall submit quarterly reports on the
results of their facilitated enrollment monitoring activities. The report is due
30 days following the end of the quarter. The reports shall include the
following data broken down by applications for: adults only, children only and
adults and children:


 
• The total number of applications reviewed each month, the number of
applications requiring follow-up and the number of applications changed after
review;


 
• The number verification phone calls made for applications with 1) non-applying
children or adults. that impact eligibility, 2) a self-declaration of income or
3) a declaration of income/letter of support, the total number of applications
that are verified and the total number of applications where information was
changed based on the verification call; and


 
• The total number of telephone calls monitored, announced and unannounced
observed interviews and secret shops.


 
Plan of Correction - The Plan of Correction shall identify how the CONTRACTOR
plans to correct non-compliance noted in first stage and draft second stage
audit reports submitted in accordance with section 17 of this Appendix. Each
plan must be comprehensive and possible to achieve. The plan shall:


 
• Outline the strategies that have been or will be taken to ensure that all
deficiencies identified in each audit report will be addressed;


 
• Provide a description of the actions intended to prevent a recurrence of the
errors;


 
• Describe changes to the internal controls and procedures that prevent
inappropriate enrollment;


 
• Provide a disposition of each area of non-compliance noted in the first stage
and draft second
stage audit reports, including a listing of each area of non-compliance and the
date the change was made on KIDS to correct the non-compliance; and


 
• Provide an effective date of each action included in the plan of correction.


 
Each Plan of Correction is due 30 days after the first stage audit report and/or
draft second stage audit report is received by the CONTRACTOR, whichever is
applicable.


 
Quality Assurance Report - A report of performance data, consistent with the New
York State Department of Health Quality Assurance Reporting Requirements (QARR)
data specifications, shall be prepared, on an annual basis for the CHPlus
population. Some of the general QARR data categories that are to be reported
include membership, utilization, quality, access, member satisfaction and
general plan management. The CONTRACTOR shall contract with a National Committee
on Quality Assurance (NCQS) certified auditor to conduct a full audit of the
QARR data. The audited data shall be submitted to the STATE on a date
established by the New York State Department of Health Office of Managed Care.
The New York State Department of Health Office of Managed Care will notify the
CONTRACTOR regarding the exact due date for this report.


 
Health Provider Network - On a quarterly basis, the CONTRACTOR shall submit
managed care provider network information to the New York State Department of
Health Office of Managed Care, to assure the adequacy and appropriateness of the
CONTRACTOR'S provider network.


 
Ineligible New Applicants - The CONTRACTOR shall report:


 
The number of children whose applications are processed for CHPlus eligibility
who are ultimately determined to be not eligible for CHPlus. This includes those
who are ineligible due to age, income, other insurance coverage or access to a
state health benefits plan, failure to pay the family premium contribution,
failure to complete the application, appearing Medicaid eligible and residency.


 
The CONTRACTOR shall collect this data on a monthly basis and report this
information by the tenth (10th) business day of the month after the end of the
month.


 
102

 
 

--------------------------------------------------------------------------------

 

Encounter Data - The CONTRACTOR shall submit, at least annually, patient care
outcomes and patient specific medical information, including encounter data
maintained by the CONTRACTOR for purposes of quality assurance and oversight, in
accordance with guidance issued by the STATE.


 
Additional Reports for Health Plans that Participate in the Facilitated
Enrollment Program:


 
New Applications - On a monthly basis, by the 10th business day of the month
following the end of the month when applications were taken, the CONTRACTOR
shall report the total number of new applications sent to a LDSS for an
eligibility determination. The CONTRACTOR shall report the number of new
applications forwarded to a LDSS for adults only, children only and adults and
children and the total number of new applicants for Family Health Plus, Adult
Medicaid and children's Medicaid.


 
Number of Facilitators - On a monthly basis by the 10th business day of the
month, the CONTRACTOR shall submit to the STATE the total number of facilitators
employed by the CONTRACTOR.


 
Facilitated Enrollment Sites - The CONTRACTOR shall submit on a monthly basis a
report of all changes in enrollment sites including changes in the days and
hours of operation of ongoing sites and on new sites or those no longer
available. The CONTRACTOR shall notify the STATE of all changes by the 20th day
of the month preceding the change.


 
16.3      Timely Reports/Penalties


 
a. The CONTRACTOR shall provide the STATE with reports or other specific work
products pursuant to this AGREEMENT in a timely manner subject to a schedule
agreed upon by the parties herein or required by the STATE. AH required reports
or other work products developed under this AGREEMENT shall be completed as
provided by the agreed upon or required work schedule in order for the
CONTRACTOR to be eligible for payment. If the CONTRACTOR fails to submit any
required report and information on or before the due date specified, the
CONTRACTOR'S total subsidy payment for providing covered health care services to
CHPlus enrollees, including the add-on for providing facilitated enrollment,
shall be reduced by two percent each month for a period beginning on the first
day of the calendar month following the original due date of the required report
and information and continuing until the last day of the calendar month in which
the required report and information are submitted. The CONTRACTOR shall not be
subject to the two percent reduction under the following conditions:


 
• for any new report of which the CONTRACTOR did not have at least 60 days
notice of its requirement. Such notice must include data and submission
specifications, including the report's due date, and must be sent by certified
mail to the CONTRACTOR'S chief financial officer; or,


 
• for any report upon a finding by the Commissioner that such report was not
submitted on a timely basis for good cause, which may include but not be limited
to, additional time required to modify computer data systems.


 
b. If the annual certified financial statements required by section 16.2 are not
submitted by the due date, the STATE considers this to be substantial
noncompliance with this AGREEMENT and will impose other penalties on the
CONTRACTOR, including withholding payments on any or all New York State
Department of Health contracts or recovering payments made under any or all such
contracts until the annual certified financial statements are submitted,
or terminating this AGREEMENT.


 
103

 
 

--------------------------------------------------------------------------------

 

16.4 Crowd-Out Data


 
Information on prior health insurance coverage and crowd-out is captured on the
application for Medicaid and CHPlus which shall be collected by the CONTRACTOR
and transmitted to the STATE through the KIDS system on a monthly basis.


 
16.5 Additional Data Requirements


 
The CONTRACTOR shall meet data/reporting requirements of any independent program
evaluator under contract with the STATE, as applicable.


 
16.6 Review of Reports


 
The STATE agrees to review all reports in a timely fashion and specifically to
notify the CONTRACTOR in writing through the CHPlus contract manager, within
sixty (60) business days of receipt of the report, if the STATE finds cause for
rejection. The rejection notice shall specify those exact portions of the report
that are deemed unsatisfactory and the manner in which they deviate from the
CONTRACTOR'S responsibilities as set forth in this AGREEMENT.


 
16.7 Rejection of Reports The STATE'S failure to notify the CONTRACTOR within
sixty (60) business days of receipt of the report shall constitute the STATE'S
acceptance of said report.


 
16.8 Acceptance of Reports


 
A report that is resubmitted due to an initial rejection by the STATE shall be
processed as an initial submittal as outlined in this section.


 
16.9 Accuracy of Enrollment Data, Claims and Payment Information


 
By signing this AGREEMENT, the CONTRACTOR certifies that it will provide to the
STATE; enrollment information and other information required by the STATE;
access to enrollee health claims and payment data by the STATE, Centers for
Medicare and Medicaid Services (CMS) or the Office of the Inspector General
(OIG) in conformance with appropriate privacy protections in State and federal
law.


 
16.10 Accuracy of Payment Data


 
By signing this AGREEMENT, the CONTRACTOR attests to the accuracy, completeness
and truthfulness of claims and payment data submitted to the STATE by the
CONTRACTOR, to the best of its knowledge, information and belief, under penalty
of perjury, and guarantees that it will not avoid costs for services by
referring enrollees to other publicly supported health care resources. This
guarantee shall not be interpreted to impair the CONTRACTOR'S ability to
contract with and refer enrollees to publicly supported providers or covered
health care services for which such providers are reimbursed by the CONTRACTOR.


 
104

 
 

--------------------------------------------------------------------------------

 

SECTION 17
AUDIT and REVIEW


 
Pursuant to Public Health Law Section 2511 (12-a), the STATE shall conduct
audits of the CONTRACTOR not less than annually.


 
17.1     First Stage Audit


 
The STATE shall review selected enrollment files of the CONTRACTOR to assess
policies, practices and controls established by the CONTRACTOR to ensure the
propriety of enrollment, eligibility and billing pertinent to the CHPlus program
and compliance with applicable State and federal law and regulations,
contractual provisions, ADMs and Title XXI State Plan requirements.


 
Audit Field Work and Reporting Preliminary Audit Findings


 
The STATE shall provide advance notice of the audit and conduct the audit at the
CONTRACTOR'S location during normal business hours. After audit field work has
been completed, the auditor in charge (AIC) shall hold a closing conference with
the CONTRACTOR'S appropriate level of management concerned with the audit to
present preliminary audit findings. These audit findings shall be grouped by the
AIC into different schedules based on type and nature of the audit finding. Any
finding in Schedule I of the First Stage Audit Report is a fatal error. A fatal
error is either an eligibility error or a plan processing error, and includes
but is not limited to the following:


 
• an enrollee is ineligible for subsidized coverage;
• an application is incomplete;
• a family premium contribution is not received;
• documentation supporting eligibility is missing or incorrect;
• a child was not enrolled or referred in accordance with required timeframes;
• the plan failed to comply with program enrollment and other required
processes, including ADMs, letters, and Federal and STATE laws and regulations;
• the insurance card was not mailed within 14 days of the effective date of
enrollment;
• a child remained temporarily enrolled for more than two months without
evidence of the Medicaid application being sent to the LDSS; and
 • An enrollee lives outside the CONTRACTOR'S approved coverage area.


 
Schedule II errors of the First Stage Audit Report do not directly affect
enrollee eligibility. Schedule II identifies discrepancies between data
submitted to the STATE and the enrollment files maintained by the CONTRACTOR.
Schedule II errors include but are not limited to:


 
• The enrollee is eligible for subsidized coverage, however, the data entered on
KIDS is not consistent with the information on the application or documentation;
and


 
• The enrollee is eligible for subsidized coverage but the family contribution
was incorrectly determined;


 
The CONTRACTOR has 15 calendar days from the date of the closing conference to
submit additional comments and documentation to the AIC in order to resolve any
factual differences raised during the conference.


 
First Stage Audit Report


 
The STATE shall mail the First Stage Audit Report to the CONTRACTOR within 30
days from when the CONTRACTOR submits any additional documentation to the AIC in
order to resolve any factual differences raised during the conference. This
report shall include a list of the audit findings by schedule, over/under
payments resulting from the errors, a request for a plan of correction from the
CONTRACTOR if required, and notification of the need for a Second Stage Audit. A
second stage


 
105

 
 

--------------------------------------------------------------------------------

 

audit shall be conducted if 10 percent or more of the records reviewed include a
fatal error as reported in Schedule I of the First Stage Audit Report. This
report shall also specify the process for repayment of overpayments resulting
from the errors and plan of correction requirements. If required, the CONTRACTOR
shall submit a written response and a plan of correction within 30 calendar days
of receipt of the First Stage Audit Report.


 
First Stage Audit Recoupment


 
Any premiums paid by the STATE for ineligible children or inappropriate billing
by the CONTRACTOR which are identified in the First Stage Audit Report shall be
recouped from the CONTRACTOR by taking back premium payments paid by the STATE
under this AGREEMENT.


 
17.2    Second Stage Audit


 
The STATE shall conduct a Second Stage Audit of the CONTRACTOR if 10 percent or
more of the records reviewed include a fatal error as reported in Schedule I of
the First Stage Audit Report. This audit shall be conducted after the plan of
correction is submitted. The audit period shall be no earlier than three (3)
months following the submission of the plan of correction. The Second Stage
Audit shall be done on a statistically valid sample of records and in accordance
with Generally Accepted Government Auditing Standards. The Second Stage Audit
process shall continue until fatal errors identified in the Second Stage Audit
are less than 10 percent of the total records reviewed.


 
Audit Field Work


 
The State shall provide advance notice of an audit which shall be conducted at
the CONTRACTOR'S location during normal business hours. After audit field work
has been completed, the AIC shall hold a closing conference with the
CONTRACTOR'S appropriate level of management concerned with the audit to present
the preliminary audit findings. These audit findings shall be grouped by the AIC
into different schedules based on type and nature of the audit finding. The
CONTRACTOR shall have 15 calendar days from the date of the closing conference
to submit additional comments and documentation to the AIC in order to resolve
any factual differences that were raised during the conference.


 
Draft Second Stage Audit Report


 
The STATE shall mail the Draft Second Stage Audit Report, along with a
Stipulation of Settlement, if required, to the CONTRACTOR. This report shall
include a list of the audit findings by schedule, over/under payments resulting
from the errors, a statistical extrapolation of the results to the total
enrollment in the audit period and, if fatal errors are found in 5 percent or
more of the records reviewed, the process for repayment and plan of correction
requirements.


 
If required, the CONTRACTOR shall submit a written response and a plan of
correction within 30 calendar days of receipt of the Draft Second Stage Audit
Report. Additionally, the CONTRACTOR shall return the signed Stipulation of
Settlement to the STATE within 30 days, if applicable.


 
Exit Conference


 
At the CONTRACTOR'S request, the STATE shall conduct an exit conference during
which the STATE staff will present and review the Draft Second Stage Audit
Report, and explain the audit sample, findings and extrapolation, to the
appropriate level of management concerned with the audit. The CONTRACTOR must
submit written comments prior to the exit conference, if one is requested.


 
106

 
 

--------------------------------------------------------------------------------

 

Final Second Stage Audit Report


 
The STATE will issue a Final Second Stage Audit Report after the exit
conference, if one is requested. This report shall incorporate the CONTRACTOR'S
written comments provided as a result of an exit conference and make any
necessary corrections to the Draft Second Stage Audit Report. The CONTRACTOR
shall return the signed Stipulation of Settlement to the STATE within 30 days
from the Final Second Stage Audit Report, if applicable.


 
Second Stage Audit Recoupment


 
The aggregate dollar amount attributable to errors found in the Second Stage
Audit sample cases shall be extrapolated to the total enrollment of the
CONTRACTOR in the audit period. Any premiums paid by the STATE for ineligible
children or inappropriate billing by the CONTRACTOR shall be recouped from the
CONTRACTOR by withholding future premium payments by the STATE. The total
extrapolated amount shall be based on the errors found in the second stage audit
sample cases, or an amount which may be set forth in a signed Stipulation of
Settlement.


 
The Second Stage Audit process shall continue until fatal errors identified in
the second Stage Audit are less than 10 percent of the records reviewed and
there are less than 5 percent of records reviewed with eligibility errors, at
which time the first stage audit cycle will resume on no more than an annual
basis.. Recoupments shall be made after each Second Stage Audit based on
extrapolation as described above unless the fatal error rate is less than 5
percent of the records reviewed during the audit period, in which case, the
STATE will only recoup based on those records reviewed.


 
17.3 Special Reviews


 
The STATE reserves the right to conduct special reviews of selected enrollment
files, financial records, billing records and operating procedures pertinent to
the CHPlus program, as necessary. These reviews are independent of the First and
Second Stage Audit requirements and are not part of the error rate even when
such reviews are conducted in conjunction with other audits. However, any
billings identified as improper during such reviews will be recovered by the
STATE.


 
17.4 Facilitated Enrollment Integrity Reviews


 
The STATE shall conduct a review of the CONTRACTOR'S implementation of its
Facilitated Enrollment Integrity Plan. In addition, the STATE will review a
sample of applications to ensure that required quality assurances measures are
being taken by the CONTRACTOR. The STATE will also review a sample of the
applications completed by selected facilitators employed by or working on behalf
of the CONTRACTOR.


 
The STATE shall provide advance notice of the audit and conduct the audit at the
CONTRACTOR'S location during normal business hours. After audit field work has
been completed, the auditor in charge (AIC) shall hold a closing conference with
the CONTRACTOR'S appropriate level of management concerned with the audit to
present preliminary audit findings.


 
The CONTRACTOR shall have 15 calendar days from the date of the closing
conference to submit additional comments and documentation to the AIC in order
to resolve any factual differences raised during the conference.


 
The STATE shall mail the Integrity Review Report to the CONTRACTOR within 30
days from when the CONTRACTOR submits any additional documentation to the AIC in
order to resolve any factual differences raised during the conference.


 
107

 
 

--------------------------------------------------------------------------------

 

17.5 Quality of Care Reviews


 
The STATE reserves the right to monitor and conduct separate quality of care
reviews of services provided to CHPlus enrollees.


 
The CONTRACTOR will be required to address any deficiencies identified as a
result of such reviews in cooperation with the STATE and quality assurance
contractors, if applicable, to ensure compliance by the CONTRACTOR in providing
all covered health care services to CHPlus enrollees consistent with the benefit
package described in section 2 of this Appendix.


 
The CONTRACTOR is responsible for complying with all quality of care assurances
as stipulated in State and federal statutes and regulations.


 
17.6 Fraud and Abuse


 
The CONTRACTOR must have procedures designed to safeguard against fraud and
abuse. Such procedures must comply with Public Health Law section 4414 and
section 98-1.21 of Title 10 of the Official Compilation of Codes, Rules and
Regulations of the State of New York; prohibit unsolicited personal contact with
potential enrollees by the CONTRACTOR'S employees to influence enrollment with
the CONTRACTOR and include mechanisms for the CONTRACTOR to report to the STATE
information on violations of law by subcontractors, applicants and other
individuals.


 
The STATE reserves the right to investigate and resolve suspected and apparent
instances of fraud or abuse in the CHPlus program and report or refer such cases
to the appropriate law enforcement officials. If the STATE identifies fraud and
abuse, the STATE reserves the right to review the most recent audit results to
determine if the audit results were affected by such fraud and abuse. If,
without the fraud and abuse, the error rate would have exceeded 10%, the State
reserves the right to conduct a Second stage audit.


 
The CONTRACTOR must cooperate with any investigations conducted by the U.S.
Department of Health and Human Services, Office of the Inspector General, U.S.
Attorney's Office, Department of Justice, Federal Bureau of Investigations, the
State Attorney General's Office, or the Office of the Medicaid Inspector
General. The CONTRACTOR shall make available any necessary data or program
information, as requested by the STATE or federal law enforcement officials, to
enable the STATE or federal law enforcement officials to investigate and resolve
suspected and apparent instances of fraud and abuse in a timely manner.


 
17.7 Data Access


 
The CONTRACTOR certifies that it will provide to the STATE enrollment
information and any other information required by the STATE and provide access
to enrollee health claims data and payment data by the STATE, Centers for
Medicare and Medicaid Services (CMS), Office of the State Comptroller, or the
Office of the Inspector General (OIG) in accordance with all relevant State and
federal laws regarding patient privacy and confidentiality.


 
The CONTRACTOR shall guarantee the STATE and its authorized representatives
ready access to all of the CONTRACTOR'S project sites and all enrollment,
financial, clinical or other records and reports relating to the program and
shall include a provision in provider agreements guaranteeing the STATE ready
access to all provider sites and all enrollment, financial, clinical or other
records and reports relating to the program. The STATE shall have full access at
reasonable times during normal business hours to all patient medical records
consistent with all legal requirements regarding patient privacy and
confidentiality, including obtaining consent pursuant to section 98-1.13(1) of
Title 10 of the Official Compilation of Codes, Rules and Regulations of the
State of New York, and consistent with other STATE regulatory authority to gain
access to such information.


 
108

 
 

--------------------------------------------------------------------------------

 

The CONTRACTOR shall make available to the STATE upon request any technical
data, information or materials developed for and related to the activities
required under this AGREEMENT. This includes, but is not limited to, enrollment
forms, copies of studies, reports, surveys, proposals, plans, maps, charts,
schedules and exhibits as may be required and appropriate to the monitoring and
evaluation of activities and services required under this AGREEMENT.


 
The CONTRACTOR shall maintain all program data, information and reports,
including financial, administrative, utilization and patient care data in such a
manner as to allow the identification of expenditures, revenue and utilization
associated with health care provided to program participants. Records containing
such information, including patient-specific records, shall be available at
reasonable times to the STATE upon request, and shall be subject to audit.
Patient and provider records shall be held by the STATE in compliance with all
relevant STATE and federal statutes and regulations including the Personal
Privacy Protection Act (Public Officer's Law Article 6-A).


 
17.8      Data Accuracy and Financial Responsibility


 
The CONTRACTOR attests to the accuracy, completeness and truthfulness of claims
and payment data submitted to the STATE by the CONTRACTOR, to the best of its
knowledge, information and belief, under penalty of perjury, and guarantees that
it will not avoid costs for services by referring enrollees to publicly
supported health care resources. This guarantee shall not be interpreted to
impair the CONTRACTOR'S ability to contract with and refer enrollees to publicly
supported providers for covered health care services for which such providers
are reimbursed by the CONTRACTOR.


 
The CONTRACTOR shall accept responsibility for compensating the STATE for any
improper billings paid on behalf of an enrollee who the CONTRACTOR
inappropriately determined eligible for and enrolled in the CHPlus program as
revealed during a site visit, desk audit, or other method performed by the STATE
or other governing entity. The CONTRACTOR will hold the enrollee harmless for
any charges incurred for inappropriately enrolled individuals unless such
enrollment was based on fraudulent information submitted by the applicant.


 
109

 
 

--------------------------------------------------------------------------------

 

SECTION 18
 
 
PAYMENTS and BILLING


 
18.1 Monthly Premium Payment


 
The total monthly premium shall be the amount approved by the State Insurance
Department in consultation with the STATE in effect at the time of enrollment.


 
The STATE shall pay the CONTRACTOR the total monthly premium for children in
families with gross household income less than 160 percent of the non-farm
federal poverty level (FPL) and children who are American Indians or Alaskan
Natives (AI/AN)whose gross household income is less than 250 percent of the FPL.


 
The STATE shall pay the CONTRACTOR the total monthly premium less $9 for each of
the first three children in families with gross household income between 160
percent and 222 percent of the FPL. The STATE shall pay the total monthly
premium for each additional child.


 
The STATE shall pay the CONTRACTOR the total monthly premium less $15 for each
of the first three children in families with gross household income between 223
percent and 250 percent of the FPL. The STATE shall pay the total monthly
premium for each additional child.


 
18.2 Premium Modifications


 
The total monthly premium may be modified periodically under the CFTPlus program
subject to approval of a request from the CONTRACTOR to the STATE and the State
Insurance Department. Applications for adjustments must be submitted at least 90
days prior to the requested effective date of the change and will be subject to
approval by the STATE and the State Insurance Department. Payment shall be
adjusted to cover any premium modifications approved by the STATE and the State
Insurance Department. The STATE maintains the right to eliminate an insurer from
the CHPlus program if agreement on the premium cannot be reached.


 
18.3 Payments by the STATE


 
The STATE share of the premium payment shall be the only payment made by the
STATE and includes payments for the following types of activities: administering
and marketing the CHPlus program; enrolling children; issuing member handbooks
and subscriber contracts; providing and coordinating the provision of health
care services to enrollees; performing utilization review and quality of care
activities in conformance with this AGREEMENT; performing billing and claims
procedures and collecting and submitting data as set forth in this AGREEMENT;
and for reimbursing any subcontractor. The STATE shall make payments to the
CONTRACTOR within 30 days of receipt of the signed voucher or will be subject to
interest payments to the CONTRACTOR in accordance with prompt payment
legislation (Article XI-A, State Finance Law).


 
18.4 Annual Funding


 
The CONTRACTOR shall receive an annual funding amount to provide and administer
a CHPlus program for uninsured children in the counties identified in section 3
of this Appendix or as modified by the STATE. The STATE'S total subsidy to the
CONTRACTOR shall be limited to the annual funding amount. Payment of this amount
is based on the CONTRACTOR meeting the responsibilities provided in this
AGREEMENT. The annual funding amount may be modified in accordance with section
18.7.


 
110

 
 

--------------------------------------------------------------------------------

 

18.5 Program Enrollment and Annual Funding


 
The CONTRACTOR shall be entitled to enroll as many members as may be
accommodated by the amount of annual funds received from the STATE as provided
in section 18.4.  The CONTRACTOR shall monitor enrollment levels such that the
amount of STATE funding authorized for a given year is not exceeded. The STATE
shall not be obligated to pay more than the annual funds set forth in section
18.4 in the event that the CONTRACTOR enrolls more members than can be
accommodated by such annual funds.


 
18.6 Notification of Maximum Enrollment


 
The CONTRACTOR shall notify the STATE in writing in a timely manner when current
enrollment and pending applications indicate that the CONTRACTOR shall reach
ninety percent (90%) of its annual allocation of funding within or by the end of
the annual funding allocation period. After receipt of notice from the
CONTRACTOR, the STATE shall provide direction to the CONTRACTOR on whether to
begin a wait list at ninety percent (90%) or continue to accept applications. If
the CONTRACTOR is directed to begin a wait list, the CONTRACTOR and the STATE
shall mutually agree in writing upon a plan of action for implementation of a
wait list. However, at a minimum, the CONTRACTOR shall include the following
factors in this plan of action:


 
• Intended start date of the wait list;
• Effective enrollment date when enrollment will be limited;
• Affected plan/catchment areas;
• Description of information given to the public regarding the establishment of
a wait list;
• Plan for enrollment of transferring and/or new enrollees; and
• Plan for referring applicants to other CHPlus plans in shared service areas.


 
In addition, if a wait list is initiated, the CONTRACTOR shall provide, in
writing, a protocol (plan), acceptable to the STATE, for enrolling all
applicants from its wait list before opening enrollment to new applicants. The
STATE shall approve such protocol in writing in a timely manner.


 
18.7 Modification of Annual Funding


 
The annual funding under this AGREEMENT may be modified (increased or decreased)
by the STATE based upon a written request by the CONTRACTOR or on need as
determined by the STATE. The STATE shall provide the CONTRACTOR with a written
notice of the effective date of modification of the annual funding.


 
18.8 Monthly Updates of KIDS System


 
By no later than 6:00 p.m. (EST) on the seventh (7th) business day of the month
for which payment is being claimed, the CONTRACTOR shall update the KIDS
database to reflect accurate information on the actual number of children
enrolled in the program during the month for which payment is claimed by the
CONTRACTOR to the STATE. Transactions shall reflect all new enrollment,
recertifications, disenrollments and enrollee information changes. The KIDS
database shall include information on each enrolled child as required by the
Meta Data Repository.


 
18.9 Accurate Information


 
The CONTRACTOR shall download, via the HPN, information on the disposition of
each transaction submitted to the KIDS system. The CONTRACTOR shall review each
transaction disposition to ensure that the KIDS system contains accurate
enrollee information.


 
111

 
 

--------------------------------------------------------------------------------

 

The CONTRACTOR shall utilize all KIDS reports to ensure accurate payment and
enrollment information is submitted to the STATE.


 
18.10 Voucher Submission


 
The CONTRACTOR shall submit a monthly voucher by no later than the tenth (10th)
business day of each month for which payment is being claimed. The CONTRACTOR
shall download a standard voucher through the HPN which reflects the information
contained in the KIDS system. Such standard voucher shall be used by the
CONTRACTOR to receive payment for all children eligible for a subsidy payment
and shall be submitted to the STATE. Vouchers must be signed by an authorized
representative of the CONTRACTOR and accompanied by a brief cover letter that
identifies a name and phone number of a person authorized to speak on behalf of
the CONTRACTOR if questions arise. The CONTRACTOR shall submit vouchers to the
STATE'S designated payment office.


 
18.11 Adjustments


 
The CONTRACTOR must submit to and be accepted by the KIDS system any necessary
adjustments for any period for which a prior claim was paid to the CONTRACTOR by
the STATE, no later than a date within the second calendar year from the
original claim and according to the following schedule: for the original claim
months of January through March, the adjustment must be reflected on the
December voucher, for the original claim months of April through June, the
adjustment must be reflected on the March voucher, for the original claim months
of July through September, the adjustment must be reflected on the June voucher,
and for the original claim months of October through December, the adjustment
must be reflected on the September voucher.


 
18.12 Payment by the Office of the State Comptroller


 
The Office of the State Comptroller shall reimburse the CONTRACTOR for an amount
up to, and not to exceed, the annual funding amount indicated in section 18.4 or
as modified in accordance with section 18.7. Payment shall be based upon the
CONTRACTOR'S submission and the STATE'S acceptance of those deliverables
identified in section 16 of this Appendix and the CONTRACTOR meeting its
responsibilities set forth in this AGREEMENT. Notwithstanding any other
provision of this AGREEMENT, in no event shall the amount paid to the CONTRACTOR
exceed the total annual funding amount stated in section 18.4 or as modified in
accordance with section 18.7.


 
112

 
 

--------------------------------------------------------------------------------

 

SECTION 19
 
QUALITY ASSURANCE


 
19.1 Internal Quality Assurance Program


 
a) CONTRACTOR must operate a quality assurance program which is approved by the
STATE and which includes methods and procedures to control the utilization of
services consistent with Article 49 of the PHL and 42 CFR Part 456. Enrollee's
records must include information needed to perform utilization review as
specified in 42 CFR §§ 456.111 and 456.211. The CONTRACTOR'S approved quality
assurance program must be kept on file by the CONTRACTOR. The CONTRACTOR shall
not modify the quality assurance program without the prior written approval of
the STATE.


 
b) Where performance is less than the statewide average or another standard as
defined by the STATE and developed in consultation with MCOs and appropriate
clinical experts, the CONTRACTOR will be required to develop and implement a
plan for improving performance that is approved by the STATE and that specifies
the expected level of improvement and timeframes for actions expected to result
in such improvement. In the event that such approved plan proves to be
impracticable or does not result in the expected level of improvement, the
CONTRACTOR shall, in consultation with STATE, develop alternative plans to
achieve improvement, to be implemented upon STATE approval. If requested by the
STATE, the CONTRACTOR agrees to meet with the STATE to review improvement plans
and quality performance.


 
19.2 Standards of Care


 
a) The CONTRACTOR must adopt practice guidelines consistent with current
standards of care, complying with recommendations of professional specialty
groups or the guidelines of programs such as the American Academy of Pediatrics,
the American Academy of Family Physicians, the US Task Force on Preventive Care,
the New York State Child/Teen Health Program (C/THP) standards for provision of
care to individuals under age twenty-one (21), the American Medical
Association's Guidelines for Adolescent and Preventive Services, the US
Department of Health and Human Services Center for Substance Abuse Treatment,
the American College of Obstetricians and Gynecologists, the American Diabetes
Association, and the AIDS Institute clinical standards for adult, adolescent,
and pediatric care.


 
b) The CONTRACTOR must ensure that its decisions for utilization management,
enrollee education, coverage of services, and other areas to which the practice
guidelines apply are consistent with the guidelines.


 
c) The CONTRACTOR must have mechanisms in place to disseminate any changes in
practice guidelines to its Participating Providers at least annually, or more
frequently, as appropriate.


 
d) The CONTRACTOR shall develop and implement protocols for identifying
Participating Providers who do not adhere to practice guidelines and for making
reasonable efforts to improve the performance of these providers.


 
e) Annually, the CONTRACTOR shall select a minimum of two practice guidelines
and monitor the performance of appropriate Participating Providers (or a sample
of providers) against such guidelines.


 
113

 
 

--------------------------------------------------------------------------------

 

19.3 CHPlus Quality of Care Review


 
The STATE reserves the right to monitor and conduct a separate quality of care
review audit of services provided to enrollees participating in the CHPlus
program.


 
19.4 Deficiencies in Quality of Care


 
The CONTRACTOR will be required to address deficiencies relating to results of
Quality Assurance and utilization reviews in cooperation with the STATE and
quality assurance contractors, if applicable, to ensure compliance in the
appropriate provision of benefits to enrollees under the CHPlus program.






114

 
 

--------------------------------------------------------------------------------

 

SECTION 20
 
MEMBER SERVICES


 
20.1 General Functions


 
a) The CONTRACTOR shall operate a member services department during regular
business hours, which must be accessible to enrollees via a toll-free telephone
line. Personnel must also be available via a toll-free telephone line (which can
be the member services toll-free line or separate toll-free lines) not less than
during regular business hours to address complaints and utilization review
inquiries. In addition, the CONTRACTOR must have a telephone system capable of
accepting, recording or providing instruction in response to incoming calls
regarding complaints and utilization review during other than normal business
hours and measures in place to ensure a response to those calls the next
business day after the call was received.


 
b) At a minimum, the member services department must be staffed at a ratio of at
least one (1) full time equivalent member service representative for every four
thousand (4,000) or fewer enrollees.


 
c) Member services staff must be responsible for the following:


 
i) Explaining the CONTRACTOR'S rules for obtaining services and assisting
enrollees in making appointments.


 
ii)  Assisting enrollees to select or change Primary Care Providers.


 
iii)  Fielding and responding to enrollee questions and complaints, and advising
enrollees of the prerogative to complain to the STATE at any time.


 
iv)  Clarifying information in the subscriber contract or member handbook for
enrollees.


 
v) Advising enrollees of the CONTRACTOR'S complaint and appeals program, the
utilization review process, and enrollee's rights to an external review.


 
20.2 Translation and Oral Interpretation


 
a) The CONTRACTOR must make available written marketing and other informational
materials (e.g., member handbooks) in a language other than English whenever at
least five percent (5%) of the prospective enrollees of the CONTRACTOR in any
county of the service area speak that particular language and do not speak
English as a first language.


 
b) In addition, verbal interpretation services must be made available to
enrollees and potential enrollees who speak a language other than English as a
primary language. Interpreter services must be offered in person where
practical, but otherwise may be offered by telephone.


 
c) The STATE will determine the need for other than English translations based
on county-specific census data or other available measures.


 
115

 
 

--------------------------------------------------------------------------------

 

20.3      Communicating with the Visually, Hearing and Cognitively Impaired
The CONTRACTOR also must have in place appropriate alternative mechanisms for
communicating effectively with persons with visual, hearing, speech, physical or
developmental disabilities. These alternative mechanisms include Braille or
audio tapes for the visually impaired, TTY access for those with certified
speech or hearing disabilities, and use of American Sign Language and/or
integrative technologies.






116

 
 

--------------------------------------------------------------------------------

 

SECTION 21
 
PROVIDER NETWORKS


 
21.1      Network Requirements


 
a) CONTRACTOR will establish and maintain a network of Participating Providers.


 
i) In establishing the network, the CONTRACTOR must consider the following:
anticipated enrollment, expected utilization of services by the population to be
enrolled, the number and types of providers necessary to furnish the services in
the Benefit Package, the number of providers who are not accepting new patients,
and the geographic location of the providers and enrollees.


 
ii) The CONTRACTOR'S network must contain all of the provider types necessary to
furnish the prepaid Benefit Package, including but not limited to: hospitals,
physicians (primary care and specialists), mental health and substance abuse
providers, allied health professionals, ancillary providers, DME providers, home
health providers and pharmacies.


 
iii) To be considered accessible, the network must contain a sufficient number
and array of providers to meet the diverse needs of the enrollee population.
This includes being geographically accessible (meeting time/distance standards)
and being accessible for the disabled.


 
b) The CONTRACTOR shall not include in its network any provider:


 
i) who has been sanctioned or prohibited from participation in federal health
care programs under either section 1128 or section 1128A of the SSA; or


 
ii) who has had his/her license suspended by the New York State Education
Department or the New York State Department of Health, Office of Professional
Medical Conduct.


 
c) The CONTRACTOR must require that Participating Providers offer hours of
operation that are no less than the hours of operation offered to commercial
members.


 
d) The CONTRACTOR shall submit its network for the STATE to assess for adequacy
through the HPN prior to execution of this AGREEMENT and quarterly thereafter
throughout the term of this AGREEMENT, and upon request by the STATE when it
determines there has been a significant change that could affect adequate
capacity.


 
e) CONTRACTOR must limit participation to providers who agree that payment
received from the CONTRACTOR for services included in the benefit package is
payment in full for services provided to enrollees, except for the collection of
applicable co-payments from enrollee's, if any, as provided by law.


 
21.2      Absence of Appropriate Network Provider


 
In the event that the CONTRACTOR determines that it does not have a
participating provider with appropriate training and experience to meet the
particular health care needs of an enrollee, the CONTRACTOR shall make a
referral to an appropriate non-participating provider, pursuant to a treatment
plan approved by the CONTRACTOR in consultation with the primary care provider,
the non-participating provider and the enrollee or the enrollee's designee. The
CONTRACTOR shall pay for the cost of the services in the treatment plan


 
117

 
 

--------------------------------------------------------------------------------

 

provided by the non-participating provider for as long as the CONTRACTOR is
unable to provide the service through a participating provider.


 
21.3 Suspension of Enrollee Assignments To Providers


 
The CONTRACTOR shall ensure that there is sufficient capacity, consistent with
the STATE'S standards, to serve enrollees under this AGREEMENT. In the event any
of the CONTRACTOR'S participating providers are no longer able to accept
assignment of new enrollees due to capacity limitations, as determined by the
STATE, the CONTRACTOR will suspend assignment of any additional enrollees to
such participating provider until such provider is capable of further accepting
enrollees. When a participating provider has more than one (1) site, the
suspension will be made by site.


 
21.4 Credentialing


 
a) Credentialing/Recredentialing Process


 
The CONTRACTOR shall have in place a formal process, consistent with the STATE'S
Recommended Guidelines for Credentialing Criteria, for credentialing
participating providers on a periodic basis (not less than once every three (3)
years) and for monitoring participating providers performance.


 
b) Licensure


 
The CONTRACTOR shall ensure, in accordance with Article 44 of the PHL, that
persons and entities providing care and services for the CONTRACTOR in the
capacity of physician, dentist, physician assistant, registered nurse, other
medical professional or paraprofessional, or other such person or entity satisfy
all applicable licensing, certification, or qualification requirements under New
York law and that the functions and responsibilities of such persons and
entities in providing benefit package services under this AGREEMENT do not
exceed those permissible under New York law.


 
c) Minimum Standards


 
i)    The CONTRACTOR agrees that all network physicians will meet at least one
(1) of the following standards, except as specified in section 21.15 (c) and
Attachment A of this section: i)   Be board-certified or board-eligible in their
area of specialty; ii)   Have completed an accredited residency program; or
iii) Have admitting privileges at one (1) or more hospitals participating in the
CONTRACTOR'S network.


 
21.5 STATE Exclusion or Termination of Providers


 
If the STATE excludes or terminates a provider from its Medicaid program, the
CONTRACTOR shall, upon learning of such exclusion or termination, immediately
terminate the provider agreement with the participating provider with respect to
the CONTRACTOR'S CHPlus product, and agrees to no longer utilize the services of
the subject provider, as applicable. The CONTRACTOR shall access information
pertaining to excluded Medicaid providers through the STATE HPN. Such
information available to the CONTRACTOR on the HPN shall be deemed to constitute
constructive notice. The HPN should not be the sole basis for identifying
current exclusions or termination of previously approved providers. Should the
CONTRACTOR become aware, through the HPN or any other source, of a State
exclusion or termination, the CONTRACTOR shall validate this information with
the Office of Medicaid Management, Bureau of Enforcement Activities and comply
with the provisions of this section.


 
118

 
 

--------------------------------------------------------------------------------

 

21.6 Application Procedure


 
a) The CONTRACTOR shall establish a written application procedure to be used by
a health care professional interested in serving as a participating provider
with the CONTRACTOR. The criteria for selecting providers, including the minimum
qualification requirements that a health care professional must meet to be
considered by the CONTRACTOR, must be defined in writing and developed in
consultation with appropriately qualified health care professionals. Upon
request, the application procedures and minimum qualification requirements must
be made available to health care professionals.


 
b) The selection process may not discriminate against particular providers that
serve high-risk populations or specialize in conditions that require costly
treatment.


 
c) The CONTRACTOR may not discriminate with regard to the participation,
reimbursement, or indemnification of any provider who is acting within the scope
of his or her license or certification under applicable State law, solely on the
basis of that license or certification. This does not preclude the CONTRACTOR
from including providers only to the extent necessary to meet its needs; or from
establishing different payment rates for different counties or different
specialists; or from establishing measures designed to maintain the quality of
services and control costs consistent with its responsibilities.


 
d) If the CONTRACTOR does not approve an individual or group of providers as
participating providers, it must give the affected providers written notice of
the reason for its decision.


 
21.7 Evaluation Information


 
The CONTRACTOR shall develop and implement policies and procedures to ensure
that participating providers are regularly advised of information maintained by
the CONTRACTOR to evaluate their performance or practice. The CONTRACTOR shall
consult with health care professionals in developing methodologies to collect
and analyze participating providers profiling data. The CONTRACTOR shall provide
any such information and profiling data and analysis to its participating
providers. Such information, data or analysis shall be provided on a periodic
basis appropriate to the nature and amount of data and the volume and scope of
services provided. Any profiling data used to evaluate the performance or
practice of a participating provider shall be measured against stated criteria
and an appropriate group of health care professionals using similar treatment
modalities serving a comparable patient population. Upon presentation of such
information or data, each participating provider shall be given the opportunity
to discuss the unique nature of his or her patient population which may have a
bearing on the participating provider's profile and to work cooperatively with
the CONTRACTOR to improve performance.


 
21.8 Choice/Assignment of Primary Care Providers (PCPs)


 
a) The CONTRACTOR shall offer each enrollee the choice of no fewer than three
(3) PCPs within distance/travel time standards as set forth in section 22.5 of
this Appendix.


 
b) CONTRACTOR must assign a PCP to enrollees who fail to select a PCP. The
assignment of a PCP by the CONTRACTOR may occur after written notification of
the enrollee by the CONTRACTOR but in no event later than thirty (30) days after
the effective date of enrollment, and only after the CONTRACTOR has made
reasonable efforts to contact the enrollee and inform him/her of his/her right
to choose a PCP.


 
c) PCP assignments should be made taking into consideration the following:


 
i)  Enrollee's geographic location;
ii)  any special health care needs, if known by the CONTRACTOR; and
iii) any special language needs, if known by the CONTRACTOR.


 
119

 
 

--------------------------------------------------------------------------------

 

d)   In circumstances where the CONTRACTOR operates or contracts with a
multi-provider clinic to deliver primary care services, the enrollee must choose
or be assigned a specific provider or provider team within the clinic to serve
as his/her PCP. This "lead" provider will be held accountable for performing the
PCP duties.


 
21.9     Enrollee PCP Changes


 
a) The CONTRACTOR must allow enrollees the freedom to change PCPs, without
cause, within thirty (30) days of the enrollee's first appointment with the PCP.
After the first thirty (30) days, the CONTRACTOR may elect to limit the enrollee
to changing PCPs every six (6) months without cause.


 
b) The CONTRACTOR must process a request to change PCPs and advise the enrollee
of the effective date of the change within forty-five (45) days of receipt of
the request. The change must be effective no later than the first (1st) day of
the second (2nd) month following the month in which the request is made.


 
c) The CONTRACTOR will provide enrollees with an opportunity to select a new PCP
in the event that the enrollee's current PCP leaves the network or otherwise
becomes unavailable. Such changes shall not be considered in the calculation of
changes for cause allowed within a six (6) month period.


 
d) In the event that an assignment of a new PCP is necessary due to the
unavailability of the enrollee's former PCP, such assignment shall be made in
accordance with the requirements of section 21.8.


 
e) In addition to those conditions and circumstances under which the CONTRACTOR
may assign an enrollee a PCP when the enrollee fails to make an affirmative
choice of a PCP, the CONTRACTOR may initiate a PCP change for an enrollee under
the following circumstances:
 
i)    The enrollee requires specialized care for an acute or chronic condition
and the enrollee and CONTRACTOR agree that reassignment to a different PCP is in
the enrollee's interest.
ii)  The enrollee's place of residence has changed such that he/she has moved
beyond the PCP travel time/distance standard.
iii) The enrollee's PCP ceases to participate in the CONTRACTOR'S network.
iv) The enrollee's behavior toward the PCP is disruptive and the PCP. has made
all reasonable efforts to accommodate the enrollee.
v)   The enrollee has taken legal action against the PCP or the PCP has taken
legal action against the enrollee.


 
f) Whenever initiating a change, the CONTRACTOR must offer affected enrollees
the opportunity to select a new PCP in the manner described in section 21.8.








120

 
 

--------------------------------------------------------------------------------

 

21.10 Provider Status Changes
 
a) PCP Changes

 
i)   The CONTRACTOR agrees to notify its enrollees of any of the following PCP
changes:


 
A) Enrollees will be notified within fifteen (15) days from the date on which
the CONTRACTOR becomes aware that such enrollee's PCP has changed his or her
office address or telephone number.


 
B) If a PCP ceases participation in the CONTRACTOR'S network, the CONTRACTOR
shall provide written notice within fifteen (15) days from the date that the
CONTRACTOR becomes aware of such change in status to each enrollee who has
chosen the provider as his or her PCP. In such cases, the notice shall describe
the procedures for choosing an alternative PCP, a list of other health plans
that participate in the enrollee's service area and the CHPlus hotline number
(1-800-698-4543) so the enrollee can determine if the PCP participates in
another health plan, and in the event that the enrollee is in an ongoing course
of treatment, the procedures for continuing care consistent with subdivision 6
(e) of PHL § 4403.


 
C) Where an enrollee's PCP ceases participation with the CONTRACTOR, the
CONTRACTOR must ensure that the enrollee selects or is assigned to a new PCP
within thirty (30) days of the date of the notice to the enrollee.


 
b) Other Provider Changes


 
In the event that an enrollee is in an ongoing course of treatment with another
participating provider who becomes unavailable to continue to provide services
to such enrollee, the CONTRACTOR shall provide written notice to the enrollee
within fifteen (15) days from the date on which the CONTRACTOR becomes aware of
the participating provider's unavailability to the enrollee. In such cases, the
notice shall describe the procedures for continuing care consistent with PHL §
4403 (6)(e) and for choosing an alternative participating provider.


 
21.11 PCP Responsibilities


 
In conformance with the benefit package, the PCP shall provide health counseling
and advice; conduct baseline and periodic health examinations; diagnose and
treat conditions not requiring the services of a specialist; arrange inpatient
care, consultations with specialists, and laboratory and radiological services
when medically necessary; coordinate the findings of consultants and
laboratories; and interpret such findings to the enrollee and the enrollee's
family, subject to the confidentiality provisions of this AGREEMENT, and
maintain a current medical record for the enrollee. The PCP shall also be
responsible for determining the urgency of a consultation with a specialist and
shall arrange for all consultation appointments within appropriate time frames.


 
21.12 Member to Provider Ratios


 
a)   The CONTRACTOR agrees to adhere to the member-to-PCP ratios shown below.
These ratios are CONTRACTOR-specific, and assume the PCP is a full time
equivalent (FTE) (defined as a provider practicing forty (40) hours per week for
the CONTRACTOR):


 
121

 
 

--------------------------------------------------------------------------------

 

l)   No more than 1,500 enrollees for each PCP, or 2,400 for a PCP practicing in
combination with a registered physician assistant or a certified nurse
practitioner.


 
ii)  No more than 1,000 enrollees for each certified nurse practitioner.


 
b)  The CONTRACTOR agrees that these ratios will be prorated for participating
providers who represent less than a FTE to the CONTRACTOR.


 
21.13 Minimum PCP Office Hours
 
a) General Requirements
 
A PCP must practice a minimum of sixteen (16) hours a week at each primary care
site.
 
b) Waiver of Minimum Hours


The minimum office hours requirement may be waived under certain circumstances.
A request for a waiver must be submitted by the CONTRACTOR to the Medical
Director of the Office of Managed Care for review and approval; and the
physician must be available at least eight hours/week; the physician must be
practicing in a Health Provider Shortage Area (HPSA) or other similarly
determined shortage area; the physician must be able to fulfill the other
responsibilities of a PCP (as described in this section); and the waiver request
must demonstrate there are systems in place to guarantee continuity of care and
to meet all access and availability standards (24-hour/7 days per week coverage,
appointment availability, etc.).


 
12.14 Primary Care Practitioners


 
a) General Limitations


 
The CONTRACTOR agrees to limit its PCPs to the following primary care
specialties: Family Practice, General Practice, General Pediatrics, and General
Internal Medicine except as specified in paragraphs (b), (c), and (d) of this
Section.


 
b) Specialists and Sub-specialists as PCPs


 
The CONTRACTOR is permitted to use specialist and sub-specialist physicians as
PCPs when such an action is considered by the CONTRACTOR to be medically
appropriate and cost-effective. As an alternative, the CONTRACTOR may restrict
its PCP network to primary care specialties only, and rely on standing referrals
to specialists and sub-specialists for enrollees who require regular visits to
such physicians.


 
c) OB/GYN Providers as PCPs


 
The CONTRACTOR, at its option, is permitted to use OB/GYN providers as PCPs,
subject to STATE qualifications.


 
d) Certified Nurse Practitioners as PCPs


 
The CONTRACTOR is permitted to use certified nurse practitioners as PCPs,
subject to their scope of practice limitations under New York State law.


 
122

 
 

--------------------------------------------------------------------------------

 

21.15 PCP Teams


 
a) General Requirements


 
The CONTRACTOR may designate teams of physicians/certified nurse practitioners
to serve as PCPs for enrollees. Such teams may include no more than four (4)
physicians/certified nurse practitioners and, when an enrollee chooses or is
assigned to a team, one of the practitioners must be designated as "lead
provider" for that enrollee. In the case of teams comprised of medical residents
under the supervision of an attending physician, the attending physician must be
designated as the lead physician.


 
b) Registered Physician Assistants as Physician Extenders


 
The CONTRACTOR is permitted to use registered physician assistants as
physician-extenders, subject to their scope of practice limitations under New
York State Law.


 
c) Medical Residents and Fellows


 
The CONTRACTOR shall comply with the STATE Guidelines for use of Medical
Residents and fellows as found in Attachment A of this section.


 
21.16 Hospitals


 
a) Tertiary Services


 
The CONTRACTOR will establish hospital networks capable of furnishing the full
range of tertiary services to enrollees. CONTRACTORS shall ensure that all
enrollees have access to at least one (1) general acute care hospital within
thirty (30) minutes/thirty (30) miles travel time (by car or public
transportation) from the enrollee's residence unless none are located within
such a distance. If none are located within thirty (30) minutes travel time/
thirty (30) miles travel distance, the CONTRACTOR must include the next closest
site in its network.


 
b) Emergency Services


 
The CONTRACTOR shall ensure and demonstrate that it maintains relationships with
hospital emergency facilities, including comprehensive psychiatric emergency
programs (where available) within and around its service area to provide
emergency services.


 
21.17 Dental Networks


 
The CONTRACTOR'S dental network shall include geographically accessible general
dentists sufficient to offer each enrollee a choice of two (2) primary care
dentists in their service area and to achieve a ratio of at least one (1)
primary care dentist for each 2,000 enrollees. Networks must also include at
least one (1) pediatric dentist and one (1) oral surgeon. Orthognathic surgery,
temporal mandibular disorders (TMD) and oral/maxillofacial prosthodontics must
be provided through any qualified dentist, either in-network or by referral.
Periodontists and endodontists must also be available by referral. The network
must include dentists with expertise in serving special needs populations (e.g.,
HTV+ and developmentally disabled patients).


 
21.18 Mental Health and Chemical Dependence Services Providers


 
a)   The CONTRACTOR will include a full array of mental health and chemical
dependence services providers in its network, in sufficient numbers to assure
accessibility to benefit package services for enrollees, using either
individual, appropriately licensed practitioners or New York State Office of
Mental Health (OMH) and Office of Alcohol and Substance Abuse Services (OASAS)
licensed programs and clinics, or both.


 
123

 
 

--------------------------------------------------------------------------------

 

b)   The STATE defines mental health and chemical dependence services providers
to include the following: individual practitioners, psychiatrists,
psychologists, psychiatric nurse practitioners, psychiatric clinical nurse
specialists, licensed certified social workers, OMH and OASAS programs and
clinics, and providers of mental health and/or chemical dependence services
certified or licensed pursuant to Article 31 or 32 of the Mental Hygiene Law, as
appropriate.


 
21.19 Laboratory Procedures


 
The CONTRACTOR agrees to restrict its laboratory provider network to entities
having either a CLIA certificate of registration or a CLIA certificate of
waiver.


 
21.20 Federally Qualified Health Centers (FQHCs)


 
a) The CONTRACTOR shall contract with at least one FQHC operating in each of its
counties. However, the CONTRACTOR has the option to make a written request to
the STATE for an exemption from the FQHC contracting requirement, if the
CONTRACTOR demonstrates, with supporting documentation, that it has adequate
capacity and will provide a comparable level of clinical and enabling services
(e.g., outreach, referral services, social support services, culturally
sensitive services such as training for medical and administrative staff,
medical and non-medical and case management services) to vulnerable populations
in lieu of contracting with an FQHC in each county. Written requests for
exemptions from this requirement are subject to approval by CMS.


 
b) When the CONTRACTOR participates in a county where a MCO that is sponsored,
owned and/or operated by one or more FQHCs exists, the CONTRACTOR is not
required to include any FQHCs within its network in that county.


 
21.21 Provider Services Function


 
a)   The CONTRACTOR will operate a provider services function during regular
business hours.  At a minimum, the CONTRACTOR'S provider services staff must be
responsible for the following:


 
i)   Assisting providers with prior authorization and referral protocols.
ii)  Assisting providers with claims payment procedures.
iii) Fielding and responding to provider questions and complaints.


 
21.22 Pharmacies


 
a)   The CONTRACTOR shall include pharmacies as participating providers in its
CHPlus product in sufficient numbers to meet the following distance/travel time
standards:


 
i)   Non-Metropolitan areas - thirty (30) miles/thirty (30) minutes from the
CHPlus enrollee's residence.


 
ii)  Metropolitan areas - thirty (30) minutes by public transportation from the
CHPlus enrollee's residence.


 
b) Transport time and distance in rural areas may be greater than thirty (30)
minutes or thirty (30) miles from the CHPlus enrollee's residence only if based
on the community standard for accessing care or if by CHPlus enrollee choice.
Where the transport time and/or distances are greater, the exceptions must be
justified and documented by the STATE on the basis of community standards.


 
c) The CONTRACTOR also must contract with twenty-four (24) hour pharmacies and
must ensure that all CHPlus enrollees have access to at least one such pharmacy
within thirty (30) minutes travel time (by car or public transportation) from
the CHPlus enrollee's residence, unless none are located within


 
124

 
 

--------------------------------------------------------------------------------

 

d) For certain conditions, such as PKU and cystic fibrosis, the CONTRACTOR is
encouraged to make pharmacy arrangements with specialty centers treating these
conditions, when such centers are able to demonstrate quality and cost
effectiveness.


 
e) The CONTRACTOR may make use of mail order prescription deliveries, where
clinically appropriate and desired by the CHPlus enrollee.


 
f) The CONTRACTOR may utilize formularies and may employ the services of a
pharmacy benefit manager or utilization review agent, provided that such manager
or agent covers a prescription drug benefit equivalent to the requirements for
prescription drug coverage described in section 2 of this Appendix and maintains
an internal and external review process for medical exceptions.


 
125

 
 

--------------------------------------------------------------------------------

 

Section 21
 
 
Attachment A


 
GUIDELINES FOR USE OF MEDICAL RESIDENTS


 
126

 
 

--------------------------------------------------------------------------------

 

New York State Department of Health
Guidelines for Use of Medical Residents


 
Medical Residents


 
(a) Medical Residents as Primary Care Providers (PCPs). MCOs may utilize medical
residents as participants (but not designated as 'PCPs') in the care of
enrollees as long as all of the following conditions are met:


 
1) Residents are a part of patient care' teams headed by fully licensed and MCO
credentialed attending physicians serving patients in one or more training sites
in an "up weighted" or "designated priority" residency program. Residents in a
training program which was disapproved as a designated priority program solely
due to the outcome measurement requirement for graduates may be eligible to
participate in such patient care teams.


 
2) Only the attending physicians and nurse practitioners on the training team,
not residents, may be credentialed to the MCO and may be empanelled with
enrollees. Enrollees must be assigned an attending physician or certified nurse
practitioner to act as their PCP, though residents on the team may perform all
or many of the visits to the enrollee as long as the majority of these visits
are under the direct supervision of the enrollee's designated PCP. Enrollees
have the right to request care by their PCP in addition or instead of being seen
by a resident.


 
3) Residents may work with attending physicians and certified nurse
practitioners to provide continuity of care to patients under the supervision of
the patient's PCP. Patients must be made aware of the resident/attending
relationship and be informed of their rights to be cared for directly by their
PCP.


 
4) Residents eligible to be involved in a continuity relationship with patients
must be available at least 20% of the total training time in the continuity of
care setting and no less than 10% of training time in any training year must be
in the continuity of care setting and no fewer than nine (9) months a year must
be spent in the continuity of care setting.


 
5) Residents meeting these criteria provide increased capacity for enrollment to
their team according to the following formula:


 
PGY-1 300perFTE
PGY-2 750perFTE
PGY-3 1125 per FTE
PGY-4 1500 per FTE


 
Only hours spent routinely scheduled for patient care in the continuity of care
training site may count as providing capacity and are based on 1.0 FTE = 40
hours.


 
6) In order for a resident to provide continuity of care to an enrollee, both
the resident and the attending PCP must have regular hours in the continuity
site and must be scheduled to be in the site together the majority of the time.


 
7) A preceptor/attending is required to be present a minimum of sixteen (16)
hours of combined precepting and direct patient care in the primary care setting
to be counted as a team supervising PCP and accept an increased number of
enrollees based upon the residents working on his/her team. Time spent in
patient care activities at other clinical sites or in other activities off-site
is not counted towards this requirement.


 
8) A sixteen (16) hour per week attending may have no more than four (4)
residents on their team. Attendings spending twenty-four (24) hours per week in
patient care/supervisory activity at the


 
127

 
 

--------------------------------------------------------------------------------

 

continuity site could have six (6) residents per team. Attendings spending
thirty-two (32) hours per week could have eight (8) residents on their team. Two
(2) or more attendings may join together to form a larger team as long as the
ratio of attending to residents does not exceed 1:4 and all attendings comply
with the sixteen (16) hour minimum.


 
9) Specialty consults must be performed of directly supervised by a MCO
credentialed specialist. The specialist may be assisted by a resident or fellow.


 
10) Responsibility for the care of the enrollee remains with the attending
physician. All attending/resident teams must provide adequate continuity of
care, twenty-four (24) hour a day, seven (7) day a week coverage, and
appointment and availability access.


 
11) Residents who do not qualify to act as continuity providers as part of an
attending/resident team may still participate in the episodic care of enrollees
as long as that care is under the supervision of an attending physician
credentialed to a MCO. Such residents would not add to the capacity of that
attending to empanel enrollees, however.


 
12) Certified nurse practitioners and registered physician's assistants may not
act as attending preceptors for resident physicians.


 
(b) Medical Residents as Specialty Care Providers


 
(1) Residents may participate in the specialty care of Medicaid managed care
patients in all settings supervised by fully licensed and MCO/Prepaid Health
Services Plan (PHSP) credentialed specialty attending physicians.


 
(2) Only the attending physicians, not residents or fellows, may be credentialed
by the MCO. Each attending must be credentialed by each MCO with which they will
participate. Residents may perform all or many of the clinical services for the
enrollee as long as these clinical services are under the supervision of an
appropriately credentialed specialty physician. Even when residents are
credentialed by their program in particular procedures, certifying their
competence to perform and teach those procedures, the overall care of each
enrollee remains the responsibility of the supervising MCO-credentialed
attending.


 
It is understood that many enrollees will identify a resident as their specialty
provider but the responsibility for all clinical decision-making remains with
the attending physician of record.


 
(3) Enrollees must be given the name of the responsible attending physician in
writing and be told how they may contact their attending physician or covering
physician, if needed. This allows enrollees to assist in the communication
between their primary care provider and specialty attending and enables them to
reach the specialty attending if an emergency arises in the course of their
care. Enrollees must be made aware of the resident/attending relationship and
must have a right to be cared for directly by the responsible attending
physician, if requested.


 
(4) Enrollees requiring ongoing specialty care must be cared for in a continuity
of care setting. This requires the ability to make follow-up appointments with a
particular resident/attending physician, or if that provider team is not
available, with a member of the provider's coverage group in order to insure
ongoing responsibility for the patient by his/her MCO credentialed specialist.
The responsible specialist and his/her specialty coverage group must be
identifiable to the patient as well as to the referring PCP.


 
(5) Attending specialists must be available for emergency consultation and care
during non-clinic hours. Emergency coverage may be provided by residents under
adequate supervision. The attending or a member of the attending's coverage
group must be available for telephone and/or in-person consultation when
necessary.


 
128

 
 

--------------------------------------------------------------------------------

 

(6) All training programs participating in Medicaid managed care must be
accredited by the appropriate academic accrediting agency.


 
(7) All sites in which residents train must produce legible (preferably
typewritten) consultation reports. Reports must be transmitted such that they
are received in a time frame consistent with the clinical condition of the
patient, the urgency of the problem and the need for follow-up by the PCP. At a
minimum, reports should be transmitted so that they are received no later than
two (2) weeks from the date of the specialty visit.


 
(8) Written reports are required at the time of initial consultation and again
with the receipt of all major significant diagnostic information or changes in
therapy. In addition, specialists must promptly report to the referring primary
care physician any significant findings or urgent changes in therapy which
result from the specialty consultation.


 
All training sites must deliver the same standard of care to all patients
irrespective of payer.  Training sites must integrate the care of Medicaid,
uninsured and private patients in the same settings.


 
129

 
 

--------------------------------------------------------------------------------

 

SECTION 22
ACCESS REQUIREMENTS


 
22.1 General Requirement


 
The CONTRACTOR will establish and implement mechanisms to ensure that
participating providers comply with timely access requirements, monitor
regularly to determine compliance and take corrective action if there is a
failure to comply.


 
22.2 Appointment Availability Standards


 
a)   The CONTRACTOR shall comply with the following minimum appointment
availability standards, as applicable1.


 
i)  For emergency care: immediately upon presentation at a service delivery
site.
ii) For urgent care: within twenty-four (24) hours of request.
iii) Non-urgent "sick" visit: within forty-eight (48) to seventy-two (72) hours
of request, as clinically indicated.
iv) Routine non-urgent, preventive appointments: within four (4) weeks of
request.
v)  Specialist referrals (not urgent): within four (4) to six (6) weeks of
request.
vi) Initial prenatal visit: within three (3) weeks during first trimester,
within two (2) weeks during the second trimester and within one (1) week during
the third trimester.
vii) Well child care: within four (4) weeks of request. viii)   Initial family
planning visits: within two (2) weeks of request.
ix) Pursuant to an emergency or hospital discharge, mental health or substance
abuse follow-up visits with a participating provider (as included in the benefit
package): within five (5) days of request, or as clinically indicated.
x)  Non-urgent mental health or substance abuse visits with a participating
provider (as included in the benefit package): within two (2) weeks of request.
xi) Initial PCP office visit for newborns: within two (2) weeks of hospital
discharge.


 
22.3 Twenty-Four (24) Hour Access


 
a) The CONTRACTOR must provide access to medical services and coverage to
enrollees, either directly or through their PCPs and OB/GYNs, on a twenty-four
(24) hour a day, seven (7) day a week basis. The CONTRACTOR must instruct
enrollees on what to do to obtain services after business hours and on weekends.


 
b) The CONTRACTOR may satisfy the requirement in paragraph (a) of this section
by requiring their PCPs and OB/GYNs to have primary responsibility for serving
as an after hours "on-call" telephone resource to members with medical problems.
Under no circumstances may the CONTRACTOR routinely refer calls to an emergency
room.


 
22.4 Appointment Waiting Times
Enrollees with appointments shall not routinely be made to wait longer than one
hour.


 
22.5 Travel Time Standards
a)   The CONTRACTOR will maintain a network that is geographically accessible to
the population to be served.


_________________________
1 These are general standards and are not intended to supersede sound clinical
judgment as to the necessity for care and services on a more expedient basis,
when judged clinically necessary and appropriate.


 
130

 
 

--------------------------------------------------------------------------------

 

b)  Primary Care


 
i)   Travel time/distance to primary care sites shall not exceed thirty (30)
minutes from the enrollee's residence in metropolitan areas or thirty (30)
minutes/thirty (30) miles from the enrollee's residence in non-metropolitan
areas.   Transport time and distance in rural areas to primary care sites may be
greater than thirty (30) minutes/thirty (30) miles from the enrollee's residence
if based on the community standard for accessing care or if by enrollee choice.


 
ii)  Enrollees may, at their discretion, select participating PCPs located
farther from their homes as long as they are able to arrange and pay for
transportation to the PCP themselves.


 
c)   Other Providers


 
Travel time/distance to specialty care, hospitals, mental health, lab and x-ray
providers shall not exceed thirty (30) minutes/thirty (30) miles from the
enrollee's residence. Transport time and distance in rural areas to specialty
care, hospitals, mental health, lab and x-ray providers may be greater than
thirty (30) minutes/thirty (30) miles from the enrollee's residence if based on
the community standard for accessing care or if by enrollee choice.


 
22.6     Service Continuation


 
a) New Enrollees


 
i)   If a new enrollee has an existing relationship with a health care provider
who is not a member of the CONTRACTOR'S provider network, the CONTRACTOR shall
permit the enrollee to continue an ongoing course of treatment by the
non-participating provider during a transitional period of up to sixty (60) days
from the effective date of enrollment, if, (1) the enrollee has a
life-threatening disease or condition or a degenerative and disabling disease or
condition, or (2) the enrollee has entered the second trimester of pregnancy at
the effective date of enrollment, in which case the transitional period shall
include the provision of post­partum care directly related to the delivery up
until sixty (60) days post partum. If the new enrollee elects to continue to
receive care from such non-participating provider, such care shall be authorized
by the CONTRACTOR for the transitional period only if the non-participating
provider agrees to:


 
A) accept reimbursement from the CONTRACTOR at rates established by the
CONTRACTOR as payment in full, which rates shall be no more than the level of
reimbursement applicable to similar providers within the CONTRACTOR'S network
for such services;


 
B) adhere to the CONTRACTOR'S quality assurance requirements and agrees to
provide to the CONTRACTOR necessary medical information related to such care;
and


 
C) otherwise adhere to the CONTRACTOR'S policies and procedures including, but
not limited to procedures regarding referrals and obtaining pre-authorization in
a treatment plan approved by the CONTRACTOR.


 
ii)  In no event shall this requirement be construed to require the CONTRACTOR
to provide coverage for benefits not otherwise covered.


 
b) Enrollees Whose Health Care Provider Leaves Network


 
i)   The CONTRACTOR shall permit an enrollee, whose health care provider has
left the CONTRACTOR'S network of providers, for reasons other than imminent harm
to patient care, a determination of fraud or a final disciplinary action by a
state licensing board that


 
131

 
 

--------------------------------------------------------------------------------

 

impairs the health professional's ability to practice, to continue an ongoing
course of treatment with the enrollee's current health care provider during a
transitional period consistent with PHL § 4403(6)(e).


 
ii)  The transitional period shall continue up to ninety (90) days from the date
the provider's contractual obligation to provide services to the CONTRACTOR'S
enrollees terminates; or, if the enrollee has entered the second trimester of
pregnancy, for a transitional period that includes the provision of post-partum
care directly related to the delivery through sixty (60) days post partum. If
the enrollee elects to continue to receive care from such non-participating
provider, such care shall be authorized by the CONTRACTOR for the transitional
period only if the non-participating provider agrees to:


 
A) Accept reimbursement from the CONTRACTOR  at rates established by the
CONTRACTOR as payment in full, which rates shall be no more than the level of .
reimbursement applicable to similar providers within the CONTRACTOR'S network
for such services;


 
B) adhere to the CONTRACTOR'S quality assurance requirements and agrees to
provide to the CONTRACTOR necessary medical information related to such care;
and


 
C) otherwise adhere to the CONTRACTOR'S policies and procedures including, but
not limited to procedures regarding referrals and obtaining pre-authorization in
a treatment plan approved by the CONTRACTOR.


 
iii) In no event shall this requirement be construed to require the CONTRACTOR
to provide coverage for benefits not otherwise covered.


 
22.7 Standing Referrals


 
The CONTRACTOR will implement policies and procedures to allow for standing
referrals to specialist physicians for enrollees who have ongoing needs for care
from such specialists consistent with PHL § 4403(6)(b).


 
22.8 Specialist as a Coordinator of Primary Care


 
The CONTRACTOR will implement policies and procedures to allow enrollees with a
life-threatening or degenerative and disabling disease or condition, which
requires prolonged specialized medical care, to receive a referral to a
specialist, who will then function as the coordinator of primary and specialty
care for that enrollee consistent with PHL § 4403 (6)(c).


 
22.9 Specialty Care Centers


 
The CONTRACTOR will implement policies and procedures to allow enrollees with a
life-threatening or a degenerative and disabling condition or disease which
requires prolonged specialized medical care to receive a referral to an
accredited or designated specialty care center with expertise in treating the
life-threatening or degenerative and disabling disease or condition consistent
with PHL § 4403(6)(d).


 
22.10 Cultural Competence


 
The CONTRACTOR will participate in the STATE'S efforts to promote the delivery
of services in a culturally competent manner to all enrollees, including those
with limited English proficiency and diverse cultural and ethnic backgrounds.


 
132

 
 

--------------------------------------------------------------------------------

 

SECTION 23
SUBCONTRACTS AND PROVIDER  AGREEMENTS


 
23.1 Written Subcontracts


 
a) The CONTRACTOR may not enter into any subcontracts related to the delivery of
services to enrollees except by a written agreement.


 
b) If the CONTRACTOR enters into subcontracts for the performance of work
pursuant to this AGREEMENT, the CONTRACTOR shall retain full responsibility for
performance of the subcontracted services. Nothing in the subcontract shall
impair the rights of the STATE under this AGREEMENT. No contractual relationship
shall be deemed to exist between the subcontractor and the STATE.


 
c) The delegation by the CONTRACTOR of its responsibilities under the terms of
this AGREEMENT to any subcontractors will be limited to those specified in the
subcontracts.


 
23.2 Permissible Subcontracts


 
CONTRACTOR may subcontract for provider services and management services
including, but not limited to, marketing, quality assurance and utilization
review activities and such other services as are acceptable to the STATE. The
CONTRACTOR must evaluate the prospective subcontractor's ability to perform the
activities to be delegated.


 
23.3 Provision of Services through Provider Agreements


 
All medical care and/or services covered under this AGREEMENT, with the
exception of seldom used subspecialty and emergency services and services for
which enrollees can self-refer, shall be provided through provider agreements
with participating providers.


 
23.4 Approvals


 
a) Provider Agreements shall require the approval of the STATE as set forth in
PHL §4402 andlONYCRRPart98.


 
b) If a subcontract is for management services under 10 NYCRR Part 98, it must
be approved by the STATE prior to its becoming effective.


 
c) The CONTRACTOR shall notify the STATE of any material amendments to any
provider agreement as set forth in 10 NYCRR Part 98.


 
23.5 Required Components


 
a) All subcontracts, including provider agreements, entered into by the
CONTRACTOR to provide program services under this AGREEMENT shall contain
provisions specifying:


 
i) the activities and report responsibilities delegated to the subcontractor;
and provide for revoking the delegation, in whole or in part, and imposing other
sanctions if the subcontractor's performance does not satisfy standards set
forth in this AGREEMENT, and an obligation for the provider to take corrective
action.


 
ii) that the work performed by the subcontractor must be in accordance with the
terms of this AGREEMENT; and


 
133

 
 

--------------------------------------------------------------------------------

 

iii) that the subcontractor specifically agrees to be bound by the
confidentiality provisions set forth in this AGREEMENT.


 
b) The CONTRACTOR shall impose obligations and duties on its subcontractors,
including its participating providers, that are consistent with this AGREEMENT,
and that do not impair any rights accorded to the STATE or the federal
Department of Health and Human Services.


 
c) No subcontract, including any provider agreement, shall limit or terminate
the CONTRACTOR'S duties and obligations under this AGREEMENT.


 
d) Nothing contained in this AGREEMENT shall create any contractual relationship
between any subcontractor of the CONTRACTOR, including its participating
providers, and the STATE.


 
e) Any subcontract entered into by the CONTRACTOR shall fulfill the requirements
of 42 CFR Part 438 that are appropriate to the service or activity delegated
under such subcontract.


 
f) The CONTRACTOR shall also require that, in the event the CONTRACTOR fails to
pay any subcontractor, including any participating provider in accordance with
the subcontract or provider agreement, the subcontractor or participating
provider will not seek payment from the STATE, the enrollee or persons acting on
an enrollee's behalf.


 
g) The CONTRACTOR shall include in every provider agreement a procedure for
the resolution of disputes between the CONTRACTOR and its participating
providers.


 
h) The CONTRACTOR must monitor the subcontractor's performance on an ongoing
basis and subject it to formal review according to time frames established by
the STATE, consistent with STATE laws and regulations, and the terms of this
AGREEMENT. When deficiencies or areas for improvement are identified, the
CONTRACTOR and subcontractor must take corrective action.


 
23.6 Timely Payment


 
CONTRACTOR shall make payments to participating providers and to
non-participating providers, as applicable, for items and services covered under
this AGREEMENT on a timely basis consistent with the claims payment procedures
described in the New York State Insurance Law § 3224-a.


 
23.7 Recovery of Overpayments to Providers


 
Consistent with the exception language in section 3224-b of the Insurance Law,
the CONTRACTOR shall retain the right to audit participating providers' claims
for a six year period from the date the care, services or supplies were provided
or billed, whichever is later, and to recoup any overpayments discovered as a
result of the audit. This six year limitation does not apply to situations in
which fraud may be involved or in which the provider or an agent of the provider
prevents or obstructs the CONTRACTOR'S auditing.


 
23.8 Restrictions on Disclosure


 
a)   The CONTRACTOR shall not by contract or written policy or written procedure
prohibit or restrict any health care provider from the following:


 
134

 
 

--------------------------------------------------------------------------------

 

i) Disclosing to any subscriber, enrollee, patient, designated representative
or, where appropriate, prospective enrollee any information that such provider
deems appropriate regarding:


 
A) a condition or a course of treatment with such subscriber, enrollee, patient,
designated representative or prospective enrollee, including the availability of
other therapies, consultations, or tests; or
B) the provisions, terms, or requirements of the CONTRACTOR'S CHPlus product as
it relates to the enrollee, where applicable.


 
ii)  Filing a complaint, making a report or comment to an appropriate
governmental body regarding the policies or practices of the CONTRACTOR when he
or she believes that the policies or practices negatively impact upon the
quality of, or access to, patient care.


 
iii) Advocating to the CONTRACTOR on behalf of the enrollee for approval or
coverage of a particular treatment or for the provision of health care services.


 
23.9 Transfer of Liability


 
No contract or agreement between the CONTRACTOR and a participating provider
shall contain any clause purporting to transfer to the participating provider,
other than a medical group, by indemnification or otherwise, any liability
relating to activities, actions or omissions of the CONTRACTOR as opposed to
those of the participating provider.


 
23.10 Termination of Health Care Professional Agreements


 
a) General Requirements


 
i) The CONTRACTOR shall not terminate a contract with a health care professional
unless the CONTRACTOR provides to the health care professional a written
explanation of the reasons for the proposed termination and an opportunity for a
review or hearing as hereinafter provided. For purposes of this section, a
health care professional is an individual licensed, registered or certified
pursuant to Title VII of the Education Law.


 
ii) These requirements shall not apply in cases involving imminent harm to
patient care, a determination of fraud, or a final disciplinary action by a
state licensing board or other governmental agency that impairs the health care
professional's ability to practice.


 
b) Notice of Health Care Professional Termination


 
i)   When the CONTRACTOR desires to terminate a contract with a health care
professional, the notification of the proposed termination by the CONTRACTOR to
the health care professional shall include:


 
A) the reasons for the proposed action;


 
B) notice that the health care professional has the right to request a hearing
or review, at the provider's discretion, before a panel appointed by the
CONTRACTOR;


 
C) a time limit of not less than thirty (30) days within which a health care
professional may request a hearing; and


 
135

 
 

--------------------------------------------------------------------------------

 

D) a time limit for a hearing date which must be held within thirty (30) days
after the date of receipt of a request for a hearing.


 
c)   No contract or agreement between the CONTRACTOR and a health care
professional shall contain any provision which shall supersede or impair a
health care professional's right to notice of reasons for termination and the
opportunity for a hearing or review concerning such termination.


 
23.11 Health Care Professional Hearings


 
a)   A health care professional that has been notified of his or her proposed
termination must be allowed a hearing. The procedures for this hearing must meet
the following standards:


 
i)   The hearing panel shall be comprised of at least three persons appointed by
the CONTRACTOR. At least one person on such panel shall be a clinical peer in
the same discipline and the same or similar specialty as the health care
professional under review. The hearing panel may consist of more than three
persons, provided however, that the number of clinical peers on such panel shall
constitute one-third or more of the total membership of the panel.


 
ii)  The hearing panel shall render a decision on the proposed action in a
timely manner. Such decision shall include reinstatement of the health care
professional by the CONTRACTOR, provisional reinstatement subject to conditions
set forth by the CONTRACTOR or termination of the health care professional. Such
decision shall be provided in writing to the health care professional.


 
iii) A decision by the hearing panel to terminate a health care professional
shall be
effective not less than thirty (30) days after the receipt by the health care
professional of the hearing panel's decision. Notwithstanding the termination of
a health care professional for cause or pursuant to a hearing, the CONTRACTOR
shall permit an enrollee to continue an on-going course of treatment for a
transition period of up to ninety (90) days, and post-partum care, subject to
the provider's agreement, pursuant to PHL§ 4403(6)(e).


 
iv) In no event shall termination be effective earlier than sixty (60) days from
the receipt of the notice of termination.


 
23.12 Non-Renewal of Provider Agreements


 
Either party to a provider agreement may exercise a right of non-renewal at the
expiration of the provider agreement period set forth therein or, for a provider
agreement without a specific expiration date, on each January first occurring
after the provider agreement has been in effect for at least one year, upon
sixty (60) days notice to the other party; provided, however, that any
non-renewal shall not constitute a termination for the purposes of this section.


 
23.13 Notice of Participating Provider Termination


 
a)   The CONTRACTOR shall notify the STATE of any notice of termination or
non-renewal of an Independent Practice Association (IPA) or institutional
network provider agreement, or medical group provider agreement that serves five
percent or more of the enrolled population in the plan and/or when the
termination or non-renewal of the medical group provider will leave fewer than
two participating providers of that type within the plan, unless immediate
termination of the provider


 
136

 
 

--------------------------------------------------------------------------------

 

agreement is justified. The notice shall include an impact analysis of the
termination or non-renewal with regard to enrollee access to care.


 
b) The CONTRACTOR shall provide the notification required in paragraph (a) of
this section to the STATE ninety (90) days prior to the effective date of the
termination of the provider agreement or immediately upon notice from such
participating provider if less than ninety (90) days.


 
c) The CONTRACTOR shall provide the notification required in paragraph (a) of
this section to the STATE if the CONTRACTOR and the participating providers have
failed to execute a renewal provider agreement forty-five (45) days prior to the
expiration of the current provider agreement.


 
d) In addition to the notification required in paragraph (a) of this section,
the CONTRACTOR shall submit a contingency plan to STATE, at least forty-five
(45) days prior to the termination or expiration of the provider agreement,
identifying the number of enrollees affected by the potential withdrawal of the
provider from the CONTRACTOR'S network and specifying how services previously
furnished by the participating provider will be provided in the event of its
withdrawal from the CONTRACTOR'S network. If the participating provider is a
hospital, the CONTRACTOR shall identify the number of doctors that would not
have admitting privileges in the absence of such participating hospital.


 
e) In addition to the notification required in paragraph (a) of this section,
the CONTRACTOR shall develop a transition plan for enrollees who are patients of
the participating provider withdrawing from the CONTRACTOR'S network subject to
approval by the STATE. The STATE may direct the CONTRACTOR to provide notice to
the enrollees who are patients of PCPs or specialists including available
options for the patients, including the names and telephone numbers of other
participating CHPlus health plans and availability of continuing care,
consistent with this AGREEMENT, not less than sixty (60) days prior to the
termination or expiration of the provider agreement. In the event that provider
agreements are terminated or are not renewed with less than the notice period
required by this section, the CONTRACTOR shall immediately notify the STATE, and
develop a transition plan on an expedited basis and provide notice to affected
enrollees upon the STATE consent to the transition plan and enrollee notice.


 
f) Upon CONTRACTOR notice of failure to renew, or termination of, a provider
agreement,  the STATE, in its sole discretion, may waive the requirement of
submission of a contingency plan upon a determination by the STATE that:


 
i)   the impact upon enrollees is not significant, and/or


 
ii)  the CONTRACTOR and participating provider are continuing to negotiate in
good faith and consent to extend the provider agreement for a period of time
necessary to provide not less than thirty (30) days notice to enrollees.


 
g) The STATE reserves the right to take any other action permitted by this
AGREEMENT and under regulatory or statutory authority, including but not limited
to terminating this AGREEMENT.


 
23.14   Physician Incentive Plan


 
a)   If CONTRACTOR elects to operate a physician incentive plan, the CONTRACTOR
agrees that no specific payment will be made directly or indirectly to a
participating provider that is a physician or physician group as an inducement
to reduce or limit medically necessary services furnished to an enrollee.
CONTRACTOR agrees to submit to the STATE annual reports containing the
information on its physician incentive plan in accordance with 42 CFR§ 438.6(h).
The contents of such reports shall comply with the requirements of 42 CFR §§
422.208 and 422.210 and be in a format to be provided by the STATE.


 
137

 
 

--------------------------------------------------------------------------------

 

b) The CONTRACTOR must ensure that any provider agreements for services covered
by this AGREEMENT, such as agreements between the CONTRACTOR and other entities
or between the CONTRACTOR'S subcontracted entities and their contractors, at all
levels including the physician level, include language requiring that the
physician incentive plan information be provided by the subcontractor in an
accurate and timely manner to the CONTRACTOR, in the format requested by the
STATE.


 
c) In the event that the incentive arrangements place the participating
physician or physician group at risk for services beyond those provided directly
by the physician or physician group for an amount beyond the risk threshold of
twenty-five percent (25%) of potential payments for covered health care services
(substantial financial risk), the CONTRACTOR must comply with all additional
requirements listed in regulation, such as: conduct enrollee/disenrollee
satisfaction surveys; disclose the requirements for the physician incentive
plans to its beneficiaries upon request; and ensure that all physicians and
physician groups at substantial financial risk have adequate stop-loss
protection. Any of these additional requirements that are passed on to the
subcontractors must be clearly stated in provider agreements.






138

 
 

--------------------------------------------------------------------------------

 

SECTION 24
STATE RESPONSIBILITIES


 
24.1 Monitoring and Evaluation The STATE shall:


 
a. Monitor and evaluate the CONTRACTOR'S performance and compliance with
this AGREEMENT.


 
b. Review in a timely .manner policies and procedures related to the
enrollment, marketing, provider network, payment process and change in premiums,
which are submitted by the CONTRACTOR, and certify that they are consistent with
STATE policy.


 
c. Review and evaluate all reports to ensure that all deliverables required by
this AGREEMENT are fulfilled.


 
d. Approve all subcontractor arrangements entered into by the CONTRACTOR for
the sole purpose of carrying out the responsibilities of this AGREEMENT, as
applicable.


 
24.2 Payment and Finance 


 
The STATE shall:


 
a. Pay the CONTRACTOR at premium rates approved by the State
Insurance Department in consultation with the STATE.


 
b. Provide the CONTRACTOR with a standard monthly voucher through the
KIDS system, to be downloaded through the HPN, which reflects the information
contained in the KIDS system and which shall be used by the CONTRACTOR for all
children eligible for a subsidy payment who are enrolled in the program during
the month for which payment is being claimed.


 
c. Modify (increase or decrease) maximum annual funding of CONTRACTOR based on
written request by the CONTRACTOR or as determined by the STATE.


 
d. Recoup from Medicaid any premiums paid by the CHPlus program on behalf
of children who subsequently become enrolled in Medicaid.


 
e. Make payments to the CONTRACTOR within 30 days of receipt of the
signed voucher or will be subject to interest payments to the CONTRACTOR in
accordance with prompt payment legislation (Article XI-A, State Finance Law).


 
f. Conduct annual audits in accordance with section 17 of this Appendix.
24.3 Forms, Brochures and Other Materials


 
The STATE shall:


 
a. Provide the CONTRACTOR with brochures describing the Medicaid program and
the application process.


 
139

 
 

--------------------------------------------------------------------------------

 

b. Provide the CONTRACTOR with all reporting forms and reports necessary
for compliance with the requirements set forth in this AGREEMENT.


 
c. Provide the CONTRACTOR with all required forms and software necessary
to transmit adjustments and enrollment transactions using the KIDS system.


 
d. Provide the CONTRACTOR with information, for distribution to potential
enrollees, applicants and enrollees, regarding the types, amount, duration and
scope of benefits available in CHPlus, cost-sharing requirements, a description
of the procedures relating to an enrollment cap or waiting list including the
process for deciding which children will be given priority for enrollment, how
children will be informed of their status on a waiting list and the
circumstances under which enrollment will reopen, if an enrollment cap or
waiting list is in effect, physician incentive plans and review processes
available to applicants and enrollees.


 
e. Provide the CONTRACTOR with a public schedule that includes information
on current cost-sharing charges, enrollee groups subject to the charges,
cumulative cost- sharing maximums, mechanisms for making payments for required
charges and the consequences for an applicant or enrollee who does not pay a
charge, including disenrollment protections.


 
24.4     Service Area Expansions


 
The STATE shall review and approve requests made by the CONTRACTOR to expand and
enhance the existing provider network of the CONTRACTOR to provide services
under CHPlus to areas of New York State for which the CONTRACTOR is certified as
a corporation or health maintenance organization licensed under Article 43 of
the Insurance Law and/or a health maintenance organization or comprehensive
health service organization certified under Article 44 of the Public Health Law.
The STATE reserves the right to limit the CONTRACTOR'S participation to those
counties where the CONTRACTOR is approved as a Medicaid Managed Care plan under
section 364-j of the Social Services Law.


 
140

 
 

--------------------------------------------------------------------------------

 

SECTION 25
 CONVERSION


 
25.1 Enrollee Relocation


 
In the event an enrollee relocates out of the CONTRACTOR'S service area to a
different area within the STATE, the CONTRACTOR shall refer the enrollee to the
CHPlus contractor(s) which is/are responsible for providing services for the
CHPlus Program in the area to which the enrollee moves.


 
25.2 Enrollee Turns Age Nineteen


 
In the event an enrollee turns 19, the CONTRACTOR shall refer the enrollee to
other comparable programs with similar benefit packages. This may include, but
riot be limited to, the CONTRACTOR'S commercial product or the Family Health
Plus or Healthy New York programs.


 
141

 
 

--------------------------------------------------------------------------------

 

SECTION 26
TERMINATION


 
26.1 CONTRACTOR Discontinues Counties in its Service Area


 
In the event a CONTRACTOR voluntarily discontinues providing CHPlus in a
particular county, the CONTRACTOR shall provide the STATE with at least 60 days
written notice. The CONTRACTOR shall provide written notice to enrollees
notifying them of its intent to discontinue coverage sixty days prior to such
discontinuance. This notice must be approved by the STATE and must include
information regarding other available health plan options.


 
26.2 CONTRACTOR Delay, Failure or Inability to Complete the AGREEMENT


 
Any delay by, or failure or inability of the CONTRACTOR to complete this
AGREEMENT, either in whole or in part, in accordance with provisions,
specifications, and/or schedules contained herein shall be excused and
a   reasonable time for performance pursuant to this AGREEMENT shall be extended
to include the period of such delay or nonperformance, if caused by or resulting
from fire, explosion, accident, labor dispute, flood, war, riot, acts of God,
legal action including injunction, present or future law, governmental order,
rule or regulation, or any other reasonable cause beyond the CONTRACTOR'S
immediate and direct control. It is agreed, however, that a cause itemized or
referred to above shall not excuse a delay, failure or inability to the
CONTRACTOR to perform if such cause arose as a result of the negligence or
willful act or omission of the CONTRACTOR which in the exercise of reasonable
judgment, could have been avoided by the CONTRACTOR. Pending the restoration,
settlement or resolution of the cause for delay, failure or inability of the
CONTRACTOR to perform, the CONTRACTOR shall continue to perform those
obligations of this AGREEMENT which are not related or subject to such cause.


 
26.3 Sanctions for Non-Compliance Related to Facilitated Enrollment


 
The STATE may suspend or terminate the CONTRACTOR'S responsibilities related to
facilitated enrollment if the CONTRACTOR is found to be out of compliance with
the terms and conditions required under sections 13, 14 and 16 of this Appendix
and any other provision of this AGREEMENT related to facilitated enrollment
activities. The STATE shall give the CONTRACTOR sixty (60) days written notice
if it determines that the CONTRACTOR's facilitated enrollment responsibilities
must be terminated.


 
26.4 CONTRACTOR Initiated Termination


 
The CONTRACTOR shall notify the STATE of circumstances resulting in the
inability of the CONTRACTOR to perform activities and services required under
this AGREEMENT. If circumstances result in the CONTRACTOR'S inability to perform
services, sixty (60) days notice of termination should be provided by the
CONTRACTOR to the STATE with notice to enrollees of the conclusion of coverage
under this AGREEMENT and the availability of conversion rights pursuant to the
subscriber contract.


 
26.5 State Initiated Termination


 
The STATE may cancel this AGREEMENT at any time without prior notice for the
following reasons: if the STATE determines the CONTRACTOR is not adhering to
enrollment procedures which result in a pattern and practice of inappropriate
enrollment; deficiencies in quality assurance; termination of participation in
the STATE'S Medicaid managed care program; or if it is determined that the
CONTRACTOR does not meet the financial requirements as specified in Article 44
of PHL and 10 N.Y.C.R.R. section 98-1.11(d).


 
142

 
 

--------------------------------------------------------------------------------

 

26.6  Transition Process Prior to Termination


 
If the AGREEMENT between the STATE and CONTRACTOR is terminated for any reason,
the CONTRACTOR must work in conjunction with the STATE to develop a plan to
transition enrollees to another contractor in the enrollee's service area. This
plan must include notifying enrollees of other available health plan options, at
least 60 days prior to termination, and providing follow up letters to remind
families to enroll with another health plan.


 
143

 
 

--------------------------------------------------------------------------------

 

APPENDICES ATTACHED AND PART OF THIS AGREEMENT


X
Appendix A
Standard Clauses as required by the Attorney General for all State contracts
 
X
Appendix C
Program Specific Requirements
 
X
Appendix E-l
Proof of Workers' Compensation Coverage
 
X
Appendix E-2
Proof of Disability Insurance Coverage
 
X
Appendix H
Federal Health Insurance Portability and Accountability Act (HIPAA) Business
Associate Agreement
 
X
Appendix X
Modification Agreement Form
 
   





144

 
 

--------------------------------------------------------------------------------

 

APPENDIX E-1
 
PROOF OF WORKERS' COMPENSATION COVERAGE
(CONTRACTOR'S DOCUMENTS WILL BE INSERTED)






145
 
 


 
 

--------------------------------------------------------------------------------

 



 


 
STATE  OF NEW YORK
 
WORKERS' COMPENSATION BOARD
 
CERTIFICATE OF NYS WORKERS' COMPENSATION INSURANCE COVERAGE
1a. Legal Name & Address of Insured (Use street address only)
WellCare Health Plans, Inc. 8735 Henderson Road
Tampa, FL 33634
Work Location of Insured (Only required if coverage is specifically limited to
certain locations in New York State, i.e. a Wrap-Up Policy)
1b. Business Telephone Number of Insured: 813-243-2962
lc, NYS Unemployment Insurance Employer Registration Number of Insured
ld. Federal Employer Identification Number of Insured or Social Security Number
14-1676443
2. Name and Address of the Entity Requesting Proof of coverage (Entity Being
Listed as the Certificate Holder)
3a. Name of Insurance Carrier
 
Hartford- Fire Insurance Company
Bureau of Child Health Plus Enrollment
3b. Policy Number of entity listed in box "1a"
Division of Coverage and Enrollment
  30 WN MS 9880
Corning Tower
3c. Policy Effective period
Governor Nelson Rockefeller Empire State Plaza
 01/01/ 2008                              to           01/01/2009
 Albany, NY 12237
 
 
3d. The Proprietor, Partners or Executive Officers are.
 
X    Included. (Only check box if all partners/officers included)
 
__   all excluded or certain partners/officers excluded.



 
 
This certifies that the insurance carrier indicated above in box "3" insures the
'business referenced above in box "la" for workers' compensation under the New
York State Workers' Compensation Law, (To use this form, New York (NY) must be
listed under Item 3A on the INFORMATION PAGE of the workers' compensation
insurance policy). The Insurance Carrier or its licensed agent will send this
Certificate of Insurance to the entity listed above as the certificate holder in
box "2",
 
The Insurance Carrier bill also notify the above certificate holder within 10
days IF a policy is canceled due to nonpayment ofpremiums or within 30 days IF
there are reasons other than nonpayment of premiums that cancel the policy or
eliminate the insured from the coverage indicated on this Certificate. (These
notices may be sent by regular moil) Otherwise, ibis Certificate is valid for
one year after this form is approved by the insurance carrier or its licensed
agent, or until the policy expiration date listed in box "3c", whichever is
earlier.
 
Please Note: Upon the cancellation. of the workers' compensation policy
indicated on this form, if the business continues to be named on a permit,
license or contract issued by a certificate holder, the business must provide
that certificate holder with a new Certificate of Workers' Compensation Coverage
Or other authorized proof that the business is complying with the mandatory
coverage requirement's of the New York State Workers' Compensation Law.


Under penalty of perjury, I. certify that I am an authorized representative or
licensed agent of the insurance carrier referenced above end that the named
insured has the coverage as depicted on this form.


Approved by:  Tina Stikeleather
 
 
Approved by: /s/  Tina Stikeleather
 
01/28/208
Date
Title:  Professional Support Technician



Telephone Number of authorized representative or licensed agent of insurance
carrier: 704-921-4700 x6286


Please Note: Only insurance carriers and their licensed agents are authorized to
truce Form C-105.2, Insurance brokers are NOT authorized to issue it.




Workers' Compensation Law
 
Section 57. Restriction on issue of permits and the entering into contracts
unless compensation is secured.
 
1. The head of a state or municipal department, board, commission or office
authorized or required. by law to issue arty permit for or in connection with
any work involving the employment of employees to a hazardous employment defined
by this chapter, and notwithstanding any general or special statute requiring or
authorizing the issue of such permits, shall not issue such permit -unless proof
duly subscribed by an insurance carrier is produced in a form satisfactory to
the chair, that compensation for all employees has been secureclas provided
bythis chapter. Nothing heroin, however, shall be construed as creating any
liability on the part of such state or municipal department, board, commission
or office to pay Any compensation to any such employee if so employed.
 


2. The head of a state or municipal department, board; commission or office
authorized or. required by law to enter into soy contract for or in connection
with any work involving the employment of employees in a hazardous employment
defined by this chapter, notwithstanding any general or special statute
requiring or authorizing any such contract, shall not enter into any such
contract unless proof duly subscribed by an insurance carrier is produced in a
form satisfactory to the chair, that compensation for all employees has been
secured as provided by this chapter
 



 
 

--------------------------------------------------------------------------------

 


APPENDIX E-2
 
 
PROOF OF DISABILITY INSURANCE COVERAGE
 
 
(CONTRACTOR'S DOCUMENTS WILL BE INSERTED)




146

 
 

--------------------------------------------------------------------------------

 

STATE OF NEW YORK
WORKERS’ COMPESATION BOARD


CERTIFICATE OF INSURANCE COVERAGE UNDER THE NYS DISABILITY BENEFITS LAW


PART I. To be completed by Disability Benefits Carrier or Licensed Insurance
Agent of that Carrier.
1a.  Legal Name and Address of Insured (Use street address only)
 
WELLCARE OF NEW YORK, INC.
11 WEST 19TH STREET, 3RD FLOOR
NEW YORK,  NY 10011
1b. Business Telephone Number of Insured
813 243 2966
 
1c. NYS Unemployment Insurance Employer Registration
 
1d. Federal Employer Identification Number of Insured or Social Security Number
14-1676443
 
2. Name and Address of the Entity Requesting Proof of Coverage (Entity Being
Listed as the Certificate Holder)
 
NEW YORK DEPARTMENT OF HEALTH
CORNING TOWER
EMPIRE STATE PLAZA
ALBANY, NY 12237
3a. Name of Insurance Carrier
MUTUAL OF OMAHA
 
3b. Policy Number of entity listed on box “1a”:
GMNY6X007A20-0002
 
3c. Policy effective period
06/21/2007 to 06/21/2008
 
4. Policy covers:
a.   x  All of the employer’s employees eligible under the New York Disability
Benefits Law
b. ___ Only the following class or classes of the employer’s employees
 
Under penalty of perjury, I certify that I am an authorized representative or
licensed agent of the insurance carrier referenced above and that the named
insured has NYS Disability Benefits insurance coverage as described above.
 
Date Signed: 06/28/2007
By:  /s/  Illegible
Telephone Number: 914 -591-7111
Title: Disability Administrator
 
 
IMPORTANT:
If box “4a” is checked, and this form is signed by the insurance carrier’s
authorized representative or NYS Licensed Agent of that carrier, this
certificate is COMPLETE. Mail it directly to the certificate holder.
If box “4b” is checked, this certificate is NOT COMPLETE for purposes of Section
220, Subd. 8 of the Disability Benefits Law. It must be mailed3for completion to
the Workers’ Compensation Board, DB Plans Acceptance Unit, 20 Park Street,
Albany, New York 12207
 
PART 2. To be completed by NYS Workers’ Compensation Board (Only if box “4b” of
Part 1 has been checked)
 
State of New York
Workers’ Compensation Board
 
According to information maintained by the NYS Workers’ Compensation Board, the
above-named employer has complied with the NYS Disability Benefits Law with
respect to all of his/her employees
 
Date Signed:
By:
   (Signature of NYS Workers’ Compensation Board Employee)
Telephone Number:
Title:
Please Note: Only insurance carriers licensed to write NYS Disability benefits
insurance policies and NYS licensed insurance agents of those insurance carriers
are authorized to issue Form DB-120.1. Insurance brokers are NOT authorized to
issue this form.






 
 

--------------------------------------------------------------------------------

 


Appendix H
 
PRIVACY AND CONFIDENTIALITY


 
I. The CONTRACTOR shall comply with all applicable federal and State laws,
including the Health Insurance Portability and Accountability Act (HIPAA)
regarding the confidentiality and disclosure of information about enrollees.
this includes individual medical records and any other health and enrollment
information that identifies a particular enrollee.


 
The CONTRACTOR must comply with the following:


 
1. In accordance with 42 CFR Part 431, subpart F, the CONTRACTOR is prohibited
from disclosing information concerning applicants and enrollees unless such
disclosure is directly connected with the administration of the program,
including (a) establishing eligibility, (b) determining the level of family
contribution based on the household's income and the applicable Federal Poverty
Level (FPL); (c) providing services for enrollees; and (d) investigation or
prosecution related to administration of the program;


 
2. The CONTRACTOR must maintain information in a timely and accurate manner;


 
3. The CONTRACTOR must specify and make available to any enrollee requesting it
(a) the purpose for which information is maintained or used, and (b) to whom and
for what purposes information will be disclosed outside the State; and


 
4. Except as provided in federal and State law, the CONTRACTOR must ensure that
each enrollee may request a copy of his or her records/information and receive
such records/information in a timely manner and that an enrollee may request
that his or her records/information be supplemented or corrected.


 
II. Effective January 1, 2007, the CONTRACTOR shall comply with the following
agreement:


 
147

 
 

--------------------------------------------------------------------------------

 

Federal Health Insurance Portability and Accountability Act (HIPAA) Business
Associate Agreement ("Agreement")


 
This Business Associate Agreement between the New York State Department of
Health and CONTRACTOR, hereinafter referred to as the Business Associate, is
effective for the contract period specified on the cover page of the AGREEMENT.


 
I. Definitions: The terms used, but not otherwise defined, in this agreement
shall have the same meaning as those terms in the federal Health Insurance
Portability and Accountability Act of 1996 ("HIPAA") and its implementing
regulations, including those at 45 CFR Parts 160 and 164.


 
II. Obligations and Activities of the Business Associate:




 
(a) The Business Associate agrees to not use or further disclose Protected
Health Information other than as permitted or required by this Agreement or as
required by law.


 
(b) The Business Associate agrees to use the appropriate safeguards to prevent
use or disclosure of the Protected Health Information other than as provided for
by this Agreement and to implement administrative, physical and technical
safeguards that reasonably and appropriately protect the confidentiality,
integrity and availability of any electronic Protected Health Information that
it creates, receives, maintains or transmits on behalf of the Covered Entity
pursuant to this Agreement.


(c) The Business Associate agrees to mitigate, to the extent practicable, any
harmful effect that is known to the Business Associate of a use or disclosure of
Protected Health Information by the Business Associate in violation of the
requirements of this Agreement.


 
(d) The Business Associate agrees to report to the Covered Program, any use or
disclosure of the Protected Health Information not provided for by this
Agreement, as soon as reasonably practicable of which it becomes aware. The
Business Associate also agrees to report to the Covered Entity any security
incident of which it becomes aware.


 
(e) The Business Associate agrees to ensure that any agent, including a
subcontractor, to whom it provides Protected Health Information received from,
or created or received by the Business Associate on behalf of the Covered
Program agrees to the same restrictions and conditions that apply through this
Agreement to the Business Associate with respect to such information.


 
(f) The Covered Program does not routinely receive PHI, therefore The Business
Associate, agrees to directly Implement on behalf of the Covered Program, the
HIPAA Privacy authorization requirements (45 CFR 164.508), verifications
requirements (45 CFR 164.514 (h)), and individual rights under 45 CFR past 160
and 164 including:


 
i.    Responding to request for restrictions to use and disclosures of PHI,
other than those that would constrain the CHP program B access for purposes of
handling complaints or conducting audits, and adhering to any agreed upon
restrictions to meet the requirements of 45 CFR 164.522(a)
ii.   Respond to requests and accommodate reasonable requests for confidential
communications to meet the requirements of 45CFR 164.522(b).
iii. Providing access to Protected Health Information in a Designated Record
Set, to an Individual in order to meet the requirements under 45 CFR 164.524, if
the business associate has protected health information in a designated record
set.
iv. Making any amendment(s) to Protected Health Information or appending the
necessary information pursuant to an amendment request in a designated record
set at the request of an Individual, if the business associate has protected
health information in a designated record set.
v.   Documenting such disclosures of Protected Health Information and
information related to such


 
148

 
 

--------------------------------------------------------------------------------

 

disclosures as would be required to respond to a request by and Individual for
an accounting of disclosures of Protected Health Information in accordance with
45 CFR 164.528 vi. Providing to the Individual information collected in
accordance with this Agreement, to respond to a request by and Individual
accounting of disclosures of Protected Health Information in accordance with 45
CFR 164.528.


 
(g)    The Business Associate agrees to maintain and retain the necessary
documentation for the
processes listed in (f) including policies and procedures and communications
that are provided in writing or required to be documented for a minimum of six
(6) years.


 
(h)    The Business Associate agrees to make internal practices, books, and
records relating to the use and disclosure of Protected Health Information
received from, or created or received by the Business Associate on behalf of,
the Covered Program available to the Covered Program, or to the Secretary of
Health and Human Services, in a time and manner designated by the Covered
Program or the Secretary, for purposes of the Secretary determining the Covered
Program's compliance with the Privacy Rule.


 
III. Permitted Uses and Disclosures by Business Associate


 
(a) General Use and Disclosure Provisions


 
Except as otherwise limited in this Agreement, the Business Associate may use or
disclose Protected Health Information to perform functions, activities, or
services for, or on behalf of, the Covered Entity as specified in the agreement
to which this is an addendum, provided that such use or disclosure would not
violate the Privacy Rule if done by Covered Entity.


 
(b) Specific Use and Disclosure Provisions:


 
(1) Except as otherwise limited in this Agreement, the Business Associate may
disclose Protected Health Information for the proper management and
administration of the Business Associate, provided that disclosures are required
by law, or Business Associate obtains reasonable assurances from the person to
whom the information is disclosed that it will remain confidential and used or
further disclosed only as required by law or for the purpose for which it was
disclosed to the person, and the person notifies the Business Associate of any
instances of which it is aware in which the confidentiality of the information
has been breached.


 
(2) Except as otherwise limited in this Agreement, Business Associate may use
Protected Health Information to provide Data Aggregation services to Covered
Entity as permitted by 42 CFR 164.504(e)(2)(i)(B). Data Aggregation includes the
combining of protected information created or received by a business associate
through its activities under this contract with other information gained from
other sources.


 
IV. Obligations of Covered Program


 
Provisions for the Covered Program to Inform the Business Associate of Privacy
Practices


 
(a)   The Covered Entity shall notify the Business Associate of any
limitation(s) in its notice of privacy practices of the Covered Entity in
accordance with 45 CFR 164.520, to the extent that such limitation may affect
the Business Associate's use or disclosure of Protected Health Information.


 
V. Permissible Requests by Covered Entity


 
The Covered Entity shall not request the Business Associate to use or disclose
Protected Health Information in any manner that would not be permissible under
the Privacy Rule if done by Covered Entity, except if the Business Associate
will use or disclose protected health information for, and the


 
149

 
 

--------------------------------------------------------------------------------

 

contract includes provisions for, data aggregation or management and
administrative activities of Business Associate.


 
VI. Term and Termination


 
(a) Term. The Term of this Agreement shall be effective as of the date noted in
this Appendix L of this agreement, at which time all of the Protected Health
Information provided by Covered Entity to Business Associate, or created or
received by Business Associate on behalf of Covered Entity, shall be destroyed
or returned to Covered Entity, or, if it is infeasible to return or destroy
Protected Health Information, protections are extended to such information, in
accordance with the termination provisions in this Section.


 
(b) Termination for Cause. Upon the Covered Entity's knowledge of a material
breach by Business Associate, Covered Entity may provide an opportunity for the
Business Associate to cure the breach or end the violation and may terminate
this Agreement if the Business Associate does not cure the breach or end the
violation within the time specified by Covered Entity, or may immediately
terminate this Agreement if the Business Associate has breached a material term
of this Agreement and cure is not possible.


 
(c) Effect of Termination.




 
(1) As noted in section VI above, upon termination of this Agreement, for any
reason, the Business Associate shall return or destroy all Protected Health
Information received from the Covered Entity, or created or received by the
Business Associate on behalf of the Covered Entity. This provision shall apply
to Protected Health Information that is in the possession of subcontractors or
agents of the Business Associate. The Business Associate shall retain no copies
of the protected Health Information.


 
(2) In the event that the Business Associate determines that returning or
destroying the Protected Health Information is infeasible, the Business
Associate shall provide to the Covered Entity notification of the conditions
that make return or destruction infeasible. Upon mutual agreement of the Parties
that return or destruction of Protected Health Information is infeasible, the
Business Associate shall extend the protections of this Agreement to such
Protected Health Information and limit further uses and disclosures of such
Protected Health Information to those purposes that make the return or
destruction infeasible, for so long as Business Associate maintains such
Protected Health Information.


 
VII. Violations


 
(a) It is further agreed that any violation of this agreement may cause
irreparable harm to the STATE, therefore the STATE may seek any other remedy,
including an injunction or specific performance for such harm, without bond,
security or necessity of demonstrating actual damages.


 
(b) The business associate shall indemnify and hold the STATE harmless against
all claims and costs resulting from acts/omissions of the business associate in
connection with the business associate's objections under this agreement.


 
150
 

--------------------------------------------------------------------------------


VIII. Miscellaneous


 
(a) Regulatory References. A reference in this Agreement to a section in the
HIPAA Privacy Rule means the section as in effect or as amended, and for which
compliance is required.
(b) Amendment. The Parties agree to take such action as is necessary to amend
this Agreement from time to time as is necessary for Covered Entity to comply
with the requirements of the Privacy Rule and the Health Insurance Portability
and Accountability Act, Public Law 104-191.
(c) Survival. The respective rights and obligations of the Business Associate
under Section VI (c) of this Agreement shall survive the termination of this
Agreement.
(d) Interpretation. Any ambiguity in this Agreement shall be resolved in favor
of a meaning that permits the Covered Entity to comply with the HIPAA Privacy
Rule.
(e) If anything in this agreement conflicts with a provision of any other
agreement on this matter, this agreement is controlling.
(f) HIV/AIDS. If HIV/AIDS information is to be disclosed under this agreement,
the business associate acknowledges that it has been informed of the
confidentiality requirements of Public Health Law Article 27-F.




  /s/  Todd S. Farha
   /s/  Illegible 
Signature of the covered entity
Signature of the covered entity
 
12/19/08
12/21/07
Date
Date





 


 



 
 

--------------------------------------------------------------------------------

 

APPENDIX X


Agency Code
Contract No.
Period
Funding Amount for Period





This is an AGREEMENT between THE STATE OF NEW YORK, acting by and through
______________, having its principal office at ______________________
hereinafter referred to as the STATE), and
________________________  (hereinafter referred to as the CONTRACTOR), for
modification of Contract Number as amended in attached Appendix(ices).


 
All other provisions of said AGREEMENT shall remain in full force and effect.
IN WITNESS WHEREOF, the parties hereto have executed this AGREEMENT as of the
dates appearing under their signatures.






CONTRACTOR SIGNATURE
 
STATE AGENCY SIGNATURE
By:
By:
Printed Name:
Printed Name:
Title:
Title:
Date:
Date:
 
 
State Agency Certification: "In addition to the acceptance of this contract, I
also certify that original copies of this signature page will be attached to all
other exact copies of this contract."
 
   



 
STATE OF FLORIDA


 
County of Hillsborough


 
On the ___ day of ____________ in the year _____ before me, the undersigned,
personally appeared _____________________,  personally known to me or proved to
me on the basis of satisfactory evidence to be the individual(s) whose name(s)
is(are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their/ capaciry(ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.






__________________________________
Signature and office of the individual taking acknowledgement




STATE COMPTROLLER’S SIGNATURE
Title:
Date:

 
 

--------------------------------------------------------------------------------

 
